


Exhibit 10.34

 

Execution Copy

 

$1,794,000,000

 

APPLEBEE’S ENTERPRISES LLC

APPLEBEE’S IP LLC
AND THE RESTAURANT HOLDERS LISTED HEREIN



$350,000,000 7.2836% Fixed Rate Series 2007-1 Class A-2-I Senior Notes

 

$675,000,000 6.4267% Fixed Rate Series 2007-1 Class A-2-II-A Senior Notes

 

$650,000,000 7.0588% Fixed Rate Series 2007-1 Class A-2-II-X Senior Notes

 

$119,000,000 8.4044% Fixed Rate Series 2007-1 Class M-1 Subordinated Notes

 

PURCHASE AGREEMENT

 

November 29, 2007

 

Lehman Brothers Inc.

745 Seventh Avenue
New York, New York  10019



Ladies and Gentlemen:

 

APPLEBEE’S ENTERPRISES LLC, a Delaware limited liability company (the “Master
Issuer”), APPLEBEE’S IP LLC, a Delaware limited liability company (the “IP
Holder”) and each of the entities listed on Schedule A-1 herein (collectively,
the “Restaurant Holders”, and together with the Master Issuer and the IP Holder,
the “Co-Issuers” and each a “Co-Issuer”), propose, upon the terms and conditions
set forth in this agreement (the “Agreement”), to issue and sell U.S.
$350,000,000 principal amount of their Series 2007-1 Class A-2-I Notes, U.S.
$675,000,000 principal amount of their Series 2007-1 Class A-2-II-A Notes, U.S.
$650,000,000 principal amount of their Series 2007-1 Class A-2-II-X Notes and
U.S. $119,000,000 principal amount of their Series 2007-1 Class M-1 Subordinated
Notes (collectively, the “Securities”), which will be guaranteed (each, a
“Guarantee”) unconditionally and irrevocably by Applebee’s Holdings LLC, a
Delaware limited liability company (“Holdings”), pursuant to a Guarantee and
Collateral Agreement (the “Holdings G&C Agreement”), to be dated as of the
Closing Date (as defined herein) among Holdings and Wells Fargo Bank National
Association, as trustee (the “Trustee”) and by Applebee’s Franchising, LLC (the
“Franchise Holder”, and together with Holdings, the “Guarantors”) pursuant to a
Guarantee and Collateral Agreement, to be dated as of the Closing Date (the
“Franchise Holder G&C Agreement”, and together with the Holdings G&C Agreement,
the “G&C Agreements”) among the Franchise Holder and the Trustee. The
Securities, together with the Guarantees, are collectively referred to as the
“Guaranteed Securities”. The Securities will be issued pursuant to the
Series 2007-1 Supplement, to be dated as of the

 

--------------------------------------------------------------------------------


 

Closing Date (the “Supplement”), by and among the Co-Issuers and the Trustee, to
the Base Indenture, dated as of the Closing Date (the “Base Indenture” and,
together with the Supplement, the “Indenture”), by and among the Co-Issuers and
the Trustee. The Master Issuer is a wholly-owned subsidiary of Holdings, which
is 99%-owned by Applebee’s International, Inc., a Delaware corporation
(“Applebee’s International”), which will be a wholly-owned subsidiary of IHOP
Corp., a Delaware corporation (“IHOP”) and 1%-owned by Applebee’s Holdings II
Corp., a Delaware corporation (“Holdings II”), which is a wholly-owned
subsidiary of Applebee’s International. Applebee’s Services, Inc., a Kansas
Corporation (the “Servicer”) is a wholly-owned subsidiary of Applebee’s
International. Applebee’s International is entering into this Agreement as the
guarantor of the obligations of the Servicer under the transaction documents to
which it is a party. IHOP is entering into this Agreement as the guarantor of
the obligations of Applebee’s International under the transaction documents to
which it is a party. The Co-Issuers, the Guarantors and the Parent Companies (as
defined below) hereby confirm their agreement with Lehman Brothers Inc. (the
“Initial Purchaser”) concerning the purchase of the Securities from the
Co-Issuers by the Initial Purchaser.

 

Pursuant to an Agreement and Plan of Merger, dated as of July 15, 2007 (the
“Merger Agreement”), by and among Applebee’s International, IHOP, CHLC Corp., a
Delaware corporation (“Merger Sub”, and together with Applebee’s International,
the Servicer, Holdings, Holdings II and IHOP, the “Parent Companies”), which is
a wholly-owned subsidiary of IHOP, Merger Sub will merge with and into
Applebee’s International (the “Merger”), and each outstanding share of common
stock of Applebee’s International (except for shares held by IHOP and certain
other shares), will be automatically converted into the right to receive U.S.
$25.50 in cash, without interest, subject to certain adjustments (the
“Acquisition”). Applebee’s International will be the surviving corporation of
the Merger and a wholly-owned subsidiary of IHOP. IHOP expects to finance the
Acquisition with (i) the cash proceeds from the issuance of the Notes and
(ii) cash proceeds from the issuance of U.S. $245.0 million aggregate principal
amount of additional asset-backed securities (the “IHOP Securitization”) of IHOP
Franchising, LLC, a Delaware limited liability corporation (“IHOP Franchising”)
and IHOP IP, LLC, a Delaware limited liability corporation (“IHOP IP” and,
together with IHOP Franchising, the “IHOP Securitization Entities”).

 

The Securities will be offered and sold to the Initial Purchaser without being
registered under the Securities Act of 1933 (the “Securities Act”), in reliance
upon an exemption therefrom. The Parent Companies, the Co-Issuers and the
Guarantors have prepared a draft preliminary offering memorandum and a term
sheet describing certain terms of the Guaranteed Securities, together attached
hereto as Exhibit 1 (collectively, the “Draft Offering Memorandum”), materials
circulated in connection with the syndication of bridge loans to finance the
Acquisition listed on Schedule B-1 (collectively, the “Bridge Syndication
Materials”) and the preliminary marketing materials listed on Schedule B-2
(collectively, the “Preliminary Marketing Materials”).

 

Pursuant to Sections 4(a) and (c) of this Agreement, the Co-Issuers intend to
prepare an offering memorandum, setting forth information concerning the Parent
Companies, the Co-Issuers, certain affiliated entities, the Indenture Collateral
and the

 

2

--------------------------------------------------------------------------------


 

Securities. Such offering memorandum, as of the Initial Date (as defined
herein), each Supplemental Date (as defined herein) and each Bringdown Date (as
defined herein) is referred to herein as the “Offering Memorandum”.

 

Any reference to the Offering Memorandum or the Draft Offering Memorandum shall
be deemed to refer to and include (i) the most recent Annual Report on
Form 10-K, (ii) the Quarterly Reports on Form 10-Q filed since the most recent
Annual Report on Form 10-K and (iii) the Current Reports on Form 8-K filed since
the most recent Annual Report on Form 10-K, of each of Applebee’s International
and IHOP, filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a) or 15(d) of the United States Securities
Exchange Act of 1934 (the “Exchange Act”), on or prior to the date of the
Offering Memorandum, as the case may be. All documents filed by Applebee’s
International under the Exchange Act and so deemed to be included in the Draft
Offering Memorandum or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Applebee’s Exchange
Act Documents”. All documents filed by IHOP under the Exchange Act and so deemed
to be included in the Draft Offering Memorandum or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “IHOP Exchange Act Documents”, and together with the Applebee’s Exchange Act
Documents, the “Exchange Act Documents.”

 

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities and is made by means other
than the Offering Memorandum. “Issuer Free Writing Communication” means a Free
Writing Communication prepared by or on behalf of the Parent Companies or the
Co-Issuers, used or referred to by the Parent Companies or the Co-Issuers or
containing a description of the final terms of the Securities or of their
offering, in the form retained in the Parent Companies or the Co-Issuers
records.

 

Copies of the Offering Memorandum will be delivered by the Co-Issuers, the
Guarantors and the Parent Companies to the Initial Purchaser pursuant to the
terms of this Agreement. Any references herein to the Offering Memorandum shall
be deemed to include all amendments and supplements thereto. The Co-Issuers, the
Guarantors and the Parent Companies hereby confirm that they have authorized the
use of the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchaser in accordance with Section 2.

 

For purposes of this Agreement, (a) capitalized terms used but not defined
herein shall have the meanings given to such terms in the Indenture, (b) the
term “business day” means any day on which the New York Stock Exchange, Inc. is
open for trading, (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act,
(d) the term “Transaction Documents” means the “Transaction Documents” as
defined in the Base Indenture, plus the “IHOP Residual Certificate” (as defined
in the Base Indenture), and (e) the “Relevant Date” means the date on which
representations, warranties and agreements are being made by the

 

3

--------------------------------------------------------------------------------


 

Co-Issuers, the Guarantors or the Parent Companies (as the case may be) in
accordance with Section 1(c) or 1(d). The Base Indenture is attached hereto as
Exhibit 2. The Supplement is attached hereto as Exhibit 3.

 

1.                                       Representations, Warranties and
Agreements of the Co-Issuers, the Guarantors and the Parent Companies

 

(a)           Each of the Co-Issuers and the Guarantors, jointly and severally,
represents and warrants to, and agrees with, the Initial Purchaser, as of the
Closing Date, that:


 


(I)                                     AS OF THE CLOSING DATE, THE DRAFT
OFFERING MEMORANDUM PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS. AS OF THE RELEVANT DATE, THE OFFERING MEMORANDUM DOES NOT INCLUDE
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(II)                                  AS OF THE RELEVANT DATE, THE OFFERING
MEMORANDUM CONTAINS ALL OF THE INFORMATION THAT, IF REQUESTED BY A PROSPECTIVE
PURCHASER OF THE SECURITIES, WOULD BE REQUIRED TO BE PROVIDED TO SUCH
PROSPECTIVE PURCHASER PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT;


 


(III)                               THE PRELIMINARY MARKETING MATERIALS AND THE
OFFERING MEMORANDUM HAVE BEEN OR WILL HAVE BEEN PREPARED BY THE CO-ISSUERS, THE
PARENT COMPANIES AND THE GUARANTORS FOR USE BY THE INITIAL PURCHASER IN
CONNECTION WITH THE EXEMPT RESALES (AS DEFINED BELOW). NO ORDER OR DECREE
PREVENTING THE USE OF THE PRELIMINARY MARKETING MATERIALS OR THE OFFERING
MEMORANDUM, OR ANY ORDER ASSERTING THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT HAS
BEEN ISSUED, AND NO PROCEEDING FOR THAT PURPOSE HAS COMMENCED OR IS PENDING OR,
TO THE KNOWLEDGE OF THE CO-ISSUERS, OR ANY OF THE GUARANTORS IS CONTEMPLATED;


 


(IV)                              AS OF THE RELEVANT DATE, EACH OF THE BASE
INDENTURE, THE SUPPLEMENT, THE GUARANTEED SECURITIES AND THE G&C AGREEMENTS WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF CONTAINED IN THE
OFFERING MEMORANDUM;


 


(V)                                 ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF THE INITIAL PURCHASER CONTAINED IN SECTION 2 AND THEIR
COMPLIANCE WITH THE AGREEMENTS SET FORTH THEREIN, IT IS NOT NECESSARY, IN
CONNECTION WITH THE ISSUANCE AND SALE OF THE SECURITIES TO THE INITIAL PURCHASER
AND THE OFFER, RESALE AND DELIVERY OF THE SECURITIES BY THE INITIAL PURCHASER IN
THE MANNER CONTEMPLATED BY THIS AGREEMENT AND THE INDENTURE, TO REGISTER THE
GUARANTEED SECURITIES UNDER THE SECURITIES ACT OR TO QUALIFY THE INDENTURE OR
THE G&C AGREEMENTS UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED;

 


(VI)                              EACH OF THE CO-ISSUERS AND THE GUARANTORS HAS
BEEN DULY INCORPORATED AS A CORPORATION OR FORMED AS A LIMITED LIABILITY
COMPANY, AS THE CASE MAY

 

4

--------------------------------------------------------------------------------


 


BE, AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS FORMATION, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING AS A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY IN EACH
JURISDICTION IN WHICH THE OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT FOR SUCH FAILURES TO QUALIFY TO DO
BUSINESS OR BE IN GOOD STANDING AS A FOREIGN CORPORATION OR LIMITED LIABILITY
COMPANY AS ARE NOT REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, AND
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY OR THE REQUISITE POWER AND
AUTHORITY UNDER ITS OPERATING AGREEMENT, AS THE CASE MAY BE, TO OWN OR HOLD ITS
PROPERTIES AND TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS DESCRIBED IN
THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE);


 


(VII)                           EACH OF THE CO-ISSUERS AND THE GUARANTORS HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY OR THE REQUISITE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY UNDER ITS OPERATING AGREEMENT, AS THE CASE MAY BE,
TO EXECUTE AND DELIVER THIS AGREEMENT, THE GUARANTEED SECURITIES, THE INDENTURE
AND ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY AND PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER;


 


(VIII)                        NO CO-ISSUER OR GUARANTOR IS IN VIOLATION OF
(I) ITS RESPECTIVE CHARTER DOCUMENTS, (II) ANY REQUIREMENTS OF LAW WITH RESPECT
TO SUCH CO-ISSUER OR GUARANTOR OR (III) ANY INDENTURE, CONTRACT, AGREEMENT,
MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT TO WHICH ANY OF CO-ISSUER OR
GUARANTOR IS A PARTY OR BY WHICH EITHER IT OR ITS ASSETS IS BOUND (EACH, A
“CONTRACTUAL OBLIGATION”) EXCEPT, SOLELY WITH RESPECT TO CLAUSES (II) AND (III),
TO THE EXTENT SUCH VIOLATION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS, THE APPLICATION OF THE PROCEEDS FROM THE SALE OF
THE SECURITIES AS DESCRIBED HEREIN, IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND IN THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) AND THE
INCURRENCE OF THE OBLIGATIONS AND CONSUMMATION OF THE TRANSACTIONS HEREIN AND
THEREIN CONTEMPLATED (A) REQUIRES NO ACTION BY OR IN RESPECT OF, OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY WHICH HAS NOT BEEN OBTAINED, (B) WILL NOT CONFLICT
WITH, OR CONSTITUTE A BREACH OF OR DEFAULT UNDER, ANY CHARTER DOCUMENTS OF ANY
CO-ISSUER OR GUARANTOR, AND (C) DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT
UNDER, ANY REQUIREMENTS OF LAW WITH RESPECT TO SUCH CO-ISSUER OR GUARANTOR OR
ANY CONTRACTUAL OBLIGATION WITH RESPECT TO SUCH CO-ISSUER OR GUARANTOR OR RESULT
IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY PROPERTY OF ANY CO-ISSUER OR
GUARANTOR, EXCEPT FOR LIENS CREATED BY THE TRANSACTION DOCUMENTS AND EXCEPT, IN
THE CASE OF CLAUSE (A) AND (C), SOLELY WITH RESPECT TO THE ASSET CONTRIBUTION
AGREEMENTS, THE VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(IX)                                EACH TRANSACTION DOCUMENT TO WHICH A
CO-ISSUER OR GUARANTOR IS A PARTY HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY SUCH CO-ISSUER OR GUARANTOR, AND, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO, CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF THE APPLICABLE CO-ISSUER OR GUARANTOR AND IS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY
GENERAL EQUITABLE PRINCIPLES, WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY AND BY AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING). AS OF THE
RELEVANT DATE, EACH OF THE

 

5

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENTS WILL CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION
THEREOF IN THE OFFERING MEMORANDUM;


 


(X)                                   (1) THE TRANSACTION DOCUMENTS ARE IN FULL
FORCE AND EFFECT; (2) THERE ARE NO OUTSTANDING DEFAULTS THEREUNDER; AND (3) NO
EVENTS HAVE OCCURRED WHICH, WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE A DEFAULT THEREUNDER;


 


(XI)                                (A) NO CO-ISSUER OR GUARANTOR IS A PARTY TO
ANY CONTRACT OR AGREEMENT OF ANY KIND OR NATURE AND (B) NO CO-ISSUER OR
GUARANTOR IS SUBJECT TO ANY MATERIAL OBLIGATIONS OR LIABILITIES OF ANY KIND OR
NATURE IN FAVOR OF ANY THIRD PARTY, INCLUDING, WITHOUT LIMITATION, GUARANTEES,
KEEP-WELL AGREEMENTS, DIVIDENDS, ENDORSEMENTS, LETTERS OF CREDIT OR OTHER
CONTINGENT OBLIGATIONS. NO CO-ISSUER OR GUARANTOR HAS ENGAGED IN ANY ACTIVITIES
SINCE ITS FORMATION (OTHER THAN THOSE INCIDENTAL TO ITS FORMATION, THE
AUTHORIZATION AND THE ISSUE OF THE GUARANTEED SECURITIES, THE EXECUTION OF THE
TRANSACTION DOCUMENTS TO WHICH SUCH CO-ISSUER OR GUARANTOR IS A PARTY AND THE
PERFORMANCE OF THE ACTIVITIES REFERRED TO IN OR CONTEMPLATED BY SUCH
AGREEMENTS);


 


(XII)                             THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE CO-ISSUERS AND THE GUARANTORS AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF THE CO-ISSUERS ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES,
WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND BY AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING AND EXCEPT THAT ANY INDEMNIFICATION OR
CONTRIBUTION PROVISIONS HEREIN MAY BE DEEMED UNENFORCEABLE);


 


(XIII)                          THE SECURITIES HAVE BEEN DULY AUTHORIZED FOR
ISSUANCE, OFFER AND SALE BY THE CO-ISSUERS AS CONTEMPLATED BY THIS AGREEMENT
AND, WHEN AUTHENTICATED BY THE TRUSTEE AND ISSUED AND DELIVERED AGAINST PAYMENT
OF THE PURCHASE PRICE THEREFOR, WILL CONSTITUTE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE CO-ISSUERS ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS (EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES, WHETHER
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND BY AN IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING);


 


(XIV)                         THE HOLDINGS G&C AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY HOLDINGS AND, ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO, CONSTITUTES
A LEGAL, VALID AND BINDING OBLIGATION OF HOLDINGS, ENFORCEABLE AGAINST HOLDINGS
IN ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND
OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE
PRINCIPLES, WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND BY AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING). AS OF THE RELEVANT DATE, THE
HOLDINGS G&C AGREEMENT WILL CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION
THEREOF IN THE OFFERING MEMORANDUM;

 

6

--------------------------------------------------------------------------------


 


(XV)                            THE FRANCHISE HOLDER G&C AGREEMENT HAS BEEN DULY
AND VALIDLY AUTHORIZED BY THE FRANCHISE HOLDER, AND, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE OTHER PARTIES THERETO, WHEN EXECUTED AND DELIVERED
BY A DULY AUTHORIZED OFFICER OF THE FRANCHISE HOLDER, WILL BE A LEGAL, VALID AND
BINDING OBLIGATION OF THE FRANCHISE HOLDER, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES,
WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND BY AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING). AS OF THE RELEVANT DATE, THE FRANCHISE
HOLDER G&C AGREEMENT WILL CONFORM IN ALL MATERIAL RESPECTS TO THE DESCRIPTION
THEREOF IN THE OFFERING MEMORANDUM;


 


(XVI)                         NO CONSENT, ACTION BY OR IN RESPECT OF, APPROVAL
OR OTHER AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON IS REQUIRED FOR THE ISSUANCE, OFFER OR
SALE OF THE GUARANTEED SECURITIES BY THE CO-ISSUERS OR THE GUARANTORS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE CO-ISSUERS AND THE GUARANTORS OF THE GUARANTEED SECURITIES,
THE INDENTURE, THIS AGREEMENT AND THE TRANSACTION DOCUMENTS (TO THE EXTENT THEY
ARE PARTIES THERETO), THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE
SECURITIES AS DESCRIBED HEREIN, IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND IN THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) OR FOR
THE CONSUMMATION BY THE CO-ISSUERS AND THE GUARANTORS OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR FOR THE
PERFORMANCE OF ANY OF THE CO-ISSUERS’ OR THE GUARANTORS’ OBLIGATIONS HEREUNDER
OR THEREUNDER OTHER THAN SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
REGISTRATIONS, DECLARATIONS OR FILINGS (A) AS HAVE BEEN OBTAINED PRIOR TO THE
CLOSING DATE OR AS PERMITTED TO BE OBTAINED SUBSEQUENT TO THE CLOSING DATE OR
(B) RELATING TO THE PERFORMANCE OF ANY FRANCHISE DOCUMENT THE FAILURE OF WHICH
TO OBTAIN CONSENT IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XVII)                      THERE IS NO ACTION, SUIT, PROCEEDING OR
INVESTIGATION PENDING AGAINST OR, TO THE KNOWLEDGE OF ANY CO-ISSUER OR
GUARANTOR, THREATENED AGAINST OR AFFECTING ANY CO-ISSUER OR GUARANTOR OR OF
WHICH ANY PROPERTY OR ASSETS OF THE CO-ISSUERS OR GUARANTORS IS THE SUBJECT
BEFORE ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL AUTHORITY THAT WOULD,
INDIVIDUALLY OR IN THE AGGREGATE, AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS, MATERIALLY ADVERSELY AFFECT THE
PERFORMANCE BY THE CO-ISSUERS OR THE GUARANTORS OF THEIR OBLIGATIONS HEREUNDER
OR THEREUNDER OR WHICH IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XVIII)                   THE CO-ISSUERS AND GUARANTORS MAINTAIN THE INSURANCE
COVERAGES DESCRIBED ON SCHEDULE 7.12(V) TO THE BASE INDENTURE, IN SUCH AMOUNTS
AND COVERING SUCH RISKS AS IS ADEQUATE FOR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND THE VALUE OF THEIR RESPECTIVE PROPERTIES AND AS IS CUSTOMARY FOR
COMPANIES ENGAGED IN SIMILAR BUSINESSES IN SIMILAR INDUSTRIES. ALL POLICIES OF
INSURANCE OF THE CO-ISSUERS AND GUARANTORS ARE IN FULL FORCE AND EFFECT AND THE
CO-ISSUERS AND GUARANTORS ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES IN
ALL MATERIAL RESPECTS. NONE OF THE CO-ISSUERS OR GUARANTORS HAS ANY REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND
WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS
AS MAY BE

 

7

--------------------------------------------------------------------------------


 


NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. ALL SUCH INSURANCE IS PRIMARY
COVERAGE, ALL PREMIUMS THEREFOR DUE ON OR BEFORE THE DATE HEREOF HAVE BEEN PAID
IN FULL, AND THE TERMS AND CONDITIONS THEREOF ARE NO LESS FAVORABLE TO THE
CO-ISSUERS OR GUARANTORS THAN THE TERMS AND CONDITIONS OF INSURANCE MAINTAINED
BY THEIR AFFILIATES THAT ARE NOT CO-ISSUERS OR GUARANTORS;


 


(XIX)                           (1)  EACH CO-ISSUER AND GUARANTOR OWNS AND HAS
GOOD TITLE TO ITS INDENTURE COLLATERAL, FREE AND CLEAR OF ALL LIENS OTHER THAN
PERMITTED LIENS. THE CO-ISSUERS’ AND GUARANTORS’ RIGHTS UNDER THE COLLATERAL
DOCUMENTS RELATING TO THE SECURITY INTERESTS HELD BY THE SECURED PARTIES
CONSTITUTE GENERAL INTANGIBLES UNDER THE APPLICABLE UCC. THE BASE INDENTURE AND
THE G&C AGREEMENTS EACH CONSTITUTE A VALID AND CONTINUING LIEN ON THE INDENTURE
COLLATERAL IN FAVOR OF THE TRUSTEE ON BEHALF OF AND FOR THE BENEFIT OF THE
SECURED PARTIES, WHICH LIEN ON THE INDENTURE COLLATERAL HAS BEEN PERFECTED
(EXCEPT AS DESCRIBED ON SCHEDULE 7.17 TO THE BASE INDENTURE) AND IS PRIOR TO ALL
OTHER LIENS (OTHER THAN PERMITTED LIENS), AND IS ENFORCEABLE AS SUCH AS AGAINST
CREDITORS OF AND PURCHASERS FROM EACH CO-ISSUER AND EACH GUARANTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES,
WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY AND BY AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING. THE CO-ISSUERS AND THE GUARANTORS HAVE
RECEIVED ALL CONSENTS AND APPROVALS REQUIRED BY THE TERMS OF THE INDENTURE
COLLATERAL TO THE PLEDGE OF THE INDENTURE COLLATERAL TO THE TRUSTEE UNDER THE
BASE INDENTURE AND UNDER THE G&C AGREEMENTS. ALL ACTION NECESSARY TO PERFECT
SUCH FIRST-PRIORITY SECURITY INTEREST HAS BEEN DULY TAKEN, EXCEPT FOR THE FILING
OF MORTGAGES ON REAL PROPERTY; AND


 


(2)  OTHER THAN THE SECURITY INTEREST GRANTED TO THE TRUSTEE UNDER THE BASE
INDENTURE, PURSUANT TO THE OTHER TRANSACTION DOCUMENTS OR ANY OTHER PERMITTED
LIEN, NONE OF THE CO-ISSUERS AND NONE OF THE GUARANTORS HAVE PLEDGED, ASSIGNED,
SOLD OR GRANTED A SECURITY INTEREST IN THE INDENTURE COLLATERAL. ALL ACTION
NECESSARY (INCLUDING THE FILING OF UCC-1 FINANCING STATEMENTS AND FILINGS WITH
THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE OR ANY APPLICABLE FOREIGN INTELLECTUAL PROPERTY OFFICE OR AGENCY) TO
PROTECT AND EVIDENCE THE TRUSTEE’S SECURITY INTEREST IN THE INDENTURE COLLATERAL
IN THE UNITED STATES WILL HAVE BEEN DULY AND EFFECTIVELY TAKEN CONSISTENT WITH
THE OBLIGATIONS OF SECTION 7.17(C) OF THE BASE INDENTURE, EXCEPT AS DESCRIBED ON
SCHEDULE 7.17 TO THE BASE INDENTURE). NO SECURITY AGREEMENT, FINANCING
STATEMENT, EQUIVALENT SECURITY OR LIEN INSTRUMENT OR CONTINUATION STATEMENT
AUTHORIZED BY ANY CO-ISSUER AND ANY GUARANTOR AND LISTING SUCH CO-ISSUER OR
GUARANTOR AS DEBTOR COVERING ALL OR ANY PART OF THE INDENTURE COLLATERAL IS ON
FILE OR OF RECORD IN ANY JURISDICTION IN THE UNITED STATES, EXCEPT IN RESPECT OF
PERMITTED LIENS OR SUCH AS MAY HAVE BEEN FILED, RECORDED OR MADE BY SUCH
CO-ISSUER OR SUCH GUARANTOR IN FAVOR OF THE TRUSTEE ON BEHALF OF THE SECURED
PARTIES IN CONNECTION WITH THE BASE INDENTURE AND THE G&C AGREEMENTS, AND NO
CO-ISSUER OR GUARANTOR HAS AUTHORIZED ANY SUCH FILING;

 


(XX)                              EACH OF THE CO-ISSUERS AND EACH OF THE
GUARANTORS POSSESSES ALL LICENSES, PERMITS, ORDERS, PATENTS, FRANCHISES,
CERTIFICATES OF NEED AND OTHER GOVERNMENTAL

 

8

--------------------------------------------------------------------------------


 


AND REGULATORY APPROVALS TO OWN OR LEASE ITS PROPERTIES AND CONDUCT ITS BUSINESS
IN THE JURISDICTIONS IN WHICH SUCH BUSINESS IS TRANSACTED AS DESCRIBED IN THE
DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM
(AS OF THE RELEVANT DATE) WITH ONLY SUCH EXCEPTIONS AS WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT, AND HAS NOT RECEIVED ANY
NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH
LICENSE, PERMIT, ORDER OR APPROVAL, EXCEPT FOR THOSE WHOSE REVOCATION OR
MODIFICATION WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT;


 


(XXI)                           EXCEPT AS DESCRIBED IN THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE), NO LABOR DISTURBANCE BY THE EMPLOYEES OF THE CO-ISSUERS OR THE
GUARANTORS EXISTS OR, TO THE KNOWLEDGE OF THE CO-ISSUERS OR ANY GUARANTOR, IS
IMMINENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XXII)                        NONE OF THE SECURITIZATION ENTITIES HAS
ESTABLISHED OR OTHERWISE HAS ANY PLAN COVERED BY TITLE IV OF ERISA (OTHER THAN
ANY RESTAURANT HOLDER THAT MAY BE REQUIRED TO HAVE EMPLOYEES TO COMPLY WITH
APPLICABLE LAW RELATING TO THE SALE OF ALCOHOLIC BEVERAGES);


 


(XXIII)                     NEITHER A REPORTABLE EVENT NOR AN “ACCUMULATED
FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE CODE OR
SECTION 302 OF ERISA) HAS OCCURRED DURING THE SIX YEAR PERIOD PRIOR TO THE DATE
ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE OR IS REASONABLY EXPECTED TO
OCCUR WITH RESPECT TO ANY SINGLE EMPLOYER PLAN, AND EACH PLAN OF ANY OF THE
CO-ISSUERS (INCLUDING, TO THE ACTUAL KNOWLEDGE OF THE CO-ISSUERS AND THE
GUARANTORS, A MULTIEMPLOYER PLAN OR A MULTIEMPLOYER WELFARE PLAN MAINTAINED
PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT) HAS COMPLIED IN ALL RESPECTS WITH
THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND THE CONSTITUENT DOCUMENTS OF
SUCH PLAN, EXCEPT FOR INSTANCES OF NON-COMPLIANCE THAT, IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NO TERMINATION OF
A SINGLE EMPLOYER PLAN HAS OCCURRED DURING SUCH SIX-YEAR PERIOD OR IS REASONABLY
EXPECTED TO OCCUR (OTHER THAN A TERMINATION DESCRIBED IN SECTION 4041(B) OF
ERISA), AND NO LIEN IN FAVOR OF THE PBGC OR A PLAN HAS ARISEN DURING SUCH
SIX-YEAR PERIOD OR IS REASONABLY EXPECTED TO ARISE. EXCEPT TO THE EXTENT THAT
ANY SUCH EXCESS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, THE PRESENT VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE EMPLOYER
PLAN (BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH PLANS) DID NOT, AS OF THE
LAST ANNUAL VALUATION DATE PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS
MADE OR DEEMED MADE, EXCEED THE VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO
SUCH ACCRUED BENEFITS. EXCEPT TO THE EXTENT THAT SUCH LIABILITY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NONE OF THE
CO-ISSUERS, THE GUARANTORS NOR ANY AFFILIATE THEREOF HAVE HAD A COMPLETE OR
PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN, AND THE CO-ISSUERS AND THE
GUARANTORS WOULD NOT BECOME SUBJECT TO ANY LIABILITY UNDER ERISA IF A CO-ISSUER,
A GUARANTOR OR ANY AFFILIATE THEREOF WERE TO WITHDRAW COMPLETELY FROM ALL
MULTIEMPLOYER PLANS AS OF THE VALUATION DATE MOST CLOSELY PRECEDING THE DATE ON
WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE. TO THE ACTUAL KNOWLEDGE OF THE
CO-ISSUERS AND THE GUARANTORS, NO SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION,
INSOLVENT OR TERMINATING OR IS REASONABLY EXPECTED TO BE IN

 

9

--------------------------------------------------------------------------------


 


REORGANIZATION, BECOME INSOLVENT OR BE TERMINATED. EXCEPT TO THE EXTENT THAT ANY
SUCH EXCESS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
THE PRESENT VALUE (DETERMINED USING ACTUARIAL AND OTHER ASSUMPTIONS WHICH ARE
REASONABLE IN RESPECT OF THE BENEFITS PROVIDED AND THE EMPLOYEES PARTICIPATING)
OF THE LIABILITY OF THE CO-ISSUERS, THE GUARANTORS AND EACH AFFILIATE THEREOF
FOR POST RETIREMENT BENEFITS TO BE PROVIDED TO THEIR CURRENT AND FORMER
EMPLOYEES UNDER PLANS WHICH ARE WELFARE BENEFIT PLANS (AS DEFINED IN
SECTION 3(1) OF ERISA) OTHER THAN SUCH LIABILITY DISCLOSED IN THE FINANCIAL
STATEMENTS OF THE CO-ISSUERS AND THE GUARANTORS DOES NOT, IN THE AGGREGATE,
EXCEED THE ASSETS UNDER ALL SUCH PLANS ALLOCABLE TO SUCH BENEFITS. NONE OF THE
CO-ISSUERS, THE GUARANTORS OR ANY AFFILIATE THEREOF HAS ENGAGED IN A PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA AND/OR SECTION 4975 OF THE CODE IN
CONNECTION WITH ANY PLAN THAT WOULD SUBJECT EITHER CO-ISSUER AND THE GUARANTOR
TO LIABILITY UNDER ERISA AND/OR SECTION 4975 OF THE CODE THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. THERE IS NO OTHER CIRCUMSTANCE
WHICH MAY GIVE RISE TO A LIABILITY IN RELATION TO ANY PLAN THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XXIV)                    EACH CO-ISSUER AND GUARANTOR HAS FILED, OR CAUSED TO
BE FILED, ALL FEDERAL, STATE, LOCAL AND FOREIGN TAX RETURNS AND ALL OTHER TAX
RETURNS WHICH, TO THE KNOWLEDGE OF ANY CO-ISSUER, ARE REQUIRED TO BE FILED BY,
OR WITH RESPECT TO THE INCOME, PROPERTIES OR OPERATIONS OF, SUCH CO-ISSUER OR
GUARANTOR (WHETHER INFORMATION RETURNS OR NOT), AND HAS PAID, OR CAUSED TO BE
PAID, ALL TAXES DUE, IF ANY, PURSUANT TO SAID RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY ANY CO-ISSUER OR GUARANTOR OR OTHERWISE, EXCEPT SUCH
TAXES, IF ANY, AS ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE IN ACCORDANCE
WITH GAAP. EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, NO TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY TO ANY CO-ISSUER OR
GUARANTOR, NOR DOES ANY CO-ISSUER OR GUARANTOR HAVE ANY KNOWLEDGE OF ANY TAX
DEFICIENCIES. EACH CO-ISSUER OR GUARANTOR HAS PAID ALL FEES AND EXPENSES
REQUIRED TO BE PAID BY IT IN CONNECTION WITH THE CONDUCT OF ITS BUSINESS, THE
MAINTENANCE OF ITS EXISTENCE AND ITS QUALIFICATION AS A FOREIGN ENTITY
AUTHORIZED TO DO BUSINESS IN EACH STATE AND EACH FOREIGN COUNTRY IN WHICH IT IS
REQUIRED TO SO QUALIFY, EXCEPT TO THE EXTENT THAT THE FAILURE TO PAY SUCH FEES
AND EXPENSES IS NOT REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(XXV)                       THERE ARE NO TRANSFER TAXES OR OTHER SIMILAR FEES OR
CHARGES UNDER FEDERAL LAW OR THE LAWS OF ANY STATE, OR ANY POLITICAL SUBDIVISION
THEREOF, REQUIRED TO BE PAID IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE ISSUANCE BY THE CO-ISSUERS OR SALE BY THE CO-ISSUERS OF
THE SECURITIES;


 


(XXVI)                    ALL CERTIFICATES, REPORTS, STATEMENTS, NOTICES,
DOCUMENTS AND OTHER INFORMATION FURNISHED TO THE TRUSTEE, ASSURED GUARANTY CORP,
A MARYLAND STOCK INSURANCE CORPORATION (“ASSURED GUARANTY”), OR THE INITIAL
PURCHASER BY OR ON BEHALF OF THE CO-ISSUERS OR GUARANTORS PURSUANT TO ANY
PROVISION OF THE INDENTURE OR ANY OTHER TRANSACTION DOCUMENT, OR IN CONNECTION
WITH OR PURSUANT TO ANY AMENDMENT OR MODIFICATION OF, OR WAIVER UNDER, THE
INDENTURE OR ANY OTHER TRANSACTION DOCUMENT, ARE, AT THE TIME THE SAME ARE SO
FURNISHED, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS (WHEN TAKEN TOGETHER
WITH ALL OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE CO-ISSUERS, THE
GUARANTORS OR THE PARENT COMPANIES) TO THE TRUSTEE, ASSURED GUARANTY OR THE
INITIAL

 

10

--------------------------------------------------------------------------------

 


 


PURCHASER, AS THE CASE MAY BE, AND GIVE THE TRUSTEE, ASSURED GUARANTY OR THE
INITIAL PURCHASER, AS THE CASE MAY BE, TRUE AND ACCURATE KNOWLEDGE OF THE
SUBJECT MATTER THEREOF IN ALL MATERIAL RESPECTS, AND THE FURNISHING OF THE SAME
TO THE TRUSTEE, ASSURED GUARANTY OR THE INITIAL PURCHASER, AS THE CASE MAY BE,
SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY EACH CO-ISSUER OR GUARANTOR
MADE ON THE DATE THE SAME ARE FURNISHED TO THE TRUSTEE, ASSURED GUARANTY OR THE
INITIAL PURCHASER, AS THE CASE MAY BE, TO THE EFFECT SPECIFIED HEREIN;


 


(XXVII)                 NO CO-ISSUER OR GUARANTOR IS, AFTER GIVING EFFECT TO THE
ISSUANCE OF THE GUARANTEED SECURITIES, THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS AND THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE
SECURITIES AS DESCRIBED HEREIN, IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND IN THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE), AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940
ACT”);


 


(XXVIII)              THE PROCEEDS OF THE SECURITIES WILL NOT BE USED TO
PURCHASE OR CARRY ANY “MARGIN STOCK” (AS DEFINED OR USED IN THE REGULATIONS OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING REGULATIONS T, U
AND X THEREOF) IN SUCH A WAY THAT COULD CAUSE THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS TO FAIL TO COMPLY WITH THE REGULATIONS OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, INCLUDING REGULATIONS T, U, AND X
THEREOF. NO CO-ISSUER OR GUARANTOR OWNS OR IS ENGAGED IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK;


 


(XXIX)                      NO SUBSIDIARY OF THE CO-ISSUERS IS CURRENTLY
PROHIBITED, DIRECTLY OR INDIRECTLY, FROM PAYING ANY DIVIDENDS TO ITS PARENT
CO-ISSUER, FROM MAKING ANY OTHER DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK
OR LIMITED LIABILITY COMPANY INTERESTS, FROM REPAYING ITS PARENT CO-ISSUER ANY
LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM ITS PARENT CO-ISSUER OR FROM
TRANSFERRING ANY SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO ITS PARENT CO-ISSUER OR
ANY OTHER SUBSIDIARY OF THE PARENT CO-ISSUER, EXCEPT AS DESCRIBED IN THE DRAFT
OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR IN THE OFFERING MEMORANDUM (AS
OF THE RELEVANT DATE);


 


(XXX)                         THE REPRESENTATIONS AND WARRANTIES OF EACH
CO-ISSUER AND GUARANTOR CONTAINED IN THE TRANSACTION DOCUMENTS TO WHICH SUCH
CO-ISSUER OR GUARANTOR IS A PARTY ARE TRUE AND CORRECT AND ARE REPEATED HEREIN
AS THOUGH FULLY SET FORTH HEREIN;


 


(XXXI)                      NONE OF THE CO-ISSUERS OR GUARANTORS (AFTER GIVING
EFFECT TO THE ISSUANCE OF THE GUARANTEED SECURITIES AND TO THE OTHER
TRANSACTIONS RELATED THERETO AS DESCRIBED IN THE DRAFT OFFERING MEMORANDUM) ARE
INSOLVENT WITHIN THE MEANING OF THE BANKRUPTCY CODE OR ANY APPLICABLE STATE LAW
AND NONE OF THE CO-ISSUERS OR GUARANTORS ARE THE SUBJECT OF ANY VOLUNTARY OR
INVOLUNTARY CASE OR PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY OR INSOLVENCY
LAW AND NO EVENT OF BANKRUPTCY HAS OCCURRED WITH RESPECT TO ANY SUCH CO-ISSUER
OR GUARANTOR;

 

11

--------------------------------------------------------------------------------


 


(XXXII)   (A)                                        NINETY-NINE PERCENT OF THE
ISSUED AND OUTSTANDING LIMITED LIABILITY COMPANY INTERESTS OF HOLDINGS ARE OWNED
BY APPLEBEE’S INTERNATIONAL, ALL OF WHICH LIMITED LIABILITY COMPANY INTERESTS
HAVE BEEN VALIDLY ISSUED AND ARE OWNED OF RECORD BY APPLEBEE’S INTERNATIONAL,
FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS, AND ONE PERCENT OF THE
ISSUED AND OUTSTANDING LIMITED LIABILITY COMPANY INTERESTS OF HOLDINGS IS OWNED
BY HOLDINGS II, ALL OF WHICH LIMITED LIABILITY COMPANY INTERESTS HAVE BEEN
VALIDLY ISSUED AND ARE OWNED OF RECORD BY HOLDINGS II, FREE AND CLEAR OF ALL
LIENS OTHER THAN PERMITTED LIENS;


 

(B)                                ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF HOLDINGS II IS OWNED BY APPLEBEE’S INTERNATIONAL, ALL OF WHICH CAPITAL
STOCK HAS BEEN VALIDLY ISSUED AND ARE OWNED OF RECORD BY APPLEBEE’S
INTERNATIONAL FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS;

 

(C)                                ALL OF THE ISSUED AND OUTSTANDING LIMITED
LIABILITY COMPANY INTEREST OF APPLEBEE’S INTERNATIONAL ARE OWNED BY IHOP, ALL OF
WHICH LIMITED LIABILITY COMPANY INTERESTS HAVE BEEN VALIDLY ISSUED AND ARE OWNED
OF RECORD BY IHOP FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS;

 

(D)                               ALL OF THE ISSUED AND OUTSTANDING LIMITED
LIABILITY COMPANY INTERESTS OF THE MASTER ISSUER ARE OWNED BY HOLDINGS, ALL OF
WHICH LIMITED LIABILITY COMPANY INTERESTS HAVE BEEN VALIDLY ISSUED AND ARE OWNED
OF RECORD BY HOLDINGS FREE AND CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS;

 

(E)                                 ALL OF THE ISSUED AND OUTSTANDING LIMITED
LIABILITY COMPANY INTERESTS OF THE FRANCHISE HOLDER, THE IP HOLDER AND EACH OF
THE RESTAURANT HOLDERS THAT IS A LIMITED LIABILITY COMPANY ARE OWNED BY THE
MASTER ISSUER, ALL OF WHICH LIMITED LIABILITY COMPANY INTERESTS HAVE BEEN
VALIDLY ISSUED AND ARE OWNED OF RECORD BY THE MASTER ISSUER, FREE AND CLEAR OF
ALL LIENS OTHER THAN PERMITTED LIENS;

 

(F)                                 ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF THE EACH OF THE RESTAURANT HOLDERS THAT IS A CORPORATION ARE OWNED BY
THE MASTER ISSUER, ALL OF WHICH CAPITAL STOCK HAS BEEN VALIDLY ISSUED, IS FULLY
PAID AND NON-ASSESSABLE AND ARE OWNED OF RECORD BY THE MASTER ISSUER, FREE AND
CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS;

 

(G)                                AT LEAST A MAJORITY OF THE ISSUED AND
OUTSTANDING LIMITED LIABILITY COMPANY INTERESTS OF THE EACH OF THE ENTITIES
LISTED ON SCHEDULE A-2 HEREIN (COLLECTIVELY, THE “LIQUOR LICENSE HOLDERS”) ARE
OWNED BY THE MASTER ISSUER, ALL OF WHICH LIMITED LIABILITY COMPANY INTERESTS
HAVE BEEN VALIDLY ISSUED AND ARE OWNED OF RECORD BY THE MASTER ISSUER, FREE AND
CLEAR OF ALL LIENS OTHER THAN PERMITTED LIENS; AND

 

(H)                               THE MASTER ISSUER HAS NO SUBSIDIARIES AND OWNS
NO EQUITY INTERESTS IN ANY OTHER PERSON, OTHER THAN THE FRANCHISE HOLDER, THE IP
HOLDER, THE RESTAURANT HOLDERS AND THE LIQUOR LICENSE HOLDERS. THE FRANCHISE
HOLDER, THE IP HOLDER, THE RESTAURANT HOLDERS AND THE LIQUOR LICENSE HOLDERS
HAVE NO SUBSIDIARIES AND OWN NO EQUITY INTERESTS IN ANY OTHER PERSON;

 

12

--------------------------------------------------------------------------------


 


(XXXIII)     THE GUARANTEED SECURITIES SATISFY THE ELIGIBILITY REQUIREMENTS OF
RULE 144A(D)(3) UNDER THE SECURITIES ACT;


 


(XXXIV)     NO FORWARD-LOOKING STATEMENT (WITHIN THE MEANING OF SECTION 27A OF
THE SECURITIES ACT AND SECTION 21E OF THE EXCHANGE ACT) OF ANY OF THE
CO-ISSUERS, THE GUARANTORS OR THE PARENT COMPANIES CONTAINED IN THE PRELIMINARY
MARKETING MATERIALS, THE DRAFT OFFERING MEMORANDUM OR THE OFFERING MEMORANDUM
HAS BEEN MADE OR REAFFIRMED WITHOUT A REASONABLE BASIS OR HAS BEEN DISCLOSED
OTHER THAN IN GOOD FAITH;


 


(XXXV)      WITH RESPECT TO THOSE GUARANTEED SECURITIES SOLD IN RELIANCE UPON
REGULATION S OF THE SECURITIES ACT (“REGULATION S”) (I) NONE OF THE CO-ISSUERS
OR GUARANTORS OR ANY OF THEIR AFFILIATES OR ANY OTHER PERSON ACTING ON THEIR
BEHALF HAS ENGAGED IN ANY DIRECTED SELLING EFFORTS WITHIN THE MEANING OF
RULE 902 OF REGULATION S AND (II) THE CO-ISSUERS, THE GUARANTORS AND THEIR
AFFILIATES AND EACH PERSON ACTING ON THEIR BEHALF HAVE COMPLIED WITH THE
OFFERING RESTRICTIONS SET FORTH IN RULE 902 OF REGULATION S;


 


(XXXVI)     EXCEPT PURSUANT TO THIS AGREEMENT, NONE OF THE CO-ISSUERS OR
GUARANTORS OR ANY OF THEIR AFFILIATES OR ANY OTHER PERSON ACTING ON THEIR BEHALF
HAS, WITHIN THE SIX-MONTH PERIOD PRIOR TO THE DATE HEREOF, OFFERED OR SOLD IN
THE UNITED STATES OR TO ANY U.S. PERSON (AS SUCH TERMS ARE DEFINED IN RULE 902
OF REGULATION S) THE GUARANTEED SECURITIES OR ANY SECURITY OF THE SAME CLASS OR
SERIES AS THE GUARANTEED SECURITIES;


 


(XXXVII)    NONE OF THE CO-ISSUERS OR GUARANTORS OR ANY OF THEIR AFFILIATES HAVE
PARTICIPATED IN A PLAN OR SCHEME TO EVADE THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT THROUGH THE SALE OF THE GUARANTEED SECURITIES PURSUANT TO
REGULATION S;


 


(XXXVIII)   DELOITTE & TOUCHE LLP (“D&T”), WHO HAVE AUDITED OR REVIEWED THE
CONSOLIDATED FINANCIAL STATEMENTS OF APPLEBEE’S INTERNATIONAL CONTAINED IN THE
DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM
(AS OF THE RELEVANT DATE), ARE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH
RESPECT TO APPLEBEE’S INTERNATIONAL, HOLDINGS II AND THE SECURITIZATION ENTITIES
WITHIN THE MEANING OF RULE 101 OF THE CODE OF PROFESSIONAL CONDUCT OF THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (“AICPA”) AND ITS
INTERPRETATIONS AND RULINGS THEREUNDER. THE HISTORICAL CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING THE RELATED NOTES AND SUPPORTING SCHEDULES) OF APPLEBEE’S
INTERNATIONAL CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING
DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) HAVE BEEN PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY AND FAIRLY PRESENT
THE FINANCIAL POSITION OF THE ENTITIES PURPORTED TO BE COVERED THEREBY AT THE
RESPECTIVE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH
FLOWS FOR THE RESPECTIVE PERIODS INDICATED; AND THE FINANCIAL INFORMATION
CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE
OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) UNDER THE HEADINGS “CAPITALIZATION
OF APPLEBEE’S INTERNATIONAL AND ITS SUBSIDIARIES,” “CAPITALIZATION OF THE MASTER
ISSUER AND ITS SUBSIDIARIES,” “UNAUDITED PRO FORMA CONDENSED CONSOLIDATED
FINANCIAL INFORMATION OF APPLEBEE’S INTERNATIONAL,” “SELECTED HISTORICAL AND PRO
FORMA FINANCIAL DATA OF APPLEBEE’S INTERNATIONAL AND ITS SUBSIDIARIES,”
“APPLEBEE’S ENTERPRISES LLC UNAUDITED SUPPLEMENTAL FINANCIAL

 

13

--------------------------------------------------------------------------------


 


INFORMATION,” “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF APPLEBEE’S” AND IN THE APPLEBEE’S EXCHANGE ACT
DOCUMENTS UNDER THE HEADING “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL
CONDITION AND RESULTS OF OPERATIONS” IS DERIVED FROM THE ACCOUNTING RECORDS OF
APPLEBEE’S INTERNATIONAL OR THE APPLICABLE SUBSIDIARY OF APPLEBEE’S
INTERNATIONAL (EACH, AN “APPLEBEE’S ENTITY”) AND FAIRLY PRESENT THE INFORMATION
PURPORTED TO BE SHOWN THEREBY. THE OTHER HISTORICAL FINANCIAL AND STATISTICAL
INFORMATION AND DATA OF APPLEBEE’S INTERNATIONAL, THE OTHER APPLEBEE’S ENTITIES
AND THE SECURITIZATION ENTITIES CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS
OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) ARE,
IN ALL MATERIAL RESPECTS, FAIRLY PRESENTED;


 


(XXXIX)      ERNST & YOUNG LLP (“E&Y”), WHO HAVE AUDITED OR REVIEWED THE
CONSOLIDATED FINANCIAL STATEMENTS OF IHOP CONTAINED IN THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE), ARE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH RESPECT TO THE
IHOP AND MERGER SUB WITHIN THE MEANING OF RULE 101 OF THE CODE OF PROFESSIONAL
CONDUCT OF THE AICPA AND ITS INTERPRETATIONS AND RULINGS THEREUNDER. THE
HISTORICAL CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING THE RELATED NOTES AND
SUPPORTING SCHEDULES) OF IHOP CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF
THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) HAVE
BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY AND
FAIRLY PRESENT THE FINANCIAL POSITION OF THE ENTITIES PURPORTED TO BE COVERED
THEREBY AT THE RESPECTIVE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS
AND THEIR CASH FLOWS FOR THE RESPECTIVE PERIODS INDICATED; AND THE FINANCIAL
INFORMATION CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE)
AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) UNDER THE HEADINGS
“CAPITALIZATION OF IHOP CORP. AND ITS SUBSIDIARIES,” “SELECTED HISTORICAL AND
PRO FORMA FINANCIAL DATA OF IHOP CORP. AND ITS SUBSIDIARIES,” “UNAUDITED PRO
FORMA CONDENSED COMBINED FINANCIAL INFORMATION OF IHOP CORP.,” “CAPITALIZATION
OF IHOP FRANCHISING, LLC,” “UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL
INFORMATION OF IHOP FRANCHISING, LLC,” “IHOP FRANCHISING, LLC UNAUDITED
SUPPLEMENTAL FINANCIAL INFORMATION” AND IN THE IHOP EXCHANGE ACT DOCUMENTS UNDER
THE HEADING “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
RESULTS OF OPERATIONS OF IHOP” IS DERIVED FROM THE ACCOUNTING RECORDS OF IHOP OR
THE RELEVANT SUBSIDIARY OF IHOP (EACH, AN “IHOP ENTITY”) AND FAIRLY PRESENT THE
INFORMATION PURPORTED TO BE SHOWN THEREBY. THE OTHER HISTORICAL FINANCIAL AND
STATISTICAL INFORMATION AND DATA OF IHOP AND THE OTHER IHOP ENTITIES CONTAINED
IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE) ARE, IN ALL MATERIAL RESPECTS, FAIRLY
PRESENTED;


 


(XL)                                THE PRO FORMA FINANCIAL INFORMATION INCLUDED
IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE) INCLUDE ASSUMPTIONS THAT PROVIDE A
REASONABLE BASIS FOR PRESENTING THE SIGNIFICANT EFFECTS DIRECTLY ATTRIBUTABLE TO
THE TRANSACTIONS AND EVENTS DESCRIBED THEREIN (IT BEING UNDERSTOOD THAT THE
SECURITIES THAT ARE ASSUMED TO BE ISSUED IN THE PRO FORMA FINANCIAL INFORMATION
THAT IS CONTAINED IN THE DRAFT OFFERING MEMORANDUM AS OF THE CLOSING DATE ARE
DIFFERENT FROM THE SECURITIES BEING ISSUED HEREUNDER AND IN THE IHOP
SECURITIZATION), THE RELATED PRO FORMA ADJUSTMENTS GIVE APPROPRIATE EFFECT TO
THOSE

 

14

--------------------------------------------------------------------------------


 


ASSUMPTIONS, AND THE PRO FORMA ADJUSTMENTS REFLECT THE PROPER APPLICATION OF
THOSE ADJUSTMENTS TO THE HISTORICAL FINANCIAL STATEMENT AMOUNTS IN THE PRO FORMA
FINANCIAL INFORMATION INCLUDED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE). THE PRO
FORMA FINANCIAL INFORMATION INCLUDED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) COMPLY AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF REGULATION S-X
UNDER THE SECURITIES ACT;


 


(XLI)                             THE EXCHANGE ACT DOCUMENTS DID NOT, WHEN FILED
WITH THE COMMISSION, CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE
EXCHANGE ACT DOCUMENTS, WHEN FILED WITH THE COMMISSION, CONFORMED OR WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE APPLICABLE REQUIREMENTS OF THE EXCHANGE
ACT AND THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER;


 


(XLII)                          THE MARKET-RELATED AND CUSTOMER-RELATED DATA AND
ESTIMATES INCLUDED IN THE PRELIMINARY MARKETING MATERIALS, THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE) ARE BASED ON OR DERIVED FROM SOURCES THAT THE CO-ISSUERS BELIEVE
TO BE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS OR REPRESENT THE
CO-ISSUERS’ GOOD FAITH ESTIMATES MADE ON THE BASIS OF DATA DERIVED FROM SUCH
SOURCES;


 


(XLIII)                       THE CO-ISSUERS AND THE GUARANTORS MAINTAIN AND
HAVE MAINTAINED EFFECTIVE INTERNAL CONTROL OVER FINANCIAL REPORTING, AS DEFINED
IN RULE 13A-15 UNDER THE EXCHANGE ACT, AND A SYSTEM OF ACCOUNTING CONTROLS THAT
IS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED
IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION;
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES AND TO MAINTAIN ACCOUNTABILITY FOR ASSETS; (III) ACCESS TO ASSETS
IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION; AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH
EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES;


 


(XLIV)                      (I) EACH OF THE CO-ISSUERS AND GUARANTORS HAS
ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS
DEFINED IN RULE 13A-15 UNDER THE EXCHANGE ACT), (II) SUCH DISCLOSURE CONTROLS
AND PROCEDURES ARE DESIGNED TO ENSURE THAT THE INFORMATION REQUIRED TO BE
DISCLOSED BY EACH CO-ISSUER OR GUARANTOR IN THE REPORTS IT FILES OR SUBMITS
UNDER THE EXCHANGE ACT (ASSUMING EACH CO-ISSUER OR GUARANTOR WAS REQUIRED TO
FILE OR SUBMIT SUCH REPORTS UNDER THE EXCHANGE ACT) IS ACCUMULATED AND
COMMUNICATED TO MANAGEMENT OF SUCH CO-ISSUER OR GUARANTOR, INCLUDING THEIR
RESPECTIVE PRINCIPAL EXECUTIVE OFFICERS AND PRINCIPAL FINANCIAL OFFICERS, AS
APPROPRIATE, TO ALLOW TIMELY DECISIONS REGARDING REQUIRED DISCLOSURE TO BE MADE;
AND (III) SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE EFFECTIVE IN ALL MATERIAL
RESPECTS TO PERFORM THE FUNCTIONS FOR WHICH THEY WERE ESTABLISHED.

 

15

--------------------------------------------------------------------------------


 


(XLV)                         NONE OF THE CO-ISSUERS, THE GUARANTORS OR ANY OF
THEIR AFFILIATES HAVE, DIRECTLY OR THROUGH ANY AGENT, SOLD, OFFERED FOR SALE,
SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS
SUCH TERM IS DEFINED IN THE SECURITIES ACT), WHICH IS OR WILL BE INTEGRATED WITH
THE SALE OR RESALE OF THE GUARANTEED SECURITIES IN A MANNER THAT WOULD REQUIRE
REGISTRATION OF THE SALE OR RESALE OF THE GUARANTEED SECURITIES UNDER THE
SECURITIES ACT;


 


(XLVI)                      NONE OF THE CO-ISSUERS, THE GUARANTORS OR ANY OF
THEIR AFFILIATES OR ANY OTHER PERSON ACTING ON THEIR BEHALF HAVE ENGAGED, IN
CONNECTION WITH THE OFFERING OF THE GUARANTEED SECURITIES, IN ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF
RULE 502(C) UNDER THE SECURITIES ACT (INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING);


 


(XLVII)                   NONE OF THE CO-ISSUERS, THE GUARANTORS OR ANY OF THEIR
AFFILIATES OR ANY OTHER PERSON ACTING ON THEIR BEHALF HAVE OFFERED, SOLD,
CONTRACTED TO SELL OR OTHERWISE DISPOSED OF, DIRECTLY OR INDIRECTLY, ANY
SECURITIES UNDER CIRCUMSTANCES WHERE SUCH OFFER, SALE, CONTRACT OR DISPOSITION
WOULD CAUSE THE EXEMPTION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OR
SECTION 3(C)(7) OF THE 1940 ACT TO CEASE TO BE APPLICABLE TO THE OFFERING, SALE
AND RESALE OF THE GUARANTEED SECURITIES AS CONTEMPLATED BY THIS AGREEMENT;


 


(XLVIII)                NONE OF THE CO-ISSUERS OR THE GUARANTORS OR ANY OF THEIR
AFFILIATES HAVE TAKEN AND NONE OF THE CO-ISSUERS OR GUARANTORS OR ANY OF THEIR
AFFILIATES WILL TAKE ANY ACTION PROHIBITED BY REGULATION M UNDER THE EXCHANGE
ACT, IN CONNECTION WITH THE OFFERING OR RESALE OF THE SECURITIES;


 

(xlix)        (A)          None of the Co-Issuers or Guarantors are subject to
any liabilities or obligations pursuant to any Environmental Law, which could,
individually or in the aggregate, reasonably be expected to result in the
payment of a Material Environmental Amount; and


 

(B)           THE CO-ISSUERS AND THE GUARANTORS HAVE GOOD AND MARKETABLE TITLE
IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL PERSONAL
PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES
AND DEFECTS, EXCEPT SUCH AS ARE DESCRIBED IN THE DRAFT OFFERING MEMORANDUM (AS
OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) AND
SUCH AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT
MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY
BY THE CO-ISSUERS AND THE GUARANTORS; AND ALL ASSETS HELD UNDER LEASE BY THE
CO-ISSUERS AND THE GUARANTORS ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES, WITH SUCH EXCEPTIONS AS DO NOT MATERIALLY INTERFERE WITH THE
USE MADE AND PROPOSED TO BE MADE OF SUCH ASSETS BY THE CO-ISSUERS AND THE
GUARANTORS;


 


(L)                                     THERE IS AND HAS BEEN NO FAILURE ON THE
PART OF THE CO-ISSUERS, THE GUARANTORS OR ANY OF THE CO-ISSUERS’ OR GUARANTORS’
MANAGERS, DIRECTORS OR OFFICERS, IN

 

16

--------------------------------------------------------------------------------


 


THEIR CAPACITIES AS SUCH, TO COMPLY WITH THE PROVISIONS OF THE SARBANES-OXLEY
ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN CONNECTION THEREWITH;


 


(LI)                                  THE SECTION ENTITLED “MANAGEMENT’S
DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS –
APPLICATION OF CRITICAL ACCOUNTING POLICIES” CONTAINED IN THE APPLEBEE’S
EXCHANGE ACT DOCUMENTS AND IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING
DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE)  ACCURATELY AND
FULLY DESCRIBES (A) THE ACCOUNTING POLICIES THAT THE CO-ISSUERS AND THE
GUARANTORS BELIEVE ARE THE MOST IMPORTANT IN THE PORTRAYAL OF APPLEBEE’S
INTERNATIONAL’S FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND THAT REQUIRE
MANAGEMENT’S MOST DIFFICULT, SUBJECTIVE OR COMPLEX JUDGMENTS; (B) THE JUDGMENTS
AND UNCERTAINTIES AFFECTING THE APPLICATION OF CRITICAL ACCOUNTING POLICIES; AND
(C) THE LIKELIHOOD THAT MATERIALLY DIFFERENT AMOUNTS WOULD BE REPORTED UNDER
DIFFERENT CONDITIONS OR USING DIFFERENT ASSUMPTIONS AND AN EXPLANATION THEREOF;


 


(LII)                               THE SECTION ENTITLED “MANAGEMENT’S
DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS –
CRITICAL ACCOUNTING POLICIES” CONTAINED IN THE IHOP EXCHANGE ACT DOCUMENTS AND
IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE) ACCURATELY AND FULLY DESCRIBES (A) THE
ACCOUNTING POLICIES THAT THE CO-ISSUERS AND THE GUARANTORS BELIEVE ARE THE MOST
IMPORTANT IN THE PORTRAYAL OF IHOP’S FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND THAT REQUIRE MANAGEMENT’S MOST DIFFICULT, SUBJECTIVE OR COMPLEX
JUDGMENTS; (B) THE JUDGMENTS AND UNCERTAINTIES AFFECTING THE APPLICATION OF
CRITICAL ACCOUNTING POLICIES; AND (C) THE LIKELIHOOD THAT MATERIALLY DIFFERENT
AMOUNTS WOULD BE REPORTED UNDER DIFFERENT CONDITIONS OR USING DIFFERENT
ASSUMPTIONS AND AN EXPLANATION THEREOF;


 


(LIII)                            NONE OF THE CO-ISSUERS OR THE GUARANTORS IS IN
VIOLATION OF OR HAS RECEIVED NOTICE OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL
OR STATE LAW RELATING TO DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF
EMPLOYEES, OR ANY APPLICABLE FEDERAL OR STATE WAGE AND HOUR LAWS, OR ANY STATE
LAW PRECLUDING THE DENIAL OF CREDIT DUE TO THE NEIGHBORHOOD IN WHICH A PROPERTY
IS SITUATED, THE VIOLATION OF ANY OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE AFFECT;


 


(LIV)                           THE OPERATIONS OF THE CO-ISSUERS AND THE
GUARANTORS ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE WITH
APPLICABLE FINANCIAL RECORD KEEPING AND REPORTING REQUIREMENTS OF THE CURRENCY
AND FOREIGN TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE MONEY LAUNDERING
STATUTES OF ALL JURISDICTIONS, THE RULES AND REGULATIONS THEREUNDER AND ANY
RELATED OR SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR
ENFORCED BY ANY GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”)
AND NO ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY,
AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE CO-ISSUERS OR THE GUARANTORS
WITH RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE
CO-ISSUERS OR THE GUARANTORS, THREATENED, EXCEPT, IN EACH CASE, AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

17

--------------------------------------------------------------------------------



 


(LV)                              NONE OF THE CO-ISSUERS OR THE GUARANTORS OR,
TO THE KNOWLEDGE OF THE CO-ISSUERS AND THE GUARANTORS, ANY DIRECTOR, OFFICER,
AGENT, EMPLOYEE OR AFFILIATE OF THE CO-ISSUERS, OR THE GUARANTORS IS CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT (“OFAC”); AND THE CO-ISSUERS AND THE
GUARANTORS WILL NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF THE OFFERING, OR
LEND, CONTRIBUTE OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY,
JOINT VENTURE PARTNER OR OTHER PERSON OR ENTITY, FOR THE PURPOSE OF FINANCING
THE ACTIVITIES OF ANY PERSON CURRENTLY SUBJECT TO ANY U.S. SANCTIONS
ADMINISTERED BY OFAC;


 


(LVI)                           (A)                              ALL OF THE
MATERIAL REGISTRATIONS AND APPLICATIONS INCLUDED IN THE IP ASSETS ARE
SUBSISTING, UNEXPIRED AND HAVE NOT BEEN ABANDONED IN ANY APPLICABLE JURISDICTION
EXCEPT WHERE SUCH ABANDONMENT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 

(B)                                EXCEPT AS SET FORTH ON SCHEDULE 7.12(Y) TO
THE BASE INDENTURE, (I) THE USE OF THE IP ASSETS DOES NOT INFRINGE OR VIOLATE
THE RIGHTS OF ANY THIRD PARTY, (II) THE IP ASSETS ARE NOT BEING INFRINGED OR
VIOLATED BY ANY THIRD PARTY IN A MANNER THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND (III) THERE IS NO ACTION OR PROCEEDING
PENDING OR, TO THE CO-ISSUERS’ OR GUARANTORS’ KNOWLEDGE, THREATENED ALLEGING
SAME THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)                                EXCEPT AS SET FORTH ON SCHEDULE 7.12(Y) TO
THE BASE INDENTURE, NO ACTION OR PROCEEDING IS PENDING OR, TO THE CO-ISSUERS’ OR
GUARANTORS’ KNOWLEDGE, THREATENED THAT SEEKS TO LIMIT, CANCEL OR QUESTION THE
VALIDITY OF ANY MATERIAL IP ASSETS, OR THE USE THEREOF, THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(D)                               THE IP HOLDER IS THE EXCLUSIVE OWNER OF THE IP
ASSETS, FREE AND CLEAR OF ALL LIENS, SET-OFFS, DEFENSES AND COUNTERCLAIMS OF
WHATSOEVER KIND OR NATURE (OTHER THAN LICENSES GRANTED IN THE ORDINARY COURSE OF
BUSINESS AND THE RIGHTS GRANTED UNDER THE IP LICENSE AGREEMENTS, THE FRANCHISE
AGREEMENTS AND THE PERMITTED LIENS);

 

(E)                                 THE CO-ISSUERS AND GUARANTORS HAVE NOT MADE
AND WILL NOT HEREAFTER MAKE ANY MATERIAL ASSIGNMENT, PLEDGE, MORTGAGE,
HYPOTHECATION OR TRANSFER OF ANY OF THE IP ASSETS (OTHER THAN LICENSES GRANTED
IN THE ORDINARY COURSE OF BUSINESS AND THE RIGHTS GRANTED UNDER THE IP LICENSE
AGREEMENTS, THE FRANCHISE AGREEMENTS AND THE PERMITTED LIENS);

 


(LVII)                        THE CO-ISSUERS AND THE GUARANTORS HAVE NOT TAKEN
ANY ACTION OR OMITTED TO TAKE ANY ACTION (SUCH AS ISSUING ANY PRESS RELEASE
RELATING TO ANY SECURITIES WITHOUT AN APPROPRIATE LEGEND) WHICH MAY RESULT IN
THE LOSS BY ANY OF THE INITIAL PURCHASER OF THE ABILITY TO RELY ON ANY
STABILIZATION SAFE HARBOR PROVIDED BY THE FINANCIAL SERVICES AUTHORITY UNDER THE
FINANCIAL SERVICES AND MARKETS ACT 2000 (THE “FSMA”). THE CO-ISSUERS AND THE
GUARANTORS HAVE BEEN INFORMED OF THE GUIDANCE RELATING TO STABILIZATION PROVIDED
BY THE FINANCIAL SERVICES AUTHORITY; AND

 

18

--------------------------------------------------------------------------------


 


(LVIII)                     SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN
THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE), THERE HAS NOT BEEN ANY DEVELOPMENT IN THE
CONDITION, FINANCIAL OR OTHERWISE, OF THE SECURITIZATION ENTITIES, TAKEN AS A
WHOLE, OR IN THE EARNINGS, BUSINESS AFFAIRS OR MANAGEMENT, WHETHER OR NOT
ARISING IN THE COURSE OF BUSINESS OF THE SECURITIZATION ENTITIES, TAKEN AS A
WHOLE, THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)                                 EACH OF THE PARENT COMPANIES, JOINTLY AND
SEVERALLY, REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE INITIAL PURCHASER,
AS OF THE CLOSING DATE, THAT:


 


(I)                                     AS OF THE CLOSING DATE, THE DRAFT
OFFERING MEMORANDUM PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS. AS OF THE RELEVANT DATE, THE OFFERING MEMORANDUM DOES NOT INCLUDE
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(II)                                  THE PRELIMINARY MARKETING MATERIALS AND
THE OFFERING MEMORANDUM HAVE BEEN OR WILL HAVE BEEN PREPARED BY THE CO-ISSUERS,
THE PARENT COMPANIES AND THE GUARANTORS FOR USE BY THE INITIAL PURCHASER IN
CONNECTION WITH THE EXEMPT RESALES (AS DEFINED BELOW). NO ORDER OR DECREE
PREVENTING THE USE OF THE PRELIMINARY MARKETING MATERIALS OR THE OFFERING
MEMORANDUM, OR ANY ORDER ASSERTING THAT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT HAS
BEEN ISSUED, AND NO PROCEEDING FOR THAT PURPOSE HAS COMMENCED OR IS PENDING OR,
TO THE KNOWLEDGE OF THE PARENT COMPANIES IS CONTEMPLATED;


 


(III)                               EACH OF THE PARENT COMPANIES (OTHER THAN THE
SERVICER) AND THE IHOP SECURITIZATION ENTITIES HAS BEEN DULY FORMED AS A
CORPORATION OR LIMITED LIABILITY COMPANY AND IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, IS QUALIFIED TO DO BUSINESS
AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR LIMITED LIABILITY COMPANY IN
EACH JURISDICTION IN WHICH THE OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF
ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT FOR SUCH FAILURES TO QUALIFY TO
DO BUSINESS OR BE IN GOOD STANDING AS ARE NOT REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT, AND HAS THE REQUISITE CORPORATE OR LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO OWN OR HOLD ITS PROPERTIES AND TO CONDUCT THE
BUSINESS IN WHICH IT IS ENGAGED AS DESCRIBED IN THE DRAFT OFFERING MEMORANDUM
(AS OF THE CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE);


 


(IV)                              THE SERVICER BEEN DULY FORMED AS A CORPORATION
AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
KANSAS, IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN EACH JURISDICTION IN WHICH THE OWNERSHIP OR LEASE OF PROPERTY OR
THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT FOR SUCH FAILURES
TO QUALIFY TO DO BUSINESS OR BE IN GOOD STANDING AS ARE NOT REASONABLY LIKELY TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND HAS THE REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN OR HOLD ITS PROPERTIES AND TO CONDUCT THE BUSINESS IN WHICH IT

 

19

--------------------------------------------------------------------------------


 


IS ENGAGED AS DESCRIBED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING
DATE) OR THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE);


 


(V)                                 EACH OF THE PARENT COMPANIES HAS THE
REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY AND PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER;


 


(VI)                              NONE OF THE PARENT COMPANIES OR THE IHOP
SECURITIZATION ENTITIES (COLLECTIVELY THE “OTHER ENTITIES”) IS IN VIOLATION OF
(I) ITS RESPECTIVE CHARTER DOCUMENTS, (II) ANY REQUIREMENTS OF LAW WITH RESPECT
TO SUCH OTHER ENTITY OR (III) ANY CONTRACTUAL OBLIGATION WITH RESPECT TO SUCH
OTHER ENTITY EXCEPT, SOLELY WITH RESPECT TO CLAUSES (II) AND (III), TO THE
EXTENT SUCH VIOLATION COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS, THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE
SECURITIES AS DESCRIBED AS DESCRIBED HEREIN AND IN THE OFFERING MEMORANDUM (AS
OF THE RELEVANT DATE) AND THE INCURRENCE OF THE OBLIGATIONS AND CONSUMMATION OF
THE TRANSACTIONS HEREIN AND THEREIN CONTEMPLATED (A) WILL NOT CONFLICT WITH, OR
CONSTITUTE A BREACH OF OR DEFAULT UNDER, ANY CHARTER DOCUMENTS OF ANY OTHER
ENTITY, AND (B) DOES NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY
REQUIREMENTS OF LAW WITH RESPECT TO SUCH OTHER ENTITY OR ANY CONTRACTUAL
OBLIGATION WITH RESPECT TO SUCH OTHER ENTITY OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY PROPERTY OF ANY OTHER ENTITY, EXCEPT FOR LIENS
CREATED BY THE TRANSACTION DOCUMENTS AND EXCEPT, IN THE CASE OF CLAUSE (B),
SOLELY WITH RESPECT TO THE ASSET CONTRIBUTION AGREEMENTS, THE VIOLATION OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(VII)                           EACH OF THE TRANSACTION DOCUMENTS TO WHICH ANY
OTHER ENTITY IS A PARTY HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND
DELIVERED BY IT AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE
OTHER PARTIES THERETO, CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY
GENERAL EQUITABLE PRINCIPLES, WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN
EQUITY AND BY AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING). EACH OF THE
TRANSACTION DOCUMENTS TO WHICH AN OTHER ENTITY IS A PARTY WILL CONFORM IN ALL
MATERIAL RESPECTS TO THE DESCRIPTION THEREOF IN THE DRAFT OFFERING MEMORANDUM
(AS OF THE CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE);


 


(VIII)                        (1) THE TRANSACTION DOCUMENTS TO WHICH AN OTHER
ENTITY IS A PARTY ARE IN FULL FORCE AND EFFECT; (2) THERE ARE NO OUTSTANDING
DEFAULTS THEREUNDER; AND (3) NO EVENTS SHALL HAVE OCCURRED WHICH, WITH THE
GIVING OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT
THEREUNDER;


 


(IX)                                THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY EACH PARENT COMPANY PARTY HERETO AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF EACH PARENT COMPANY ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,

 

20

--------------------------------------------------------------------------------

 

 


REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES, WHETHER CONSIDERED IN A PROCEEDING
AT LAW OR IN EQUITY AND BY AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
AND EXCEPT THAT ANY INDEMNIFICATION OR CONTRIBUTION PROVISIONS HEREIN MAY BE
DEEMED UNENFORCEABLE);


 


(X)            THERE IS NO CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION
OR QUALIFICATION OF OR WITH ANY COURT OR ANY REGULATORY AUTHORITY OR OTHER
GOVERNMENTAL AGENCY OR BODY WHICH IS REQUIRED FOR, AND THE ABSENCE OF WHICH
WOULD MATERIALLY AFFECT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, THE ISSUANCE OF THE
GUARANTEED SECURITIES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE PARENT
COMPANIES OF THIS AGREEMENT AND BY THE OTHER ENTITIES OF THE TRANSACTION
DOCUMENTS (TO THE EXTENT THEY ARE PARTIES THERETO) OR THE APPLICATION OF THE
PROCEEDS FROM THE SALE OF THE SECURITIES AS DESCRIBED HEREIN AND IN THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE);


 


(XI)           EACH OF THE OTHER ENTITIES POSSESSES ALL LICENSES, PERMITS,
ORDERS, PATENTS, FRANCHISES, CERTIFICATES OF NEED AND OTHER GOVERNMENTAL AND
REGULATORY APPROVALS TO OWN OR LEASE ITS PROPERTIES AND CONDUCT ITS BUSINESS IN
THE JURISDICTIONS IN WHICH SUCH BUSINESS IS TRANSACTED AS DESCRIBED IN THE DRAFT
OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF
THE RELEVANT DATE), WITH ONLY SUCH EXCEPTIONS AS WOULD NOT INDIVIDUALLY OR IN
THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, AND HAS NOT RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH LICENSE,
PERMIT, ORDER OR APPROVAL, EXCEPT FOR THOSE WHOSE REVOCATION OR MODIFICATION
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;


 


(XII)          EXCEPT AS DESCRIBED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE), NO LABOR
DISTURBANCE BY THE EMPLOYEES OF THE OTHER ENTITIES EXISTS OR, TO THE KNOWLEDGE
OF THE OTHER ENTITIES, IS IMMINENT THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(XIII)         NO OTHER ENTITY HAS ESTABLISHED OR MAINTAINS ANY PLAN COVERED BY
TITLE IV OF ERISA(OTHER THAN ANY RESTAURANT HOLDER THAT MAY BE REQUIRED TO HAVE
EMPLOYEES TO COMPLY WITH APPLICABLE LAW RELATING TO THE SALE OF ALCOHOLIC
BEVERAGES);


 


(XIV)        NEITHER A REPORTABLE EVENT NOR AN “ACCUMULATED FUNDING DEFICIENCY”
(WITHIN THE MEANING OF SECTION 412 OF THE CODE OR SECTION 302 OF ERISA) HAS
OCCURRED DURING THE SIX YEAR PERIOD PRIOR TO THE DATE ON WHICH THIS
REPRESENTATION IS MADE OR DEEMED MADE OR IS REASONABLY EXPECTED TO OCCUR WITH
RESPECT TO ANY SINGLE EMPLOYER PLAN, AND EACH PLAN (INCLUDING, TO THE ACTUAL
KNOWLEDGE OF THE OTHER ENTITIES, A MULTIEMPLOYER PLAN OR A MULTIEMPLOYER WELFARE
PLAN MAINTAINED PURSUANT TO A COLLECTIVE BARGAINING AGREEMENT) HAS COMPLIED IN
ALL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND THE
CONSTITUENT DOCUMENTS OF SUCH PLAN, EXCEPT FOR INSTANCES OF NON-COMPLIANCE THAT,
IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  NO TERMINATION OF A SINGLE EMPLOYER PLAN HAS OCCURRED DURING SUCH
SIX-YEAR PERIOD OR IS REASONABLY EXPECTED TO OCCUR (OTHER THAN A TERMINATION
DESCRIBED IN SECTION 4041(B) OF ERISA), AND NO LIEN IN FAVOR OF THE PBGC OR A
PLAN HAS

 

21

--------------------------------------------------------------------------------


 


ARISEN DURING SUCH SIX-YEAR PERIOD OR IS REASONABLY EXPECTED TO ARISE.  EXCEPT
TO THE EXTENT THAT ANY SUCH EXCESS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, THE PRESENT VALUE OF ALL ACCRUED BENEFITS UNDER EACH
SINGLE EMPLOYER PLAN (BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH PLANS) DID
NOT, AS OF THE LAST ANNUAL VALUATION DATE PRIOR TO THE DATE ON WHICH THIS
REPRESENTATION IS MADE OR DEEMED MADE, EXCEED THE VALUE OF THE ASSETS OF SUCH
PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS.  EXCEPT TO THE EXTENT THAT SUCH
LIABILITY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
NEITHER THE OTHER ENTITIES NOR ANY AFFILIATE THEREOF HAVE HAD A COMPLETE OR
PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN, AND THE OTHER ENTITIES WOULD NOT
BECOME SUBJECT TO ANY LIABILITY UNDER ERISA IF AN OTHER ENTITY OR ANY AFFILIATE
THEREOF WERE TO WITHDRAW COMPLETELY FROM ALL MULTIEMPLOYER PLANS AS OF THE
VALUATION DATE MOST CLOSELY PRECEDING THE DATE ON WHICH THIS REPRESENTATION IS
MADE OR DEEMED MADE.  TO THE ACTUAL KNOWLEDGE OF THE OTHER ENTITIES, NO SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION, INSOLVENT OR TERMINATING OR IS
REASONABLY EXPECTED TO BE IN REORGANIZATION, BECOME INSOLVENT OR BE TERMINATED. 
EXCEPT TO THE EXTENT THAT ANY SUCH EXCESS COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, THE PRESENT VALUE (DETERMINED USING ACTUARIAL
AND OTHER ASSUMPTIONS WHICH ARE REASONABLE IN RESPECT OF THE BENEFITS PROVIDED
AND THE EMPLOYEES PARTICIPATING) OF THE LIABILITY OF THE OTHER ENTITIES AND EACH
AFFILIATE THEREOF FOR POST RETIREMENT BENEFITS TO BE PROVIDED TO THEIR CURRENT
AND FORMER EMPLOYEES UNDER PLANS WHICH ARE WELFARE BENEFIT PLANS (AS DEFINED IN
SECTION 3(1) OF ERISA) OTHER THAN SUCH LIABILITY DISCLOSED IN THE FINANCIAL
STATEMENTS OF THE OTHER ENTITIES DOES NOT, IN THE AGGREGATE, EXCEED THE ASSETS
UNDER ALL SUCH PLANS ALLOCABLE TO SUCH BENEFITS.  NEITHER THE OTHER ENTITIES NOR
ANY AFFILIATE THEREOF HAS ENGAGED IN A PROHIBITED TRANSACTION UNDER SECTION 406
OF ERISA AND/OR SECTION 4975 OF THE CODE IN CONNECTION WITH ANY PLAN THAT WOULD
SUBJECT EITHER OTHER ENTITIES TO LIABILITY UNDER ERISA AND/OR SECTION 4975 OF
THE CODE THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THERE IS NO OTHER CIRCUMSTANCE WHICH MAY GIVE RISE TO A LIABILITY IN RELATION TO
ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XV)         THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING
AGAINST OR, TO THE KNOWLEDGE OF ANY PARENT COMPANY, THREATENED AGAINST OR
AFFECTING ANY OTHER ENTITY OR OF WHICH ANY PROPERTY OR ASSETS OF THE OTHER
ENTITIES IS THE SUBJECT BEFORE ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL
AUTHORITY THAT WOULD, INDIVIDUALLY OR IN THE AGGREGATE, AFFECT THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS, MATERIALLY
ADVERSELY AFFECT THE PERFORMANCE BY THE PARENT COMPANIES OF THEIR OBLIGATIONS
HEREUNDER OR BY THE OTHER ENTITIES THEREUNDER OR WHICH IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT;


 


(XVI)        NONE OF THE OTHER ENTITIES IS, AFTER GIVING EFFECT TO THE ISSUANCE
OF THE GUARANTEED SECURITIES, THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS AND THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE SECURITIES AS
DESCRIBED HEREIN, IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND
IN THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE), AN “INVESTMENT COMPANY”,
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE
1940 ACT;


 


(XVII)       EACH OF THE OTHER ENTITIES (AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS) IS NOT INSOLVENT WITHIN THE MEANING
OF THE

 

22

--------------------------------------------------------------------------------


 


BANKRUPTCY CODE AND NONE OF THE OTHER ENTITIES IS THE SUBJECT OF ANY VOLUNTARY
OR INVOLUNTARY CASE OR PROCEEDING SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY BANKRUPTCY OR INSOLVENCY
LAW AND NO EVENT OF BANKRUPTCY HAS OCCURRED WITH RESPECT TO ANY OF THE OTHER
ENTITIES;


 


(XVIII)      NO FORWARD-LOOKING STATEMENT (WITHIN THE MEANING OF SECTION 27A OF
THE SECURITIES ACT AND SECTION 21E OF THE EXCHANGE ACT) CONTAINED IN THE DRAFT
OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF
THE RELEVANT DATE) HAS BEEN MADE OR REAFFIRMED WITHOUT A REASONABLE BASIS OR HAS
BEEN DISCLOSED OTHER THAN IN GOOD FAITH;


 


(XIX)         SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT
OFFERING MEMORANDUM (AS OF THE CLOSING DATE) OR THE OFFERING MEMORANDUM (AS OF
THE RELEVANT DATE), THERE HAS NOT BEEN ANY DEVELOPMENT IN THE CONDITION,
FINANCIAL OR OTHERWISE, OF THE SECURITIZATION ENTITIES, TAKEN AS A WHOLE, OR IN
THE EARNINGS, BUSINESS AFFAIRS OR MANAGEMENT, WHETHER OR NOT ARISING IN THE
COURSE OF BUSINESS OF THE SECURITIZATION ENTITIES, TAKEN AS A WHOLE, THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(XX)          D&T, WHO HAVE AUDITED OR REVIEWED THE CONSOLIDATED FINANCIAL
STATEMENTS OF APPLEBEE’S INTERNATIONAL CONTAINED IN THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE), ARE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH RESPECT TO
APPLEBEE’S INTERNATIONAL, HOLDINGS II AND THE SECURITIZATION ENTITIES WITHIN THE
MEANING OF RULE 101 OF THE CODE OF PROFESSIONAL CONDUCT OF THE AICPA AND ITS
INTERPRETATIONS AND RULINGS THEREUNDER.  THE HISTORICAL CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING THE RELATED NOTES AND SUPPORTING SCHEDULES) OF APPLEBEE’S
INTERNATIONAL CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING
DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) HAVE BEEN PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED THEREBY AND FAIRLY PRESENT
THE FINANCIAL POSITION OF THE ENTITIES PURPORTED TO BE COVERED THEREBY AT THE
RESPECTIVE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH
FLOWS FOR THE RESPECTIVE PERIODS INDICATED; AND THE FINANCIAL INFORMATION
CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE
OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) UNDER THE HEADINGS “CAPITALIZATION
OF APPLEBEE’S INTERNATIONAL AND ITS SUBSIDIARIES,” “CAPITALIZATION OF THE MASTER
ISSUER AND ITS SUBSIDIARIES,” “UNAUDITED PRO FORMA CONDENSED CONSOLIDATED
FINANCIAL INFORMATION OF APPLEBEE’S INTERNATIONAL,” “SELECTED HISTORICAL AND PRO
FORMA FINANCIAL DATA OF APPLEBEE’S INTERNATIONAL AND ITS SUBSIDIARIES,”
“APPLEBEE’S ENTERPRISES LLC UNAUDITED SUPPLEMENTAL FINANCIAL INFORMATION,”
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF APPLEBEE’S” AND IN THE APPLEBEE’S EXCHANGE ACT DOCUMENTS UNDER THE
HEADING “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS
OF OPERATIONS” IS DERIVED FROM THE ACCOUNTING RECORDS OF THE APPLICABLE
APPLEBEE’S ENTITIES AND FAIRLY PRESENT THE INFORMATION PURPORTED TO BE SHOWN
THEREBY.  THE OTHER HISTORICAL FINANCIAL AND STATISTICAL INFORMATION AND DATA OF
APPLEBEE’S INTERNATIONAL, THE OTHER APPLEBEE’S ENTITIES AND THE SECURITIZATION
ENTITIES CONTAINED IN

 

23

--------------------------------------------------------------------------------


 


THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING
MEMORANDUM (AS OF THE RELEVANT DATE) ARE, IN ALL MATERIAL RESPECTS, FAIRLY
PRESENTED;


 


(XXI)         E&Y, WHO HAVE AUDITED OR REVIEWED THE CONSOLIDATED FINANCIAL
STATEMENTS OF IHOP CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING
DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE), ARE INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS WITH RESPECT TO IHOP AND MERGER SUB WITHIN THE
MEANING OF RULE 101 OF THE CODE OF PROFESSIONAL CONDUCT OF THE AICPA AND ITS
INTERPRETATIONS AND RULINGS THEREUNDER.  THE HISTORICAL CONSOLIDATED FINANCIAL
STATEMENTS (INCLUDING THE RELATED NOTES AND SUPPORTING SCHEDULES) OF IHOP
CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE
OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) HAVE BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES CONSISTENTLY
APPLIED THROUGHOUT THE PERIODS COVERED THEREBY AND FAIRLY PRESENT THE FINANCIAL
POSITION OF THE ENTITIES PURPORTED TO BE COVERED THEREBY AT THE RESPECTIVE DATES
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE
RESPECTIVE PERIODS INDICATED; AND THE FINANCIAL INFORMATION CONTAINED IN THE
DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM
(AS OF THE RELEVANT DATE) UNDER THE HEADINGS “CAPITALIZATION OF IHOP CORP. AND
ITS SUBSIDIARIES,” “SELECTED HISTORICAL AND PRO FORMA FINANCIAL DATA OF IHOP
CORP. AND ITS SUBSIDIARIES,” “UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL
INFORMATION OF IHOP CORP.,” “CAPITALIZATION OF IHOP FRANCHISING, LLC,”
“UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION OF IHOP
FRANCHISING, LLC,” “IHOP FRANCHISING, LLC UNAUDITED SUPPLEMENTAL FINANCIAL
INFORMATION” AND IN THE IHOP EXCHANGE ACT DOCUMENTS UNDER THE HEADING
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF IHOP” IS DERIVED FROM THE ACCOUNTING RECORDS OF THE APPLICABLE
IHOP ENTITIES AND FAIRLY PRESENT THE INFORMATION PURPORTED TO BE SHOWN THEREBY. 
THE OTHER HISTORICAL FINANCIAL AND STATISTICAL INFORMATION AND DATA OF IHOP AND
THE OTHER IHOP ENTITIES CONTAINED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) ARE, IN ALL
MATERIAL RESPECTS, FAIRLY PRESENTED;


 


(XXII)        THE PRO FORMA FINANCIAL INFORMATION INCLUDED IN THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE) INCLUDE ASSUMPTIONS THAT PROVIDE A REASONABLE BASIS FOR
PRESENTING THE SIGNIFICANT EFFECTS DIRECTLY ATTRIBUTABLE TO THE TRANSACTIONS AND
EVENTS DESCRIBED THEREIN (IT BEING UNDERSTOOD THAT THE SECURITIES THAT ARE
ASSUMED TO BE ISSUED IN THE PRO FORMA FINANCIAL INFORMATION THAT IS CONTAINED IN
THE DRAFT OFFERING MEMORANDUM AS OF THE CLOSING DATE ARE DIFFERENT FROM THE
SECURITIES BEING ISSUED HEREUNDER AND IN THE IHOP SECURITIZATION), THE RELATED
PRO FORMA ADJUSTMENTS GIVE APPROPRIATE EFFECT TO THOSE ASSUMPTIONS, AND THE PRO
FORMA ADJUSTMENTS REFLECT THE PROPER APPLICATION OF THOSE ADJUSTMENTS TO THE
HISTORICAL FINANCIAL STATEMENT AMOUNTS IN THE PRO FORMA FINANCIAL INFORMATION
INCLUDED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE
OFFERING MEMORANDUM (AS OF THE RELEVANT DATE).  THE PRO FORMA FINANCIAL
INFORMATION INCLUDED IN THE DRAFT OFFERING MEMORANDUM (AS OF THE CLOSING DATE)
AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF REGULATION S-X UNDER THE
SECURITIES ACT;

 

24

--------------------------------------------------------------------------------


 


(XXIII)       THE EXCHANGE ACT DOCUMENTS DID NOT, WHEN FILED WITH THE
COMMISSION, CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE
EXCHANGE ACT DOCUMENTS, WHEN FILED WITH THE COMMISSION, CONFORMED OR WILL
CONFORM IN ALL MATERIAL RESPECTS TO THE APPLICABLE REQUIREMENTS OF THE EXCHANGE
ACT AND THE APPLICABLE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER;


 


(XXIV)       THE MARKET-RELATED AND CUSTOMER-RELATED DATA AND ESTIMATES INCLUDED
IN THE PRELIMINARY MARKETING MATERIALS, IN THE DRAFT OFFERING MEMORANDUM (AS OF
THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) ARE
BASED ON OR DERIVED FROM SOURCES THAT THE PARENT COMPANIES BELIEVE TO BE
RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS OR REPRESENT THE PARENT
COMPANIES’ GOOD FAITH ESTIMATES MADE ON THE BASIS OF DATA DERIVED FROM SUCH
SOURCES;


 


(XXV)        THE OTHER ENTITIES MAINTAIN AND HAVE MAINTAINED EFFECTIVE INTERNAL
CONTROL OVER FINANCIAL REPORTING, AS DEFINED IN RULE 13A-15 UNDER THE EXCHANGE
ACT, AND A SYSTEM OF ACCOUNTING CONTROLS THAT IS SUFFICIENT TO PROVIDE
REASONABLE ASSURANCES THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH
MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; (II) TRANSACTIONS ARE RECORDED
AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES AND TO MAINTAIN
ACCOUNTABILITY FOR ASSETS; (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION; AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES;


 


(XXVI)       (I) EACH OF THE PARENT COMPANIES AND EACH OF THEIR RESPECTIVE
SUBSIDIARIES HAVE ESTABLISHED AND MAINTAIN DISCLOSURE CONTROLS AND PROCEDURES
(AS SUCH TERM IS DEFINED IN RULE 13A-15 UNDER THE EXCHANGE ACT), (II) SUCH
DISCLOSURE CONTROLS AND PROCEDURES ARE DESIGNED TO ENSURE THAT THE INFORMATION
REQUIRED TO BE DISCLOSED BY THE PARENT COMPANIES IN THE REPORTS THEY FILE OR
SUBMIT UNDER THE EXCHANGE ACT (ASSUMING THE PARENT COMPANIES WERE REQUIRED TO
FILE OR SUBMIT SUCH REPORTS UNDER THE EXCHANGE ACT) IS ACCUMULATED AND
COMMUNICATED TO MANAGEMENT OF THE PARENT COMPANIES, INCLUDING THEIR RESPECTIVE
PRINCIPAL EXECUTIVE OFFICERS AND PRINCIPAL FINANCIAL OFFICERS, AS APPROPRIATE,
TO ALLOW TIMELY DECISIONS REGARDING REQUIRED DISCLOSURE TO BE MADE; AND
(III) SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE EFFECTIVE IN ALL MATERIAL
RESPECTS TO PERFORM THE FUNCTIONS FOR WHICH THEY WERE ESTABLISHED;


 


(XXVII)      SINCE THE DATE OF THE MOST RECENT BALANCE SHEET OF APPLEBEE’S
INTERNATIONAL AND ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY D&T AND
THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF APPLEBEE’S INTERNATIONAL,
(I) APPLEBEE’S INTERNATIONAL HAS NOT BEEN ADVISED OF (A) ANY SIGNIFICANT
DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL CONTROL OVER FINANCIAL
REPORTING THAT WOULD ADVERSELY AFFECT THE ABILITY OF APPLEBEE’S INTERNATIONAL OR
ANY OF ITS SUBSIDIARIES TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA,
OR ANY MATERIAL WEAKNESSES IN INTERNAL CONTROL OVER FINANCIAL REPORTING AND
(B) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER
EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE INTERNAL CONTROLS OF APPLEBEE’S

 

25

--------------------------------------------------------------------------------


 


INTERNATIONAL AND EACH OF ITS SUBSIDIARIES, AND (II) SINCE THAT DATE, THERE HAVE
BEEN NO SIGNIFICANT CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING OR IN
OTHER FACTORS THAT WOULD SIGNIFICANTLY AFFECT INTERNAL CONTROL OVER FINANCIAL
REPORTING, INCLUDING ANY CORRECTIVE ACTIONS WITH REGARD TO SIGNIFICANT
DEFICIENCIES AND MATERIAL WEAKNESSES;


 


(XXVIII)     SINCE THE DATE OF THE MOST RECENT BALANCE SHEET OF IHOP AND ITS
CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY E&Y AND THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS OF IHOP, (I) IHOP HAS NOT BEEN ADVISED OF (A) ANY
SIGNIFICANT DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL CONTROL OVER
FINANCIAL REPORTING THAT WOULD ADVERSELY AFFECT THE ABILITY OF IHOP OR ANY OF
ITS SUBSIDIARIES TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA, OR ANY
MATERIAL WEAKNESSES IN INTERNAL CONTROL OVER FINANCIAL REPORTING AND (B) ANY
FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO
HAVE A SIGNIFICANT ROLE IN THE INTERNAL CONTROLS OF IHOP AND EACH OF ITS
SUBSIDIARIES, AND (II) SINCE THAT DATE, THERE HAVE BEEN NO SIGNIFICANT CHANGES
IN INTERNAL CONTROL OVER FINANCIAL REPORTING OR IN OTHER FACTORS THAT WOULD
SIGNIFICANTLY AFFECT INTERNAL CONTROL OVER FINANCIAL REPORTING, INCLUDING ANY
CORRECTIVE ACTIONS WITH REGARD TO SIGNIFICANT DEFICIENCIES AND MATERIAL
WEAKNESSES;


 


(XXIX)       THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE OTHER ENTITIES,
CONTAINED IN THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY ARE TRUE AND
CORRECT AND ARE REPEATED AS THOUGH FULLY SET FORTH HEREIN;


 


(XXX)        WITH RESPECT TO THOSE GUARANTEED SECURITIES SOLD IN RELIANCE UPON
REGULATION S, (I) NONE OF THE OTHER ENTITIES OR ANY OF THEIR AFFILIATES OR ANY
OTHER PERSON ACTING ON THEIR BEHALF HAS ENGAGED IN ANY DIRECTED SELLING EFFORTS
WITHIN THE MEANING OF RULE 902 OF REGULATION S AND (II) THE OTHER ENTITIES AND
THEIR AFFILIATES AND EACH PERSON ACTING ON THEIR BEHALF HAVE COMPLIED WITH THE
OFFERING RESTRICTIONS SET FORTH IN REGULATION S;


 


(XXXI)       NONE OF THE OTHER ENTITIES OR ANY OF THEIR AFFILIATES OR ANY OTHER
PERSON ACTING ON THEIR BEHALF HAVE ENGAGED, IN CONNECTION WITH THE OFFERING OF
THE GUARANTEED SECURITIES, IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING WITHIN THE MEANING OF RULE 502(C) UNDER THE SECURITIES ACT
(INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER
COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR
BROADCAST OVER TELEVISION OR RADIO, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING);


 


(XXXII)      NONE OF THE OTHER ENTITIES OR ANY OF THEIR AFFILIATES OR ANY OTHER
PERSON ACTING ON THEIR BEHALF HAVE OFFERED, SOLD, CONTRACTED TO SELL OR
OTHERWISE DISPOSED OF, DIRECTLY OR INDIRECTLY, ANY SECURITIES UNDER
CIRCUMSTANCES WHERE SUCH OFFER, SALE, CONTRACT OR DISPOSITION WOULD CAUSE THE
EXEMPTION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OR SECTION 3(C)(7) OF
THE 1940 ACT TO CEASE TO BE APPLICABLE TO THE OFFERING, SALE AND RESALE OF THE
GUARANTEED SECURITIES AS CONTEMPLATED BY THIS AGREEMENT, THE DRAFT OFFERING
MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE
RELEVANT DATE);

 

26

--------------------------------------------------------------------------------


 


(XXXIII)     THERE IS AND HAS BEEN NO FAILURE ON THE PART OF THE OTHER ENTITIES
OR ANY OF THE OTHER ENTITIES’ MANAGERS, DIRECTORS OR OFFICERS, IN THEIR
CAPACITIES AS SUCH, TO COMPLY WITH THE PROVISIONS OF THE SARBANES-OXLEY ACT OF
2002 AND THE RULES AND REGULATIONS PROMULGATED IN CONNECTION THEREWITH;


 


(XXXIV)     THE SECTION ENTITLED “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS – APPLICATION OF CRITICAL
ACCOUNTING POLICIES” IN THE APPLEBEE’S EXCHANGE ACT DOCUMENTS IN THE DRAFT
OFFERING MEMORANDUM (AS OF THE CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF
THE RELEVANT DATE) ACCURATELY AND FULLY DESCRIBES (A) THE ACCOUNTING POLICIES
THAT APPLEBEE’S INTERNATIONAL BELIEVES ARE THE MOST IMPORTANT IN THE PORTRAYAL
OF APPLEBEE’S INTERNATIONAL’S FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND
THAT REQUIRE MANAGEMENT’S MOST DIFFICULT, SUBJECTIVE OR COMPLEX JUDGMENTS;
(B) THE JUDGMENTS AND UNCERTAINTIES AFFECTING THE APPLICATION OF CRITICAL
ACCOUNTING POLICIES; AND (C) THE LIKELIHOOD THAT MATERIALLY DIFFERENT AMOUNTS
WOULD BE REPORTED UNDER DIFFERENT CONDITIONS OR USING DIFFERENT ASSUMPTIONS AND
AN EXPLANATION THEREOF;


 


(XXXV)      THE SECTION ENTITLED “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS –CRITICAL ACCOUNTING POLICIES” IN
THE IHOP EXCHANGE ACT DOCUMENTS, THE DRAFT OFFERING MEMORANDUM (AS OF THE
CLOSING DATE) AND THE OFFERING MEMORANDUM (AS OF THE RELEVANT DATE) ACCURATELY
AND FULLY DESCRIBES (A) THE ACCOUNTING POLICIES THAT IHOP BELIEVES ARE THE MOST
IMPORTANT IN THE PORTRAYAL OF IHOP’S FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND THAT REQUIRE MANAGEMENT’S MOST DIFFICULT, SUBJECTIVE OR COMPLEX
JUDGMENTS; (B) THE JUDGMENTS AND UNCERTAINTIES AFFECTING THE APPLICATION OF
CRITICAL ACCOUNTING POLICIES; AND (C) THE LIKELIHOOD THAT MATERIALLY DIFFERENT
AMOUNTS WOULD BE REPORTED UNDER DIFFERENT CONDITIONS OR USING DIFFERENT
ASSUMPTIONS AND AN EXPLANATION THEREOF;


 


(XXXVI)     NONE OF THE OTHER ENTITIES IS IN VIOLATION OF OR HAS RECEIVED NOTICE
OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL OR STATE LAW RELATING TO
DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF EMPLOYEES, OR ANY APPLICABLE
FEDERAL OR STATE WAGE AND HOUR LAWS, OR ANY STATE LAW PRECLUDING THE DENIAL OF
CREDIT DUE TO THE NEIGHBORHOOD IN WHICH A PROPERTY IS SITUATED, THE VIOLATION OF
ANY OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT;


 


(XXXVII)            THE OPERATIONS OF THE OTHER ENTITIES ARE AND HAVE BEEN
CONDUCTED AT ALL TIMES IN COMPLIANCE WITH THE MONEY LAUNDERING LAWS AND NO
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY,
AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE OTHER ENTITIES WITH RESPECT TO
THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE KNOWLEDGE OF THE OTHER ENTITIES,
THREATENED, EXCEPT, IN EACH CASE, AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(XXXVIII)           NONE OF THE OTHER ENTITIES OR, TO THE KNOWLEDGE OF THE OTHER
ENTITIES, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF THE OTHER
ENTITIES IS CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC; AND
THE OTHER ENTITIES WILL NOT DIRECTLY OR INDIRECTLY USE THE PROCEEDS OF THE
OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE MAKE AVAILABLE SUCH PROCEEDS TO ANY
SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER

 

27

--------------------------------------------------------------------------------


 


PERSON OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON
CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC;


 


(XXXIX)      THE OTHER ENTITIES HAVE NOT TAKEN ANY ACTION OR OMITTED TO TAKE ANY
ACTION (SUCH AS ISSUING ANY PRESS RELEASE RELATING TO ANY SECURITIES WITHOUT AN
APPROPRIATE LEGEND) WHICH MAY RESULT IN THE LOSS BY THE INITIAL PURCHASER OF THE
ABILITY TO RELY ON ANY STABILIZATION SAFE HARBOR PROVIDED BY THE FSMA.  THE
OTHER ENTITIES HAVE BEEN INFORMED OF THE GUIDANCE RELATING TO STABILIZATION
PROVIDED BY THE FINANCIAL SERVICES AUTHORITY;


 


(XL)           AS OF THE CLOSING DATE, EXCEPT AS SET FORTH ON
SCHEDULE 7.12(Z) TO THE BASE INDENTURE, NO PARENT COMPANY IS AWARE OF ANY
PROPOSED TAX ASSESSMENTS AGAINST ANY APPLEBEE’S ENTITY OR ANY IHOP ENTITY,
EXCEPT FOR THOSE TAX ASSESSMENTS THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           EACH OF THE CO-ISSUERS AND THE GUARANTORS, JOINTLY AND SEVERALLY,
SHALL MAKE THE REPRESENTATIONS AND WARRANTIES TO THE INITIAL PURCHASER AND
AGREEMENTS WITH THE INITIAL PURCHASER CONTAINED IN SECTION 1(A) AS OF THE
INITIAL DATE AND EACH BRINGDOWN DATE; AND


 


(D)           EACH OF THE PARENT COMPANIES, JOINTLY AND SEVERALLY, SHALL MAKE
THE REPRESENTATIONS AND WARRANTIES TO THE INITIAL PURCHASER AND AGREEMENTS WITH
THE INITIAL PURCHASER CONTAINED IN SECTION 1(B) AS OF THE INITIAL DATE AND EACH
BRINGDOWN DATE.


 

2.             Purchase and Resale of the Securities

 


(A)           ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS
CONTAINED HEREIN, AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH
OF THE CO-ISSUERS AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREE TO ISSUE AND
SELL TO THE INITIAL PURCHASER, AND THE INITIAL PURCHASER AGREES TO PURCHASE FROM
THE CO-ISSUERS AND THE GUARANTORS: (I) $350,000,000 AGGREGATE PRINCIPAL AMOUNT
OF CLASS A-2-I NOTES AT A PURCHASE PRICE OF 99.999961% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, (II) $675,000,000 AGGREGATE PRINCIPAL AMOUNT OF
CLASS A-2-II-A NOTES AT A PURCHASE PRICE OF 99.999836% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, (III) $650,000,000 AGGREGATE PRINCIPAL AMOUNT OF
CLASS A-2-II-X NOTES AT A PURCHASE PRICE OF 99.999707% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, (IV) $119,000,000 AGGREGATE PRINCIPAL AMOUNT OF
CLASS M-1 NOTES AT A PURCHASE PRICE OF 99.999943% OF THE AGGREGATE PRINCIPAL
AMOUNT THEREOF.  THE CO-ISSUERS AND THE GUARANTORS SHALL NOT BE OBLIGATED TO
DELIVER ANY OF THE GUARANTEED SECURITIES EXCEPT UPON PAYMENT FOR ALL OF THE
GUARANTEED SECURITIES TO BE PURCHASED AS PROVIDED HEREIN.  THE SERIES 2007-1
CLASS A-2-I NOTES WILL ACCRUE INTEREST AT AN ANNUAL RATE OF 7.2836%, THE
SERIES 2007-1 CLASS A-2-II-A NOTES WILL ACCRUE INTEREST AT AN ANNUAL RATE OF
6.4267%, THE SERIES 2007-1 CLASS A-2-II-X NOTES WILL ACCRUE INTEREST AT AN
ANNUAL RATE OF 7.0588% AND THE SERIES 2007-1 CLASS M-1 NOTES WILL ACCRUE
INTEREST AT AN ANNUAL RATE OF 8.4044%.  IN CONNECTION WITH THE ABOVE PURCHASE
AND SALE, THE CO-ISSUERS SHALL PAY, ON THE CLOSING DATE, TO THE INITIAL
PURCHASER $38,800,879, IN IMMEDIATELY AVAILABLE FUNDS, PROVIDED THAT PAYMENT OF
UP TO $20,000,000 OF SUCH FEE MAY BE PAID BY IHOP AT ANY TIME ON OR PRIOR TO
MAY 29, 2008 INSTEAD OF ON THE CLOSING DATE.

 

28

--------------------------------------------------------------------------------


 


(B)           THE INITIAL PURCHASER HAS ADVISED THE CO-ISSUERS AND THE
GUARANTORS THAT IT PROPOSES TO OFFER THE GUARANTEED SECURITIES FOR RESALE UPON
THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN.  THE INITIAL PURCHASER
REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE CO-ISSUERS AND THE GUARANTORS,
ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENT OF THE CO-ISSUERS,
THE GUARANTORS, THE PARENT COMPANIES AND THE IHOP SECURITIZATION ENTITIES THAT
(I) IT IS PURCHASING THE SECURITIES PURSUANT TO A PRIVATE SALE EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT, (II) NEITHER IT NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON THE INITIAL PURCHASER’S BEHALF, HAS
SOLICITED OFFERS FOR, OR OFFERED OR SOLD, AND NEITHER IT, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON THE INITIAL PURCHASER’S BEHALF, WILL
SOLICIT OFFERS FOR, OR OFFER OR SELL, THE SECURITIES BY MEANS OF ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE 502(C) OF
REGULATION D UNDER THE SECURITIES ACT (“REGULATION D”) OR IN ANY MANNER
INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE SECURITIES
ACT, AND (III) IT HAS SOLICITED AND WILL SOLICIT OFFERS (THE “EXEMPT RESALES”)
FOR THE SECURITIES ONLY FROM, AND HAVE OFFERED OR SOLD AND WILL OFFER, SELL OR
DELIVER THE GUARANTEED SECURITIES, AS PART OF ITS INITIAL OFFERING, ONLY TO
PERSONS WHOM IT REASONABLY BELIEVES TO BE: (A) (I) QUALIFIED INSTITUTIONAL
BUYERS (“QUALIFIED INSTITUTIONAL BUYERS”) AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”), OR IF ANY SUCH PERSON IS BUYING FOR ONE OR MORE
INSTITUTIONAL ACCOUNTS FOR WHICH SUCH PERSON IS ACTING AS FIDUCIARY OR AGENT,
ONLY WHEN SUCH PERSON HAS REPRESENTED TO IT THAT EACH SUCH ACCOUNT IS A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE HAS BEEN GIVEN THAT SUCH SALE OR
DELIVERY IS BEING MADE IN RELIANCE ON RULE 144A AND, IN EACH CASE IN
TRANSACTIONS IN ACCORDANCE WITH RULE 144A AND (II) QUALIFIED PURCHASERS
(“QUALIFIED PURCHASERS”) WITHIN THE MEANING OF SECTION 2(A)(51) OF THE 1940 ACT
OR (B) SOLELY WITH RESPECT TO THE SERIES 2007-1 CLASS A NOTES, (I) NEITHER “U.S.
PERSONS”(AS SUCH TERM IS DEFINED IN REGULATION S) NOR U.S. RESIDENTS (WITHIN THE
MEANING OF THE 1940 ACT) WHO ACQUIRE THE GUARANTEED SECURITIES OUTSIDE THE U.S.
IN A TRANSACTION MEETING THE REQUIREMENTS OF REGULATION S OR (II) QUALIFIED
PURCHASERS.  THOSE PERSONS SPECIFIED IN CLAUSES (A) AND (B) ABOVE ARE REFERRED
TO HEREIN AS THE (“ELIGIBLE PURCHASERS”).  IN ADDITION TO THE FOREGOING, THE
INITIAL PURCHASER ACKNOWLEDGES AND AGREES THAT THE CO-ISSUERS AND THE GUARANTORS
AND, FOR PURPOSES OF THE OPINIONS TO BE DELIVERED TO THE INITIAL PURCHASER
PURSUANT TO SECTION 5, COUNSEL FOR THE CO-ISSUERS AND THE GUARANTORS AND FOR THE
INITIAL PURCHASER, RESPECTIVELY, MAY RELY UPON THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE INITIAL PURCHASER AND ITS COMPLIANCE WITH
ITS AGREEMENTS CONTAINED IN THIS SECTION 2 (EXCEPT CLAUSE (I) OF THIS SUBSECTION
(B)), AND THE INITIAL PURCHASER HEREBY CONSENTS TO SUCH RELIANCE.


 


(C)           THE CO-ISSUERS AND THE GUARANTORS ACKNOWLEDGE AND AGREE THAT THE
INITIAL PURCHASER MAY SELL GUARANTEED SECURITIES TO ANY AFFILIATE OF THE INITIAL
PURCHASER AND THAT ANY SUCH AFFILIATE MAY SELL GUARANTEED SECURITIES PURCHASED
BY IT TO THE INITIAL PURCHASER.  THE CO-ISSUERS AND THE GUARANTORS ACKNOWLEDGE
AND AGREE THAT THE INITIAL PURCHASER MAY, FROM TIME TO TIME, MAKE ONE OR MORE
EXEMPT RESALES FOLLOWING THE CLOSING DATE, WITH RESPECT TO WHICH THE INITIAL
PURCHASER MAY DELIVER A COPY OF THE OFFERING MEMORANDUM.


 


(D)           THE INITIAL PURCHASER ALSO REPRESENTS AND AGREES THAT (I) IT HAS
COMPLIED AND WILL COMPLY WITH ALL APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT
TO ANYTHING DONE BY IT IN RELATION TO THE SECURITIES IN, FROM OR OTHERWISE
INVOLVING THE UNITED KINGDOM, AND (II) IT HAS ONLY COMMUNICATED OR CAUSED TO BE
COMMUNICATED AND IT WILL

 

29

--------------------------------------------------------------------------------


 


ONLY COMMUNICATE OR CAUSE TO BE COMMUNICATED ANY INVITATION OR INDUCEMENT TO
ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FSMA)
RECEIVED BY IT IN CONNECTION WITH THE ISSUE OR SALE OF ANY SECURITIES, IN
CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE
CO-ISSUERS.

 


(E)           THE INITIAL PURCHASER ALSO REPRESENTS AND AGREES THAT, IN RELATION
TO EACH MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED THE
PROSPECTUS DIRECTIVE (EACH, A “RELEVANT MEMBER STATE”), WITH EFFECT FROM AND
INCLUDING THE DATE ON WHICH THE PROSPECTUS DIRECTIVE IS IMPLEMENTED IN THAT
RELEVANT MEMBER STATE (THE “RELEVANT IMPLEMENTATION DATE”), IT HAS NOT MADE AND
WILL NOT MAKE AN OFFER OF THE GUARANTEED SECURITIES TO THE PUBLIC IN THAT
RELEVANT MEMBER STATE PRIOR TO THE PUBLICATION OF A PROSPECTUS IN RELATION TO
THE GUARANTEED SECURITIES WHICH HAS BEEN APPROVED BY THE COMPETENT AUTHORITY IN
THAT RELEVANT MEMBER STATE OR, WHERE APPROPRIATE, APPROVED IN ANOTHER RELEVANT
MEMBER STATE AND NOTIFIED TO THE COMPETENT AUTHORITY IN THAT RELEVANT MEMBER
STATE, ALL IN ACCORDANCE WITH THE PROSPECTUS DIRECTIVE, EXCEPT THAT IT MAY, WITH
EFFECT FROM AND INCLUDING THE RELEVANT IMPLEMENTATION DATE, MAKE AN OFFER OF THE
GUARANTEED SECURITIES TO THE PUBLIC IN THAT RELEVANT MEMBER STATE AT ANY TIME:


 


(I)            TO LEGAL ENTITIES WHICH ARE AUTHORIZED OR REGULATED TO OPERATE IN
THE FINANCIAL MARKETS OR, IF NOT SO AUTHORIZED OR REGULATED, WHOSE CORPORATE
PURPOSE IS SOLELY TO INVEST IN SECURITIES;


 


(II)           TO ANY LEGAL ENTITY WHICH HAS TWO OR MORE OF (A) AN AVERAGE OF AT
LEAST 250 EMPLOYEES DURING THE LAST FINANCIAL YEAR; (B) A TOTAL BALANCE SHEET OF
MORE THAN €43,000,000 AND (C) AN ANNUAL NET TURNOVER OF MORE THAN €50,000,000,
AS SHOWN IN ITS LAST ANNUAL OR CONSOLIDATED ACCOUNTS; OR


 


(III)          IN ANY OTHER CIRCUMSTANCES WHICH DO NOT REQUIRE THE PUBLICATION
BY THE ISSUER OF A PROSPECTUS PURSUANT TO ARTICLE 3 OF THE PROSPECTUS DIRECTIVE.


 

For the purposes of this representation, the expression an “offer of the
Guaranteed Securities to the public” in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Guaranteed Securities to be offered so as to enable
an investor to decide to purchase or subscribe the Guaranteed Securities, as the
same may be varied in that Relevant Member State by any measure implementing the
Prospectus Directive in that Relevant Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.

 


(F)            THE INITIAL PURCHASER ALSO REPRESENTS AND AGREES THAT THAT IT
WILL NOT OFFER OR SELL ANY GUARANTEED SECURITIES, DIRECTLY OR INDIRECTLY, IN
JAPAN OR TO, OR FOR THE BENEFIT OF, ANY RESIDENT OF JAPAN (WHICH TERM AS USED
HEREIN MEANS ANY PERSON RESIDENT IN JAPAN, INCLUDING ANY CORPORATION OR OTHER
ENTITY ORGANIZED UNDER THE LAWS OF JAPAN), OR TO OTHERS FOR RE-OFFERING OR
RESALE, DIRECTLY OR INDIRECTLY, IN JAPAN OR TO A RESIDENT OF JAPAN, EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF, AND OTHERWISE IN
COMPLIANCE WITH, THE SECURITIES AND EXCHANGE LAW AND ANY OTHER APPLICABLE LAWS,
REGULATIONS AND MINISTERIAL GUIDELINES OF JAPAN.

 

30

--------------------------------------------------------------------------------

 


(G)           THE INITIAL PURCHASER ALSO REPRESENTS AND AGREES THAT IT HAS NOT
MADE AND, UNLESS IT OBTAINS THE PRIOR CONSENT OF THE PARENT COMPANIES AND THE
CO-ISSUERS, WILL NOT MAKE ANY OFFER RELATING TO THE GUARANTEED SECURITIES THAT
WOULD CONSTITUTE A FREE WRITING COMMUNICATION, IT BEING UNDERSTOOD THAT A FREE
WRITING COMMUNICATION THAT (I) CONTAINS ONLY INFORMATION THAT DESCRIBES THE
FINAL TERMS OF THE GUARANTEED SECURITIES OR THEIR OFFERING AND THAT IS INCLUDED
IN THE OFFERING MEMORANDUM OR (II) DOES NOT CONTAIN ANY MATERIAL INFORMATION
ABOUT THE CO-ISSUERS AND THE GUARANTORS OR THEIR SECURITIES THAT WAS PROVIDED BY
OR ON BEHALF OF THE CO-ISSUERS AND THE GUARANTORS, SHALL NOT BE AN ISSUER FREE
WRITING COMMUNICATION FOR PURPOSES OF THIS AGREEMENT.


 

3.             Delivery of and Payment for the Guaranteed Securities

 

(a)           Delivery of and payment for the Guaranteed Securities shall be
made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York, 10036 or at such other place as shall be agreed upon
by the Initial Purchaser and the Co-Issuers, at 10:00 A.M., New York City time,
on November 29, 2007 or at such other time or date as shall be agreed upon by
the Initial Purchaser and the Co-Issuers (such date and time of payment and
delivery being referred to herein as the “Closing Date”).

 

(b)           On the Closing Date, payment of the purchase price for the
Securities shall be made to the Co-Issuers by wire or book-entry transfer of
same-day funds to such account or accounts as the Co-Issuers shall specify prior
to the Closing Date or by such other means as the parties hereto shall agree
prior to the Closing Date against delivery to the Initial Purchaser of the
Guaranteed Securities through the facilities of The Depository Trust Company
(“DTC”).  Time shall be of the essence and delivery at the time and place
specified pursuant to this Agreement is a further condition of the obligation of
the Initial Purchaser hereunder.  Upon delivery, the Securities shall be in
global form, registered in such names and in such denominations as the Initial
Purchaser shall have requested.


 

4.             Further Agreements of the Co-Issuers, the Guarantors and the
Parent Companies and the IHOP Securitization Entities

 

Each of the Parent Companies, each of the Co-Issuers and each of the Guarantors,
jointly and severally, agrees with the Initial Purchaser:

 


(A)           TO PROVIDE, AS SOON AS PRACTICABLE AFTER THE CLOSING DATE, A FINAL
OFFERING MEMORANDUM FOR THE GUARANTEED SECURITIES, TO BE DATED AS OF A DATE TO
BE SPECIFIED BY THE INITIAL PURCHASER (THE “INITIAL DATE”), (I) WHICH SHALL NOT
INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING,
AND (II) WHICH SHALL CONTAIN ALL FINANCIAL STATEMENTS AND OTHER DATA, INCLUDING
AUDITED FINANCIAL STATEMENTS, ALL UNAUDITED FINANCIAL STATEMENTS (WHICH SHALL
HAVE BEEN REVIEWED BY INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AS PROVIDED IN
STATEMENT ON AUDITING STANDARDS NO. 100) AND ALL APPROPRIATE PRO FORMA FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH REGULATION S-X UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (TO THE EXTENT DEEMED REASONABLY NECESSARY BY THE INITIAL

 

31

--------------------------------------------------------------------------------


 


PURCHASER), AND ALL OTHER DATA (INCLUDING SELECTED FINANCIAL DATA), IN EACH
CASE, THAT THE COMMISSION WOULD REQUIRE IN A REGISTERED OFFERING OF ANY OR ALL
OF THE GUARANTEED SECURITIES (IN EACH CASE, EXCEPT AS OTHERWISE AGREED) OR THAT
WOULD BE NECESSARY FOR THE INITIAL PURCHASER TO RECEIVE CUSTOMARY “COMFORT”
(INCLUDING, WITHOUT LIMITATION, “NEGATIVE ASSURANCE” COMFORT) FROM INDEPENDENT
REGISTERED PUBLIC ACCOUNTANTS (COLLECTIVELY, THE “REQUIRED FINANCIAL
INFORMATION”);


 


(B)           ON THE INITIAL DATE, TO USE ITS BEST EFFORTS:


 


(I)            TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER (THE
“D&T INITIAL COMFORT LETTER”) OF D&T, IN FORM AND SUBSTANCE SATISFACTORY TO THE
INITIAL PURCHASER, ADDRESSED TO THE INITIAL PURCHASER AND DATED THE INITIAL
DATE, (1) CONCERNING THE ACCOUNTING, FINANCIAL AND CERTAIN OF THE STATISTICAL
INFORMATION WITH RESPECT TO APPLEBEE’S INTERNATIONAL, HOLDINGS II AND THE
SECURITIZATION ENTITIES SET FORTH IN THE OFFERING MEMORANDUM AND (2) COVERING
SUCH OTHER MATTERS AS ARE ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS”
TO INITIAL PURCHASERS IN CONNECTION WITH SUCH OFFERINGS OF SECURITIES;


 


(II)           TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER (THE
“E&Y INITIAL COMFORT LETTER”) OF E&Y, IN FORM AND SUBSTANCE SATISFACTORY TO THE
INITIAL PURCHASER, ADDRESSED TO THE INITIAL PURCHASER AND DATED THE INITIAL
DATE, (I) CONCERNING THE ACCOUNTING, FINANCIAL AND CERTAIN OF THE STATISTICAL
INFORMATION WITH RESPECT TO IHOP, IHOP FRANCHISING AND THE MERGER SUB SET FORTH
IN THE OFFERING MEMORANDUM AND (II) COVERING SUCH OTHER MATTERS AS ARE
ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS” TO INITIAL PURCHASERS IN
CONNECTION WITH SUCH OFFERINGS OF SECURITIES;


 


(III)          TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER (THE
“INITIAL AUP LETTER”) OF FTI CONSULTING, INC., ADDRESSED TO THE INITIAL
PURCHASER AND DATED THE INITIAL DATE, IN FORM AND SUBSTANCE SATISFACTORY TO THE
INITIAL PURCHASER, CONCERNING CERTAIN AGREED-UPON PROCEDURES PERFORMED IN
RESPECT OF THE INFORMATION PRESENTED IN THE PRELIMINARY MARKETING MATERIALS, THE
SUPPLEMENTAL MATERIALS (IF ANY), THE OFFERING MEMORANDUM AND THE INVESTOR MODEL
RUNS;


 


(IV)          TO CAUSE SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL
TO THE CO-ISSUERS, TO FURNISH TO THE INITIAL PURCHASER (1) A “10B-5” DISCLOSURE
LETTER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 4 AND (2) CUSTOMARY
OPINIONS WITH RESPECT TO (A) THE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OF THE OFFER AND SALE OF THE GUARANTEED SECURITIES BY THE
CO-ISSUERS AND THE INITIAL RESALE OF THE GUARANTEED SECURITIES BY THE INITIAL
PURCHASER AND (B) THE CONFORMITY OF THE TRANSACTION DOCUMENTS (AS DEFINED
HEREIN) TO THE DESCRIPTIONS THEREOF AND CERTAIN TAX DISCLOSURES IN THE OFFERING
MEMORANDUM, IN A FORM TO BE AGREED REASONABLY BETWEEN APPLEBEE’S INTERNATIONAL
AND THE INITIAL PURCHASER, IN EACH CASE, DATED AS OF THE INITIAL DATE; AND


 


(V)           TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER CERTIFICATES
WITH RESPECT TO THE INITIAL DATE THAT ARE SUBSTANTIALLY SIMILAR TO THOSE TO BE
FURNISHED ON THE CLOSING DATE PURSUANT TO SECTIONS 5(AA), (BB), (CC) AND (DD),
EXCEPT THAT SUCH CERTIFICATES SHALL PERTAIN TO THE OFFERING MEMORANDUM RATHER
THAN THE DRAFT OFFERING MEMORANDUM,

 

32

--------------------------------------------------------------------------------


 


AND SHALL STATE THAT THE RELEVANT OFFICER HAS NO REASON TO BELIEVE THAT (A) THE
OFFERING MEMORANDUM, AS OF THE INITIAL DATE, INCLUDED ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING OR (B) SINCE THE DATE OF THE OFFERING MEMORANDUM, ANY EVENT
HAS OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO
THE OFFERING MEMORANDUM;


 


(C)           IF THE EXEMPT RESALES OF THE GUARANTEED SECURITIES BY THE INITIAL
PURCHASER AS CONTEMPLATED BY THIS AGREEMENT HAS NOT BEEN COMPLETED BY THE DATE
ON WHICH THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR APPLEBEE’S
INTERNATIONAL ARE NO LONGER ABLE TO DELIVER A COMFORT LETTER WITH RESPECT TO THE
FINANCIAL INFORMATION FOR THE QUARTER ENDED SEPTEMBER 30, 2007 CONTAINED IN THE
OFFERING MEMORANDUM, TO PROVIDE, AS SOON AS PRACTICABLE AFTER THE FILING OF
IHOP’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2007, AN
UPDATED VERSION OF THE OFFERING MEMORANDUM, (I) WHICH SHALL NOT INCLUDE ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (II) WHICH
SHALL CONTAIN ALL REQUIRED FINANCIAL INFORMATION;


 


(D)           (I) TO ADVISE THE INITIAL PURCHASER PROMPTLY AND, IF REQUESTED,
CONFIRM SUCH ADVICE IN WRITING, OF THE HAPPENING OF ANY EVENT WHICH MAKES ANY
STATEMENT OF A MATERIAL FACT MADE IN THE OFFERING MEMORANDUM UNTRUE OR WHICH
REQUIRES THE MAKING OF ANY ADDITIONS TO OR CHANGES IN THE OFFERING MEMORANDUM IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, (II) TO ADVISE THE INITIAL PURCHASER PROMPTLY OF
ANY ORDER PREVENTING OR SUSPENDING THE USE OF THE PRELIMINARY MATERIALS, THE
SUPPLEMENTAL MATERIALS (AS DEFINED HEREIN) OR THE OFFERING MEMORANDUM, OF ANY
SUSPENSION OF THE QUALIFICATION OF THE GUARANTEED SECURITIES FOR OFFERING OR
SALE IN ANY JURISDICTION AND OF THE INITIATION OR THREATENING OF ANY PROCEEDING
FOR ANY SUCH PURPOSE AND (III) TO USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT
THE ISSUANCE OF ANY SUCH ORDER PREVENTING OR SUSPENDING THE USE OF THE
PRELIMINARY MATERIALS, THE SUPPLEMENTAL MATERIALS OR THE OFFERING MEMORANDUM OR
SUSPENDING ANY SUCH QUALIFICATION AND, IF ANY SUCH SUSPENSION IS ISSUED, TO
OBTAIN THE LIFTING THEREOF AT THE EARLIEST POSSIBLE TIME;


 


(E)           TO PREPARE THE OFFERING MEMORANDUM IN A FORM REASONABLY ACCEPTABLE
TO THE INITIAL PURCHASER AND TO FURNISH PROMPTLY TO THE INITIAL PURCHASER AND
COUNSEL FOR THE INITIAL PURCHASER, WITHOUT CHARGE, AS MANY COPIES OF THE
OFFERING MEMORANDUM (AND ANY AMENDMENTS OR SUPPLEMENTS THERETO) AS MAY BE
REASONABLY REQUESTED;


 


(F)            PRIOR TO MAKING ANY AMENDMENT OR SUPPLEMENT TO THE OFFERING
MEMORANDUM, TO FURNISH A COPY THEREOF TO THE INITIAL PURCHASER AND COUNSEL FOR
THE INITIAL PURCHASER AND NOT TO EFFECT ANY SUCH AMENDMENT OR SUPPLEMENT WITHOUT
THE CONSENT OF THE INITIAL PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED;


 


(G)           IF, AT ANY TIME PRIOR TO COMPLETION OF THE RESALE OF THE
SECURITIES BY THE INITIAL PURCHASER (IT BEING AGREED THAT UPON REQUEST BY THE
CO-ISSUERS, THE INITIAL PURCHASER WILL PROMPTLY ADVISE THE CO-ISSUERS AS TO WHEN
SUCH RESALE HAS BEEN

 

33

--------------------------------------------------------------------------------


 


COMPLETED), ANY EVENT SHALL OCCUR OR CONDITION EXIST AS A RESULT OF WHICH IT IS
NECESSARY, IN THE OPINION OF COUNSEL FOR THE INITIAL PURCHASER OR COUNSEL FOR
THE CO-ISSUERS, TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM IN ORDER THAT THE
OFFERING MEMORANDUM WILL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES EXISTING AT THE TIME IT IS DELIVERED TO A
PURCHASER, NOT MISLEADING, OR IF IT IS NECESSARY, IN THE OPINION OF SUCH
COUNSEL, AT ANY SUCH TIME TO AMEND OR SUPPLEMENT THE OFFERING MEMORANDUM TO
COMPLY WITH APPLICABLE LAW, TO PROMPTLY PREPARE SUCH AMENDMENT OR SUPPLEMENT AS
MAY BE NECESSARY TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION OR SO THAT THE
OFFERING MEMORANDUM, AS SO AMENDED OR SUPPLEMENTED, WILL COMPLY WITH APPLICABLE
LAW;


 


(H)           ON THE DATE OF EACH SUPPLEMENT FURNISHED IN ACCORDANCE WITH
SECTION 4(G) HEREOF AND ON EACH DATE REQUESTED BY THE INITIAL PURCHASER IN
CONNECTION WITH THE RESALE OF THE GUARANTEED SECURITIES (EACH OF THE FOREGOING,
A “BRINGDOWN DATE”), TO USE ITS BEST EFFORTS:


 


(I)            TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER OF
D&T, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER, ADDRESSED TO
THE INITIAL PURCHASER AND DATED SUCH BRINGDOWN DATE (I) CONFIRMING THAT IT IS A
FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS WITH RESPECT TO APPLEBEE’S INTERNATIONAL,
HOLDINGS II AND THE SECURITIZATION ENTITIES WITHIN THE MEANING OF RULE 101 OF
THE CODE OF PROFESSIONAL CONDUCT OF THE AICPA AND ITS INTERPRETATIONS AND
RULINGS THEREUNDER AND ARE IN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS
RELATING TO THE QUALIFICATION OF ACCOUNTANTS UNDER RULE 2-01 OF REGULATION S-X
OF THE COMMISSION, (II) STATING, AS OF SUCH BRINGDOWN DATE (OR, WITH RESPECT TO
MATTERS INVOLVING CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH
SPECIFIED FINANCIAL INFORMATION IS GIVEN IN THE OFFERING MEMORANDUM, AS OF A
DATE NOT MORE THAN THREE BUSINESS DAYS PRIOR TO SUCH BRINGDOWN DATE), THAT THE
CONCLUSIONS AND FINDINGS OF SUCH ACCOUNTANTS WITH RESPECT TO THE FINANCIAL
INFORMATION AND OTHER MATTERS COVERED BY THE D&T INITIAL COMFORT LETTER ARE
ACCURATE AND (III) CONFIRMING IN ALL MATERIAL RESPECTS THE CONCLUSIONS AND
FINDINGS SET FORTH IN THE D&T INITIAL COMFORT LETTER;


 


(II)           TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER OF
E&Y, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER, ADDRESSED TO
THE INITIAL PURCHASER AND DATED SUCH BRINGDOWN DATE (I) CONFIRMING THAT IT IS A
FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS WITH RESPECT TO IHOP, IHOP FRANCHISING
AND THE MERGER SUB WITHIN THE MEANING OF RULE 101 OF THE CODE OF PROFESSIONAL
CONDUCT OF THE AICPA AND ITS INTERPRETATIONS AND RULINGS THEREUNDER AND ARE IN
COMPLIANCE WITH THE APPLICABLE REQUIREMENTS RELATING TO THE QUALIFICATION OF
ACCOUNTANTS UNDER RULE 2-01 OF REGULATION S-X OF THE SEC, (II) STATING, AS OF
SUCH BRINGDOWN DATE (OR, WITH RESPECT TO MATTERS INVOLVING CHANGES OR
DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED FINANCIAL
INFORMATION IS GIVEN IN THE OFFERING MEMORANDUM, AS OF A DATE NOT MORE THAN
THREE BUSINESS DAYS PRIOR TO SUCH BRINGDOWN DATE), THAT THE CONCLUSIONS AND
FINDINGS OF SUCH ACCOUNTANTS WITH RESPECT TO THE FINANCIAL INFORMATION AND OTHER
MATTERS COVERED BY THE E&Y INITIAL COMFORT LETTER ARE ACCURATE AND
(III) CONFIRMING IN ALL MATERIAL RESPECTS THE CONCLUSIONS AND FINDINGS SET FORTH
IN THE E&Y INITIAL COMFORT LETTER;

 

34

--------------------------------------------------------------------------------


 


(III)          TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER A LETTER OF FTI
CONSULTING, INC., IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER,
ADDRESSED TO THE INITIAL PURCHASER AND DATED SUCH BRINGDOWN DATE (I) STATING, AS
OF SUCH BRINGDOWN DATE (OR, WITH RESPECT TO MATTERS INVOLVING CHANGES OR
DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED INFORMATION IS
GIVEN IN THE OFFERING MEMORANDUM, AS OF A DATE NOT MORE THAN THREE BUSINESS DAYS
PRIOR TO SUCH BRINGDOWN DATE), THAT THE CONCLUSIONS, PROCEDURES AND FINDINGS OF
SUCH COMPANY WITH RESPECT TO THE INFORMATION AND OTHER MATTERS COVERED BY THE
INITIAL AUP LETTER ARE ACCURATE AND (II) CONFIRMING IN ALL MATERIAL RESPECTS THE
CONCLUSIONS, PROCEDURES AND FINDINGS SET FORTH IN THE INITIAL AUP LETTER;


 


(IV)          TO CAUSE SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL
TO THE CO-ISSUERS, TO FURNISH TO THE INITIAL PURCHASER A (1) A “10B-5”
DISCLOSURE LETTER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 4 AND
(2) CUSTOMARY OPINIONS WITH RESPECT TO (A) THE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF THE OFFER AND SALE OF THE GUARANTEED SECURITIES BY THE
CO-ISSUERS AND THE INITIAL RESALE OF THE GUARANTEED SECURITIES BY THE INITIAL
PURCHASER AND (B) THE CONFORMITY OF THE TRANSACTION DOCUMENTS (AS DEFINED
HEREIN) TO THE DESCRIPTIONS THEREOF AND CERTAIN TAX DISCLOSURES IN THE OFFERING
MEMORANDUM, IN A FORM TO BE AGREED REASONABLY BETWEEN APPLEBEE’S INTERNATIONAL
AND THE INITIAL PURCHASER, IN EACH CASE DATED AS OF SUCH BRINGDOWN DATE, AND


 


(V)           TO CAUSE TO BE FURNISHED TO THE INITIAL PURCHASER CERTIFICATES
WITH RESPECT TO SUCH BRINGDOWN DATE THAT ARE SUBSTANTIALLY SIMILAR TO THOSE TO
BE FURNISHED ON THE CLOSING DATE PURSUANT TO SECTIONS 5(AA), (BB), (CC) AND
(DD), EXCEPT THAT SUCH CERTIFICATES SHALL PERTAIN TO THE OFFERING MEMORANDUM
RATHER THAN THE DRAFT OFFERING MEMORANDUM, AND SHALL STATE THAT NOTHING HAS COME
TO EACH RELEVANT OFFICER’S ATTENTION THAT WOULD LEAD SUCH OFFICER TO BELIEVE
THAT THAT (A) THE OFFERING MEMORANDUM, AS OF SUCH BRINGDOWN DATE, INCLUDED ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING OR (B) SINCE THE DATE OF THE OFFERING
MEMORANDUM, ANY EVENT HAS OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A
SUPPLEMENT OR AMENDMENT TO THE OFFERING MEMORANDUM;


 


(I)            TO CAUSE THE SENIOR EXECUTIVE OFFICERS OF IHOP, APPLEBEE’S AND
THE CO-ISSUERS (INCLUDING, WITHOUT LIMITATION, JULIA STEWART AND THOMAS
CONFORTI) TO BE AVAILABLE TO PARTICIPATE IN SUCH INVESTOR PRESENTATIONS AND
ROADSHOWS AS THE INITIAL PURCHASER MAY REASONABLY REQUEST IN CONNECTION WITH THE
RESALE OF THE GUARANTEED SECURITIES;


 


(J)            TO PROVIDE SUCH OTHER SUPPLEMENTAL MARKETING MATERIAL (THE
“SUPPLEMENTAL MATERIALS”) AS MAY BE REASONABLY REQUESTED BY THE INITIAL
PURCHASER IN CONNECTION WITH THE RESALES OF THE GUARANTEED SECURITIES AND AGREED
REASONABLY IN WRITING BY IHOP;


 


(K)           FOR A PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE 180TH
DAY AFTER THE COMPLETION OF THE RESALE OF THE SECURITIES BY THE INITIAL
PURCHASER, NOT TO, DIRECTLY OR INDIRECTLY, (A) OFFER FOR SALE, SELL, OR
OTHERWISE DISPOSE OF (OR ENTER INTO ANY TRANSACTION OR DEVICE THAT IS DESIGNED
TO, OR WOULD BE EXPECTED TO, RESULT IN THE DISPOSITION BY ANY PERSON AT ANY TIME
IN THE FUTURE OF) ANY DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR
THE GUARANTORS SUBSTANTIALLY SIMILAR TO THE SECURITIES OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SUCH DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT

 

35

--------------------------------------------------------------------------------



 


COMPANIES OR THE GUARANTORS, OR SELL OR GRANT OPTIONS, RIGHTS OR WARRANTS WITH
RESPECT TO SUCH DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR THE
GUARANTORS OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH DEBT
SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR THE GUARANTORS, (B) ENTER
INTO ANY SWAP OR OTHER DERIVATIVES TRANSACTION THAT TRANSFERS TO ANOTHER, IN
WHOLE OR IN PART, ANY OF THE ECONOMIC BENEFITS OR RISKS OF OWNERSHIP OF SUCH
DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR THE GUARANTORS,
WHETHER ANY SUCH TRANSACTION DESCRIBED IN CLAUSE (1) OR (2) ABOVE IS TO BE
SETTLED BY DELIVERY OF DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES
OR THE GUARANTORS OR OTHER SECURITIES, IN CASH OR OTHERWISE, (C) FILE OR CAUSE
TO BE FILED A REGISTRATION STATEMENT, INCLUDING ANY AMENDMENTS, WITH RESPECT TO
THE REGISTRATION OF DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR
THE GUARANTORS SUBSTANTIALLY SIMILAR TO THE SECURITIES OR SECURITIES
CONVERTIBLE, EXERCISABLE OR EXCHANGEABLE INTO DEBT SECURITIES OF THE CO-ISSUERS,
THE PARENT COMPANIES OR THE GUARANTORS OR (D) PUBLICLY ANNOUNCE AN OFFERING OF
ANY DEBT SECURITIES OF THE CO-ISSUERS, THE PARENT COMPANIES OR THE GUARANTORS
SUBSTANTIALLY SIMILAR TO THE SECURITIES OR SECURITIES CONVERTIBLE OR
EXCHANGEABLE INTO SUCH DEBT SECURITIES, IN EACH CASE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INITIAL PURCHASER;


 


(L)            FOR SO LONG AS THE SECURITIES ARE OUTSTANDING, TO TIMELY FILE (OR
OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE
PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE PARENT COMPANIES AFTER THE DATE
HEREOF PURSUANT TO THE EXCHANGE ACT;


 


(M)          FOR SO LONG AS THE SECURITIES ARE OUTSTANDING AND ARE “RESTRICTED
SECURITIES” WITHIN THE MEANING OF RULE 144(A)(3) UNDER THE SECURITIES ACT, TO
FURNISH TO HOLDERS OF THE SECURITIES AND PROSPECTIVE PURCHASERS OF THE
SECURITIES DESIGNATED BY SUCH HOLDERS, UPON REQUEST OF SUCH HOLDERS OR SUCH
PROSPECTIVE PURCHASERS, THE INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO
RULE 144A(D)(4) UNDER THE SECURITIES ACT, UNLESS THE CO-ISSUERS ARE THEN SUBJECT
TO AND IN COMPLIANCE WITH SECTION 13 OR 15(D) OF THE EXCHANGE ACT (THE FOREGOING
AGREEMENT BEING FOR THE BENEFIT OF THE HOLDERS FROM TIME TO TIME OF THE
SECURITIES AND PROSPECTIVE PURCHASERS OF THE SECURITIES DESIGNATED BY SUCH
HOLDERS);


 


(N)           TO PROMPTLY TAKE FROM TIME TO TIME SUCH ACTIONS AS THE INITIAL
PURCHASER MAY REASONABLY REQUEST TO QUALIFY THE GUARANTEED SECURITIES FOR
OFFERING AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
THE INITIAL PURCHASER MAY DESIGNATE AND TO CONTINUE SUCH QUALIFICATIONS IN
EFFECT FOR SO LONG AS REQUIRED FOR THE RESALE OF THE GUARANTEED SECURITIES; AND
TO ARRANGE FOR THE DETERMINATION OF THE ELIGIBILITY FOR INVESTMENT OF THE
GUARANTEED SECURITIES UNDER THE LAWS OF SUCH JURISDICTIONS AS THE INITIAL
PURCHASER MAY REASONABLY REQUEST; PROVIDED THAT NONE OF THE CO-ISSUERS OR
GUARANTORS SHALL BE OBLIGATED TO QUALIFY AS FOREIGN CORPORATIONS IN ANY
JURISDICTION IN WHICH THEY ARE NOT SO QUALIFIED OR TO FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY JURISDICTION;


 


(O)           TO ASSIST THE INITIAL PURCHASER IN ARRANGING FOR THE GUARANTEED
SECURITIES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT IN THE UNITED STATES
THROUGH DTC AND IN EUROPE THROUGH EUROCLEAR BANK, S.A./N.V., OR CLEARSTREAM
BANKING, SOCIÉTÉ ANONYME;

 

36

--------------------------------------------------------------------------------


 


(P)           TO COMPLY WITH ALL THE TERMS AND CONDITIONS OF ALL AGREEMENTS SET
FORTH IN THE REPRESENTATION LETTERS OF THE CO-ISSUERS AND THE GUARANTORS TO DTC
RELATING TO THE APPROVAL OF THE SECURITIES BY DTC FOR “BOOK ENTRY” TRANSFER;


 


(Q)           NOT TO TAKE ANY ACTION OR OMIT TO TAKE ANY ACTION (SUCH AS ISSUING
ANY PRESS RELEASE RELATING TO THE SECURITIES WITHOUT AN APPROPRIATE LEGEND)
WHICH MAY RESULT IN THE LOSS BY THE INITIAL PURCHASER OF THE ABILITY TO RELY ON
ANY STABILIZATION SAFE HARBOR PROVIDED BY THE FINANCIAL SERVICES AUTHORITY UNDER
THE FSMA;


 


(R)            NOT TO, AND TO CAUSE THEIR AFFILIATES NOT TO, SELL, OFFER FOR
SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY
(AS SUCH TERM IS DEFINED IN THE SECURITIES ACT) WHICH COULD REASONABLY BE
EXPECTED TO BE INTEGRATED WITH THE SALE OF THE GUARANTEED SECURITIES IN A MANNER
WHICH WOULD REQUIRE REGISTRATION OF THE GUARANTEED SECURITIES UNDER THE
SECURITIES ACT;


 


(S)           NOT TO, AND TO CAUSE ITS AFFILIATES NOT TO, ENGAGE IN ANY DIRECTED
SELLING EFFORTS WITHIN THE MEANING OF REGULATION S;


 


(T)            TO COMPLY, AND TO CAUSE ITS AFFILIATES TO COMPLY, WITH THE
OFFERING RESTRICTIONS SET FORTH IN REGULATION S;


 


(U)           NOT TO, AND TO CAUSE THEIR AFFILIATES NOT TO, AUTHORIZE OR
KNOWINGLY PERMIT ANY PERSON ACTING ON THEIR BEHALF TO SOLICIT ANY OFFER TO BUY
OR OFFER TO SELL THE GUARANTEED SECURITIES BY MEANS OF ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF REGULATION D OR IN ANY
MANNER INVOLVING A PUBLIC OFFERING WITHIN THE MEANING OF SECTION 4(2) OF THE
SECURITIES ACT; AND NOT TO OFFER, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE
OF, DIRECTLY OR INDIRECTLY, ANY SECURITIES UNDER CIRCUMSTANCES WHERE SUCH OFFER,
SALE, CONTRACT OR DISPOSITION WOULD CAUSE THE EXEMPTION AFFORDED BY
SECTION 4(2) OR OF RULE 144A OF THE SECURITIES ACT OR SECTION 3(C)(7) OF THE
1940 ACT TO CEASE TO BE APPLICABLE TO THE OFFERING AND SALE OF THE GUARANTEED
SECURITIES AS CONTEMPLATED BY THIS AGREEMENT, THE DRAFT OFFERING MEMORANDUM AND
THE OFFERING MEMORANDUM;


 


(V)           IN CONNECTION WITH THE OFFERING OF THE GUARANTEED SECURITIES,
UNTIL THE INITIAL PURCHASER SHALL HAVE NOTIFIED THE CO-ISSUERS OF THE COMPLETION
OF THE RESALE OF THE GUARANTEED SECURITIES, NOT TO, AND TO CAUSE THEIR
AFFILIATED PURCHASERS (AS DEFINED IN REGULATION M UNDER THE EXCHANGE ACT) NOT
TO, EITHER ALONE OR WITH ONE OR MORE OTHER PERSONS, BID FOR OR PURCHASE, FOR ANY
ACCOUNT IN WHICH THEY OR ANY OF THEIR AFFILIATED PURCHASERS HAVE A BENEFICIAL
INTEREST, ANY GUARANTEED SECURITIES, OR ATTEMPT TO INDUCE ANY PERSON TO PURCHASE
ANY GUARANTEED SECURITIES; AND NOT TO, AND TO CAUSE THEIR AFFILIATED PURCHASERS
NOT TO, MAKE BIDS OR PURCHASE FOR THE PURPOSE OF CREATING ACTUAL, OR APPARENT,
ACTIVE TRADING IN OR OF RAISING THE PRICE OF THE SECURITIES;


 


(W)          IN CONNECTION WITH THE OFFERING OF THE GUARANTEED SECURITIES, TO
MAKE THEIR OFFICERS, EMPLOYEES, INDEPENDENT ACCOUNTANTS AND LEGAL COUNSEL
AVAILABLE UPON REASONABLE REQUEST BY THE INITIAL PURCHASER;

 

37

--------------------------------------------------------------------------------


 


(X)            TO FURNISH TO THE INITIAL PURCHASER, PRIOR TO THE DATE OF EACH
OFFERING MEMORANDUM, A COPY OF EACH SIGNED INDEPENDENT ACCOUNTANTS’ REPORT TO BE
INCLUDED IN SUCH OFFERING MEMORANDUM;


 


(Y)           TO APPLY THE NET PROCEEDS FROM THE SALE OF THE GUARANTEED
SECURITIES AS SET FORTH IN HEREIN (AS OF THE CLOSING DATE) AND THE OFFERING
MEMORANDUM UNDER THE HEADING “USE OF PROCEEDS” (AS OF THE INITIAL DATE AND EACH
BRINGDOWN DATE);


 


(Z)            TO THE EXTENT THAT THE RATINGS TO BE PROVIDED WITH RESPECT TO THE
SECURITIES BY MOODY’S INVESTORS SERVICE, INC. (“MOODY’S”), STANDARD & POOR’S
RATINGS SERVICES, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC. (“S&P”) AND
FITCH, INC. (“FITCH”, AND TOGETHER WITH MOODY’S AND S&P, THE “RATING AGENCIES”)
ARE CONDITIONAL UPON THE FURNISHING OF DOCUMENTS OR THE TAKING OF ANY OTHER
ACTIONS BY THE CO-ISSUERS, THE PARENT COMPANIES, THE GUARANTORS OR ANY OF THEIR
AFFILIATES, TO FURNISH SUCH DOCUMENTS AND TAKE ANY SUCH OTHER ACTION THAT IS
REASONABLY REQUESTED BY THE RATING AGENCIES;


 


(AA)         FOR A PERIOD FROM THE DATE OF THIS AGREEMENT UNTIL THE RETIREMENT
OF THE GUARANTEED SECURITIES, OR UNTIL SUCH TIME AS THE INITIAL PURCHASER SHALL
CEASE TO MAINTAIN A SECONDARY MARKET IN THE GUARANTEED SECURITIES, WHICHEVER
OCCURS FIRST, TO FURNISH TO THE INITIAL PURCHASER, AS SOON AS AVAILABLE,
(I) COPIES OF EACH REPORT AND CERTIFICATE AND ANY FINANCIAL INFORMATION
DELIVERED TO THE HOLDERS OF THE GUARANTEED SECURITIES OR FILED WITH ANY STOCK
EXCHANGE OR REGULATORY BODY AND (II) FROM TIME TO TIME SUCH OTHER INFORMATION
CONCERNING THE CO-ISSUERS, THE PARENT COMPANIES AND THE GUARANTORS AS THE
INITIAL PURCHASER MAY REASONABLY REQUEST;


 


(BB)         UNLESS IT OBTAINS THE PRIOR CONSENT OF THE INITIAL PURCHASER, NOT
TO MAKE (AND EACH SUCH PARTY REPRESENTS THAT IT HAS NOT MADE) ANY OFFER RELATING
TO THE GUARANTEED SECURITIES THAT WOULD CONSTITUTE A FREE WRITING COMMUNICATION;
IF AT ANY TIME FOLLOWING ISSUANCE OF A FREE WRITING COMMUNICATION ANY EVENT
OCCURRED OR OCCURS AS A RESULT OF WHICH SUCH FREE WRITING COMMUNICATION
CONFLICTS WITH THE INFORMATION IN THE OFFERING MEMORANDUM OR, WHEN TAKEN
TOGETHER WITH THE INFORMATION IN THE OFFERING MEMORANDUM, INCLUDES AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES THEN
PREVAILING, NOT MISLEADING, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE
THEREOF, TO GIVE NOTICE THEREOF TO THE INITIAL PURCHASER AND, IF REQUESTED BY
THE INITIAL PURCHASER, TO PREPARE AND FURNISH WITHOUT CHARGE TO THE INITIAL
PURCHASER A FREE WRITING OFFERING COMMUNICATION OR OTHER DOCUMENT WHICH WILL
CORRECT SUCH CONFLICT, STATEMENT OR OMISSION;


 


(CC)         TO CONSENT TO THE USE BY THE INITIAL PURCHASER OF (1) THE OFFERING
MEMORANDUM, (2) THE PRELIMINARY MARKETING MATERIALS, (3) THE SUPPLEMENTAL
MATERIALS AND (4) ADDITIONAL MARKETING MATERIALS TO BE PROVIDED TO PROSPECTIVE
INVESTORS, CONSISTING OF MODEL RUNS (“INVESTOR MODEL RUNS”), WHICH WILL BE
SUBJECT TO THE PROCEDURES SET FORTH IN THE INITIAL AUP LETTER (AS DEFINED
BELOW);


 


(DD)         TO USE ITS BEST EFFORTS TO ASSIST THE INITIAL PURCHASER IN
MARKETING THE GUARANTEED SECURITIES AFTER THE CLOSING DATE;

 

38

--------------------------------------------------------------------------------


 


(EE)         TO COOPERATE REASONABLY IN ANY DUE DILIGENCE INVESTIGATIONS BY
REPRESENTATIVES OF THE INITIAL PURCHASER THAT MAY BE REQUIRED IN CONNECTION WITH
THE USE OF THE OFFERING MEMORANDUM; AND


 


(FF)           TO PROMPTLY UPDATE THE OFFERING MEMORANDUM, UPON THE REQUEST OF
THE INITIAL PURCHASER, UNTIL SUCH TIME AS THE INITIAL PURCHASER SHALL CEASE TO
OWN ANY OF THE SECURITIES.


 

5.             Conditions of Initial Purchaser’s Obligations

 

The obligations of the Initial Purchaser hereunder are subject (i) to the
accuracy, on and as of the date hereof, of the representations and warranties of
the Co-Issuers, the Guarantors, IHOP and the Merger Sub contained herein, and on
and as of the Closing Date of the representations and warranties of the
Co-Issuers, the Guarantors, the Parent Companies and the IHOP Securitization
Entities contained herein, (ii) to the accuracy of the statements of each of the
Co-Issuers, the Guarantors, the Parent Companies and their respective officers
made in any certificates delivered pursuant hereto, (iii) to the performance by
the Co-Issuers, the Guarantors, the Parent Companies and the IHOP Securitization
Entities of their obligations hereunder and (iv) to each of the following
additional terms and conditions:

 


(A)           NO STOP ORDER SUSPENDING THE SALE OF THE GUARANTEED SECURITIES IN
ANY JURISDICTION SHALL HAVE BEEN ISSUED AND NO PROCEEDING FOR THAT PURPOSE SHALL
HAVE BEEN COMMENCED OR SHALL BE PENDING OR THREATENED.


 


(B)           THE INITIAL PURCHASER SHALL NOT HAVE DISCOVERED AND DISCLOSED TO
THE CO-ISSUERS OR THE PARENT COMPANIES ON OR PRIOR TO THE CLOSING DATE THAT THE
DRAFT OFFERING MEMORANDUM OR ANY AMENDMENT OR SUPPLEMENT THERETO CONTAINS AN
UNTRUE STATEMENT OF A FACT WHICH, IN THE OPINION OF COUNSEL FOR THE INITIAL
PURCHASER, IS MATERIAL OR OMITS TO STATE ANY FACT WHICH, IN THE OPINION OF SUCH
COUNSEL, IS MATERIAL AND IS REQUIRED TO BE STATED THEREIN OR IS NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


(C)           ALL CORPORATE PROCEEDINGS AND OTHER LEGAL MATTERS INCIDENT TO THE
AUTHORIZATION, FORM AND VALIDITY OF THIS AGREEMENT, THE GUARANTEED SECURITIES,
EACH OF THE TRANSACTION DOCUMENTS AND THE OFFERING MEMORANDUM, AND ALL OTHER
LEGAL MATTERS RELATING TO THIS AGREEMENT, THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREBY, SHALL BE SATISFACTORY IN ALL MATERIAL
RESPECTS TO THE INITIAL PURCHASER, AND THE CO-ISSUERS, THE GUARANTORS AND THE
PARENT COMPANIES SHALL HAVE FURNISHED TO THE INITIAL PURCHASER ALL DOCUMENTS AND
INFORMATION THAT THE INITIAL PURCHASER OR ITS COUNSEL MAY REASONABLY REQUEST TO
ENABLE IT TO PASS UPON SUCH MATTERS.


 


(D)           THE SUPPLEMENT SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
CO-ISSUERS AND THE TRUSTEE, AND THE SECURITIES SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE CO-ISSUERS AND DULY AUTHENTICATED BY THE TRUSTEE.

 

39

--------------------------------------------------------------------------------



 


(E)           EACH OF THE TRANSACTION DOCUMENTS SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE RESPECTIVE PARTIES THERETO AND THE INITIAL PURCHASER SHALL
HAVE RECEIVED AN ORIGINAL COPY OF EACH TRANSACTION DOCUMENT, DULY EXECUTED AND
DELIVERED BY THE RESPECTIVE PARTIES THERETO.


 


(F)            THE INITIAL PURCHASER SHALL HAVE RECEIVED A LETTER FROM EACH
RATING AGENCY STATING THAT EACH SERIES OF THE SECURITIES HAS RECEIVED THE
RATINGS INDICATED IN THE TABLE BELOW:

 

Security

 

Moody’s Rating

 

S&P Rating

 

Fitch Rating

 

Series 2007-1 Class A-2-I Notes

 

Baa3

 

BBB-

 

BBB-

 

Series 2007-1 Class A-2-II-A Notes

 

Aaa

 

AAA

 

AAA

 

Series 2007-1 Class A-2-II-X Notes

 

Baa3

 

BBB-

 

BBB-

 

Series 2007-1 Class M-1 Notes

 

NR

 

BB

 

BB

 


 


(G)           SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT THERE
SHALL NOT HAVE OCCURRED ANY OF THE FOLLOWING:  (I) TRADING IN SECURITIES
GENERALLY ON THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE, THE
NASDAQ GLOBAL MARKET OR IN THE OVER-THE-COUNTER MARKET, OR TRADING IN ANY
SECURITIES OF APPLEBEE’S INTERNATIONAL, IHOP OR IHOP FRANCHISING ON ANY EXCHANGE
OR IN THE OVER-THE-COUNTER MARKET, SHALL HAVE BEEN SUSPENDED OR MATERIALLY
LIMITED OR THE SETTLEMENT OF SUCH TRADING GENERALLY SHALL HAVE BEEN MATERIALLY
DISRUPTED OR MINIMUM PRICES SHALL HAVE BEEN ESTABLISHED ON ANY SUCH EXCHANGE OR
SUCH MARKET BY THE COMMISSION, BY SUCH EXCHANGE OR BY ANY OTHER REGULATORY BODY
OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION (EXCEPT THAT A SUSPENSION OF
TRADING IN THE SECURITIES OF APPLEBEE’S INTERNATIONAL AS A RESULT OF THE
COMPLETION OF THE MERGER SHALL BE PERMITTED), (II) A BANKING MORATORIUM SHALL
HAVE BEEN DECLARED BY FEDERAL OR STATE AUTHORITIES, (III) THE UNITED STATES
SHALL HAVE BECOME ENGAGED IN HOSTILITIES, THERE SHALL HAVE BEEN AN ESCALATION IN
HOSTILITIES INVOLVING THE UNITED STATES OR THERE SHALL HAVE BEEN A DECLARATION
OF A NATIONAL EMERGENCY OR WAR BY THE UNITED STATES, (IV) A MATERIAL DISRUPTION
IN SECURITIES SETTLEMENT OR CLEARING OR PAYMENT SYSTEMS SHALL HAVE OCCURRED OR
(V) THERE SHALL HAVE OCCURRED SUCH A MATERIAL ADVERSE CHANGE IN GENERAL
ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF TERRORIST ACTIVITIES AFTER THE DATE HEREOF (OR THE EFFECT OF
INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS IN THE UNITED STATES SHALL BE
SUCH), AS TO MAKE IT, IN THE JUDGMENT OF THE INITIAL PURCHASER, IMPRACTICABLE OR
INADVISABLE TO PROCEED WITH THE OFFERING OR DELIVERY OF THE GUARANTEED
SECURITIES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND IN THE MANNER
CONTEMPLATED HEREBY OR THAT, IN THE JUDGMENT OF THE INITIAL PURCHASER, WOULD
MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL MARKETS OR THE MARKETS FOR THE
GUARANTEED SECURITIES AND OTHER DEBT SECURITIES.


 


(H)           NONE OF (I) THE ISSUANCE AND SALE OF THE GUARANTEED SECURITIES
PURSUANT TO THIS AGREEMENT, (II) THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS OR (III) THE USE OF THE PRELIMINARY MARKETING MATERIALS,
THE SUPPLEMENTAL MATERIALS OR THE OFFERING MEMORANDUM SHALL BE SUBJECT TO AN
INJUNCTION (TEMPORARY OR PERMANENT) AND NO

 

40

--------------------------------------------------------------------------------

 


RESTRAINING ORDER OR OTHER INJUNCTIVE ORDER SHALL HAVE BEEN ISSUED; AND THERE
SHALL NOT HAVE BEEN ANY LEGAL ACTION, ORDER, DECREE OR OTHER ADMINISTRATIVE
PROCEEDING INSTITUTED OR THREATENED AGAINST THE CO-ISSUERS, THE GUARANTORS OR
THE PARENT COMPANIES OR THE INITIAL PURCHASER THAT WOULD BE REASONABLY LIKELY TO
ADVERSELY IMPACT THE ISSUANCE OR RESALE OF THE GUARANTEED SECURITIES OR THE
INITIAL PURCHASER’S ACTIVITIES IN CONNECTION THEREWITH OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY OR BY THE TRANSACTION DOCUMENTS.


 


(I)            THE INITIAL PURCHASER SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO THE INITIAL PURCHASER AND ITS COUNSEL THAT ALL CONDITIONS PRECEDENT TO THE
ISSUANCE OF THE GUARANTEED SECURITIES UNDER THE INDENTURE AND THE G&C AGREEMENTS
HAVE BEEN SATISFIED.


 


(J)            THE INITIAL PURCHASER SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO THE INITIAL PURCHASER AND ITS COUNSEL, THAT ON OR BEFORE THE CLOSING DATE,
ALL EXISTING LIENS (OTHER THAN PERMITTED LIENS) ON THE INDENTURE COLLATERAL
SHALL HAVE BEEN RELEASED AND UCC-1 FINANCING STATEMENTS AND ALL ASSIGNMENTS AND
OTHER INSTRUMENTS REQUIRED TO BE FILED ON OR PRIOR TO THE CLOSING DATE PURSUANT
TO THE TRANSACTION DOCUMENTS HAVE BEEN OR ARE BEING FILED.


 


(K)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL TO THE CO-ISSUERS, THE
GUARANTORS AND THE PARENT COMPANIES, DATED THE CLOSING DATE AND ADDRESSED TO THE
INITIAL PURCHASER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 5.


 


(L)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL TO THE CO-ISSUERS, THE
GUARANTORS AND THE PARENT COMPANIES, DATED THE CLOSING DATE AND ADDRESSED TO THE
INITIAL PURCHASER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT 6
REGARDING THE SUBSTANTIVE NONCONSOLIDATION OF THE ASSETS AND LIABILITIES OF THE
CO-ISSUERS, THE OTHER SECURITIZATION ENTITIES AND THEIR AFFILIATES.


 


(M)          THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL TO THE CO-ISSUERS, THE OTHER
SECURITIZATION ENTITIES AND THE PARENT COMPANIES, DATED THE CLOSING DATE AND
ADDRESSED TO THE INITIAL PURCHASER, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT 7 REGARDING THE TREATMENT OF THE TRANSFERS OF ASSETS AS “TRUE
CONTRIBUTIONS” OR OTHER ABSOLUTE TRANSFERS.


 


(N)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL COUNSEL TO THE CO-ISSUERS, DATED THE
CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASER, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT 8 REGARDING THE U.S. FEDERAL INCOME TAX TREATMENT OF
THE SECURITIES, AMONG OTHER THINGS.


 


(O)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF BLACKWELL
SANDERS LLP, AS FRANCHISE COUNSEL TO THE CO-ISSUERS, THE GUARANTORS AND THE
PARENT COMPANIES, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASER,
REGARDING COMPLIANCE WITH APPLICABLE FRANCHISING LAWS AND REGULATIONS AND SUCH
OTHER MATTERS AS THE INITIAL PURCHASER MAY REQUEST, IN FORM AND SUBSTANCE
SATISFACTORY TO THE INITIAL PURCHASER AND ITS COUNSEL.

 

41

--------------------------------------------------------------------------------


 


(P)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF IN-HOUSE
COUNSEL TO THE CO-ISSUERS, THE GUARANTORS AND THE PARENT COMPANIES DATED THE
CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASER, REGARDING COMPLIANCE WITH
APPLICABLE FRANCHISING LAWS AND REGULATIONS AND SUCH OTHER MATTERS AS THE
INITIAL PURCHASER MAY REQUEST, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASER AND ITS COUNSEL.


 


(Q)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF IN-HOUSE
COUNSEL TO THE IHOP AND THE IHOP SECURITIZATION ENTITIES DATED THE CLOSING DATE
AND ADDRESSED TO THE INITIAL PURCHASER, REGARDING SUCH MATTERS AS THE INITIAL
PURCHASER MAY REQUEST, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASER AND ITS COUNSEL.


 


(R)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF BLACKWELL
SANDERS LLP, SPECIAL KANSAS COUNSEL TO THE SERVICER, APPLEBEE’S RESTAURANTS
KANSAS LLC (“APPLEBEE’S KANSAS”) AND APPLEBEE’S RESTAURANTS INC. (“APPLEBEE’S
RESTAURANTS”), DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASER,
REGARDING THE DUE ORGANIZATION OF THE SERVICER, APPLEBEE’S KANSAS AND APPLEBEE’S
RESTAURANTS, THE ENFORCEABILITY OF (I) THE CHARTER DOCUMENTS OF THE SERVICER
AGAINST THE SERVICER, (II) THE CHARTER DOCUMENTS OF APPLEBEE’S KANSAS AGAINST
APPLEBEE’S KANSAS AND (III) THE CHARTER DOCUMENTS OF APPLEBEE’S RESTAURANTS
AGAINST APPLEBEE’S RESTAURANTS IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASER AND ITS COUNSEL.


 


(S)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF WITTEN,
WOOLMINGTON, CAMPBELL & BOEPPLE, P.C., SPECIAL VERMONT COUNSEL TO APPLEBEE’S
RESTAURANTS VERMONT, INC. AND APPLE VERMONT RESTAURANTS, INC. (COLLECTIVELY,
“APPLEBEE’S VERMONT”), DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL
PURCHASER, REGARDING THE DUE ORGANIZATION OF APPLEBEE’S VERMONT, THE
ENFORCEABILITY OF THE CHARTER DOCUMENTS OF APPLEBEE’S VERMONT AGAINST APPLEBEE’S
VERMONT, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER AND ITS
COUNSEL.


 


(T)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF BLACKWELL
SANDERS LLP, SPECIAL NEW MEXICO COUNSEL TO APPLEBEE’S OF NEW MEXICO INC.
(“APPLEBEE’S NEW MEXICO”), DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL
PURCHASER, REGARDING THE DUE ORGANIZATION OF APPLEBEE’S NEW MEXICO, THE
ENFORCEABILITY OF THE CHARTER DOCUMENTS OF APPLEBEE’S NEW MEXICO AGAINST
APPLEBEE’S NEW MEXICO, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASER AND ITS COUNSEL.


 


(U)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL DELAWARE COUNSEL TO THE CO-ISSUERS AND
THE GUARANTORS ORGANIZED IN DELAWARE, DATED THE CLOSING DATE AND ADDRESSED TO
THE INITIAL PURCHASER, REGARDING THE APPLICABILITY OF DELAWARE LAW TO THE
DETERMINATION OF WHAT PERSONS HAVE THE AUTHORITY TO FILE A VOLUNTARY BANKRUPTCY
PETITION ON BEHALF OF THE CO-ISSUERS AND THE GUARANTORS ORGANIZED IN DELAWARE,
IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER AND ITS COUNSEL.


 


(V)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF SKADDEN,
ARPS, SLATE, MEAGHER & FLOM LLP, SPECIAL DELAWARE COUNSEL TO THE CO-ISSUERS AND
THE GUARANTORS ORGANIZED IN DELAWARE, DATED THE CLOSING DATE AND ADDRESSED TO
THE INITIAL

 

42

--------------------------------------------------------------------------------


 


PURCHASER, REGARDING THE FILING OF UCC-1 FINANCING STATEMENTS, THE PERFECTION
AND PRIORITY OF THE SECURITY INTERESTS CREATED UNDER THE INDENTURE AND THE
ABSENCE OF ANY PRIOR FINANCING STATEMENTS OF RECORD AGAINST ANY OF THE CO-ISSUER
OR ANY OF THE GUARANTORS ORGANIZED IN DELAWARE IDENTIFYING ANY OF THE INDENTURE
COLLATERAL (BASED ON A REVIEW OF UCC FILINGS), IN FORM AND SUBSTANCE
SATISFACTORY TO THE INITIAL PURCHASER AND ITS COUNSEL.


 


(W)           THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF IN-HOUSE
COUNSEL TO ASSURED GUARANTY WITH RESPECT TO THE SERIES 2007-1 CLASS A-2-II-A
NOTES, DATED THE CLOSING DATE AND ADDRESSED TO THE INITIAL PURCHASER, IN FORM
AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER AND ITS COUNSEL.


 


(X)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF CHAPMAN
AND CUTLER LLP, COUNSEL TO THE TRUSTEE, DATED THE CLOSING DATE AND ADDRESSED TO
THE INITIAL PURCHASER, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL
PURCHASER AND ITS COUNSEL.


 


(Y)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF INHOUSE
COUNSEL TO THE BACK-UP MANAGER, DATED THE CLOSING DATE AND ADDRESSED TO THE
INITIAL PURCHASER, IN FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASER
AND ITS COUNSEL.


 


(Z)            THE INITIAL PURCHASER SHALL HAVE RECEIVED AN OPINION OF PAUL,
WEISS, RIFKIND, WHARTON & GARRISON LLP, DATED THE CLOSING DATE AND ADDRESSED TO
THE INITIAL PURCHASER, WITH RESPECT TO THE VALIDITY OF THE SECURITIES AND SUCH
OTHER MATTERS AS THE INITIAL PURCHASER MAY REASONABLY REQUEST.


 


(AA)          THE INITIAL PURCHASER SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
CO-ISSUER EXECUTED ON BEHALF OF SUCH CO-ISSUER BY ANY TWO OF THE PRESIDENT, ANY
MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE CHIEF FINANCIAL
OFFICER, THE SECRETARY, THE GENERAL COUNSEL OR THE TREASURER OF SUCH CO-ISSUER,
DATED THE CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF EACH SUCH OFFICER’S
KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH CO-ISSUER IN THIS
AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND THE CLOSING DATE
AND THE REPRESENTATIONS AND WARRANTIES OF SUCH CO-ISSUER IN ANY OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH CO-ISSUER IS A PARTY ARE TRUE AND CORRECT ON
AND AS OF THE DATE HEREOF AND THE CLOSING DATE; (II) THAT SUCH CO-ISSUER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND SATISFIED ALL
CONDITIONS ON SUCH CO-ISSUER’S PART TO BE PERFORMED OR SATISFIED HEREUNDER OR
UNDER THE TRANSACTION DOCUMENTS AT OR PRIOR TO THE CLOSING DATE;
(III) SUBSEQUENT TO THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT
OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY DEVELOPMENT IN THE GENERAL AFFAIRS,
BUSINESS, PROPERTIES, CAPITALIZATION, CONDITION (FINANCIAL OR OTHERWISE) OR
RESULTS OF OPERATION OF SUCH CO-ISSUER EXCEPT AS SET FORTH OR CONTEMPLATED IN
THE DRAFT OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR
CERTIFICATES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; AND (IV) NOTHING HAS COME TO SUCH OFFICER’S ATTENTION THAT WOULD LEAD
SUCH OFFICER TO BELIEVE THAT (A) AS OF THE CLOSING DATE, THE DRAFT OFFERING
MEMORANDUM DID NOT PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS OR (B) SINCE THE DATE OF THE DRAFT OFFERING MEMORANDUM, ANY EVENT HAS
OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE
DRAFT OFFERING MEMORANDUM SO THAT IT WOULD PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS,

 

43

--------------------------------------------------------------------------------


 


THE BUSINESS, RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS
AND THE GUARANTORS.


 


(BB)         THE INITIAL PURCHASER SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
PARENT COMPANY EXECUTED ON BEHALF OF SUCH PARENT COMPANY BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY, THE GENERAL COUNSEL OR THE TREASURER OF
SUCH PARENT COMPANY, DATED THE CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF
EACH SUCH OFFICER’S KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH
PARENT COMPANY IN THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE DATE
HEREOF (TO THE EXTENT MADE ON AND AS OF THE DATE HEREOF) AND THE CLOSING DATE,
AND THE REPRESENTATIONS AND WARRANTIES OF SUCH PARENT COMPANY IN ANY OTHER
TRANSACTION DOCUMENTS TO WHICH SUCH PARENT COMPANY IS A PARTY ARE TRUE AND
CORRECT ON AND AS OF THE DATE HEREOF (TO THE EXTENT MADE ON AND AS OF THE DATE
HEREOF) AND THE CLOSING DATE; (II) THE REPRESENTATIONS AND WARRANTIES OF EACH
SECURITIZATION ENTITY IN ANY TRANSACTION DOCUMENTS TO WHICH SUCH SECURITIZATION
ENTITY IS A PARTY ARE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF AND THE
CLOSING DATE; (III) THE REPRESENTATIONS AND WARRANTIES WITH RESPECT TO EACH
APPLEBEE’S ENTITY AND EACH IHOP ENTITY THAT IS NEITHER A SECURITIZATION ENTITY
NOR A PARENT COMPANY (EACH A “PRE-SECURITIZATION ENTITY”) IN ANY TRANSACTION
DOCUMENTS TO WHICH SUCH PRE-SECURITIZATION ENTITY IS A PARTY ARE TRUE AND
CORRECT ON AND AS OF THE DATE HEREOF AND THE CLOSING DATE; (IV) THAT SUCH PARENT
COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL AGREEMENTS AND SATISFIED
ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER OR UNDER THE
TRANSACTION DOCUMENTS AT OR PRIOR TO THE CLOSING DATE; (V) SUBSEQUENT TO THE
DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT OFFERING MEMORANDUM, THERE
HAS NOT BEEN ANY DEVELOPMENT IN OR AFFECTING PARTICULARLY THE BUSINESS OR ASSETS
OF SUCH PARENT COMPANY AND THEIR SUBSIDIARIES CONSIDERED AS A WHOLE OR IN THE
FINANCIAL POSITION OR RESULTS OF OPERATIONS OF SUCH PARENT COMPANY AND ITS
SUBSIDIARIES CONSIDERED AS A WHOLE, OTHERWISE THAN AS SET FORTH OR CONTEMPLATED
IN THE DRAFT OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR
CERTIFICATES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT AND (VI) NOTHING HAS COME TO SUCH OFFICER’S ATTENTION THAT WOULD LEAD
SUCH OFFICER TO BELIEVE THAT (A) AS OF THE CLOSING DATE, THE DRAFT OFFERING
MEMORANDUM DID NOT PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE BUSINESS,
RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE CO-ISSUERS AND THE
GUARANTORS OR (B) SINCE THE DATE OF THE DRAFT OFFERING MEMORANDUM, ANY EVENT HAS
OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE
DRAFT OFFERING MEMORANDUM SO THAT IT WOULD PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE BUSINESS, RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF THE
CO-ISSUERS AND THE GUARANTORS.


 


(CC)         THE INITIAL PURCHASER SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
SECURITIZATION ENTITY THAT IS NOT A CO-ISSUER SIGNED BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY, THE GENERAL COUNSEL OR THE TREASURER OF
SUCH SECURITIZATION ENTITY, DATED THE CLOSING DATE, IN WHICH EACH SUCH OFFICER
SHALL STATE THAT, TO THE BEST OF EACH SUCH OFFICER’S KNOWLEDGE (I) THE
REPRESENTATIONS AND WARRANTIES OF SUCH SECURITIZATION ENTITY IN THIS AGREEMENT
ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE AND THE REPRESENTATIONS AND
WARRANTIES OF SUCH SECURITIZATION ENTITY IN ANY OTHER TRANSACTION DOCUMENTS TO
WHICH SUCH SECURITIZATION ENTITY IS A PARTY ARE TRUE AND CORRECT ON AND AS OF
THE CLOSING

 

44

--------------------------------------------------------------------------------


 


DATE; (II) THAT SUCH SECURITIZATION ENTITY HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON SUCH SECURITIZATION ENTITY’S
PART TO BE PERFORMED OR SATISFIED HEREUNDER OR UNDER THE TRANSACTION DOCUMENTS
AT OR PRIOR TO THE CLOSING DATE AND (III) SUBSEQUENT TO THE DATE AS OF WHICH
INFORMATION IS GIVEN IN THE DRAFT OFFERING MEMORANDUM, THERE HAS NOT BEEN ANY
DEVELOPMENT IN THE GENERAL AFFAIRS, BUSINESS, PROPERTIES, CAPITALIZATION,
CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION OF SUCH
SECURITIZATION ENTITY EXCEPT AS SET FORTH OR CONTEMPLATED IN THE DRAFT OFFERING
MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR CERTIFICATES THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(DD)         THE INITIAL PURCHASER SHALL HAVE RECEIVED A CERTIFICATE FROM EACH
PRE-SECURITIZATION ENTITY EXECUTED ON BEHALF OF SUCH ENTITY BY ANY TWO OF THE
PRESIDENT, ANY MANAGER, THE CHIEF EXECUTIVE OFFICER, ANY VICE PRESIDENT, THE
CHIEF FINANCIAL OFFICER, THE SECRETARY, THE GENERAL COUNSEL OR THE TREASURER OF
SUCH ENTITY, DATED THE CLOSING DATE, TO THE EFFECT THAT, TO THE BEST OF EACH
SUCH OFFICER’S KNOWLEDGE (I) THE REPRESENTATIONS AND WARRANTIES OF SUCH
PRE-SECURITIZATION ENTITY IN THIS AGREEMENT ARE TRUE AND CORRECT ON AND AS OF
THE CLOSING DATE AND THE REPRESENTATIONS AND WARRANTIES OF SUCH
PRE-SECURITIZATION ENTITY IN ANY OTHER TRANSACTION DOCUMENTS TO WHICH SUCH
PRE-SECURITIZATION ENTITY IS A PARTY ARE TRUE AND CORRECT ON AND AS OF THE
CLOSING DATE; (II) THAT SUCH PRE-SECURITIZATION ENTITY HAS COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS AND SATISFIED ALL CONDITIONS ON SUCH
PRE-SECURITIZATION ENTITY’S PART TO BE PERFORMED OR SATISFIED HEREUNDER OR UNDER
THE TRANSACTION DOCUMENTS AT OR PRIOR TO THE CLOSING DATE AND (III) SUBSEQUENT
TO THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE DRAFT OFFERING MEMORANDUM,
THERE HAS NOT BEEN ANY DEVELOPMENT IN THE GENERAL AFFAIRS, BUSINESS, PROPERTIES,
CAPITALIZATION, CONDITION (FINANCIAL OR OTHERWISE) OR RESULTS OF OPERATION OF
SUCH PRE-SECURITIZATION ENTITY EXCEPT AS SET FORTH OR CONTEMPLATED IN THE DRAFT
OFFERING MEMORANDUM OR AS DESCRIBED IN SUCH CERTIFICATE OR CERTIFICATES THAT
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(EE)         THE TRUSTEE SHALL HAVE RECEIVED A FULLY EFFECTIVE FINANCIAL
GUARANTY POLICY ISSUED BY ASSURED GUARANTY IN FORM AND SUBSTANCE SATISFACTORY TO
THE INITIAL PURCHASER AND ITS COUNSEL.


 


(FF)           THE CO-ISSUERS SHALL HAVE DELIVERED THE SERIES 2007-1 CLASS A-1
SENIOR NOTES IN THE AMOUNTS AGREED UPON BY THE INITIAL PURCHASER SIMULTANEOUSLY
WITH THE DELIVERY TO THE INITIAL PURCHASER OF THE GUARANTEED SECURITIES ON THE
CLOSING DATE.


 


(GG)         THE MERGER SHALL HAVE BEEN COMPLETED ON THE CLOSING DATE ON THE
TERMS SPECIFIED IN THE MERGER AGREEMENT AND AS CONTEMPLATED BY THE DRAFT
OFFERING MEMORANDUM.


 


(HH)         THE IHOP SECURITIZATION SHALL HAVE BEEN COMPLETED ON THE CLOSING
DATE AS CONTEMPLATED BY THE DRAFT OFFERING MEMORANDUM.


 


(II)           ALL NECESSARY WAIVERS, CONSENTS AND APPROVALS FOR THE ISSUANCE OF
THE GUARANTEED SECURITIES AND THE COMPLETION OF THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION DOCUMENTS SHALL HAVE BEEN OBTAINED, INCLUDING, WITHOUT
LIMITATION, (I)

 

45

--------------------------------------------------------------------------------


 


WAIVERS AND CONSENTS BY FINANCIAL GUARANTY INSURANCE COMPANY, A NEW YORK STOCK
INSURANCE CORPORATION AND (II) CONFIRMATIONS AND APPROVALS BY THE RATING
AGENCIES WITH RESPECT TO SUCH WAIVERS AND CONSENTS.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.

 

6.             Termination.

 

The obligations of the Initial Purchaser hereunder may be terminated at the sole
discretion of the Initial Purchaser by notice given to and received by the
Co-Issuers prior to delivery of and payment for the Securities if, prior to that
time, any of the events described in Sections 5(g) and 5(h) shall have occurred
and be continuing, any of the certifications in Sections 5(aa)(iii), (bb)(v),
(cc)(iii) and (dd)(iii) cease to be true and correct, or if the Initial
Purchaser shall decline to purchase the Securities for any reason permitted
under this Agreement, including, but not limited to, the failure, refusal or
inability by any of the Co-Issuers, the Guarantors or the Parent Companies to
satisfy all conditions on its part to be performed or satisfied hereunder on or
prior to the Closing Date.

 

7.             Indemnification

 


(A)           EACH OF THE CO-ISSUERS, THE GUARANTORS AND THE PARENT COMPANIES
SHALL, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE INITIAL PURCHASER,
ITS AFFILIATES, ITS OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES,
EMPLOYEES, REPRESENTATIVES AND AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
INITIAL PURCHASER WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT
(COLLECTIVELY REFERRED TO FOR PURPOSES OF SECTIONS 7(A) AND 8 AS THE INITIAL
PURCHASER), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, OR ANY ACTION
IN RESPECT THEREOF (INCLUDING, WITHOUT LIMITATION, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF THE SECURITIES), TO WHICH
THE INITIAL PURCHASER MAY BECOME SUBJECT, WHETHER COMMENCED OR THREATENED, UNDER
THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER FEDERAL OR STATE STATUTORY LAW
OR REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN (A) THE BRIDGE
SYNDICATION MATERIALS, THE PRELIMINARY MARKETING MATERIALS, THE SUPPLEMENTAL
MATERIALS OR THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT THERETO,
OR IN ANY ISSUER FREE WRITING COMMUNICATION, (B) ANY OTHER INFORMATION PROVIDED
PURSUANT TO SECTION 4(J) OR 4(CC) HEREOF OR (C) OTHER MATERIALS PROVIDED TO
POTENTIAL INVESTORS WITH THE PRIOR WRITTEN CONSENT OF THE CO-ISSUERS, PARENT
COMPANIES OR GUARANTORS (COLLECTIVELY, THE ITEMS IN (A), (B) AND (C) ABOVE, THE
“OFFERING MATERIALS”), (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE
OFFERING MATERIALS A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, OR (III) ANY ACT OR FAILURE TO ACT OR ANY
ALLEGED ACT OR FAILURE TO ACT BY THE INITIAL PURCHASER IN CONNECTION WITH, OR
RELATING IN ANY MANNER TO, THE SECURITIES OR THE OFFERING CONTEMPLATED HEREBY,
AND WHICH IS INCLUDED AS PART OF OR REFERRED TO IN ANY LOSS, CLAIM, DAMAGE,
LIABILITY

 

46

--------------------------------------------------------------------------------


 


OR ACTION ARISING OUT OF OR BASED UPON MATTERS COVERED BY CLAUSE (I) OR
(II) ABOVE (PROVIDED THAT THE CO-ISSUERS, THE GUARANTORS AND THE PARENT
COMPANIES SHALL NOT BE LIABLE UNDER THIS CLAUSE (III) TO THE EXTENT THAT IT IS
DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION RESULTED DIRECTLY FROM ANY SUCH ACTS OR
FAILURES TO ACT UNDERTAKEN OR OMITTED TO BE TAKEN BY THE INITIAL PURCHASER
THROUGH ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND SHALL REIMBURSE THE
INITIAL PURCHASER AND EACH SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING
PERSON PROMPTLY UPON DEMAND FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY THE INITIAL PURCHASER, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON IN
CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST OR
APPEARING AS A THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER,
THAT THE CO-ISSUERS, THE GUARANTORS AND THE PARENT COMPANIES SHALL NOT BE LIABLE
IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION ARISES OUT OF, OR IS BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN THE OFFERING MATERIALS, IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION CONCERNING THE INITIAL
PURCHASER FURNISHED TO THE CO-ISSUERS BY THE INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION CONSISTS SOLELY OF THE INFORMATION
SPECIFIED IN SECTION 13 (THE “INITIAL PURCHASER’S INFORMATION”).


 


(B)           THE INITIAL PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS EACH OF
THE PARENT COMPANIES, EACH OF THE GUARANTORS AND EACH OF THE CO-ISSUERS, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES AND AGENTS, AND
EACH PERSON, IF ANY, WHO CONTROLS ANY OF THE PARENT COMPANIES, THE GUARANTORS OR
ANY OF THE CO-ISSUERS WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE
ACT (COLLECTIVELY REFERRED TO FOR PURPOSES OF SECTIONS 7(B) AND 8 AS THE
“IHOP/APPLEBEE’S PARTIES”), FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR
LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE
IHOP/APPLEBEE’S PARTIES MAY BECOME SUBJECT, WHETHER COMMENCED OR THREATENED,
UNDER THE SECURITIES ACT, THE EXCHANGE ACT, ANY OTHER FEDERAL OR STATE STATUTORY
LAW OR REGULATION, AT COMMON LAW OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN THE
OFFERING MATERIALS OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN THE
OFFERING MATERIALS A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, BUT IN EACH CASE ONLY TO THE EXTENT THAT
THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH THE INFORMATION RELATING TO THE
INITIAL PURCHASER FURNISHED TO THE CO-ISSUERS BY THE INITIAL PURCHASER
SPECIFICALLY FOR USE THEREIN (AS SET FORTH IN SECTION 13 BELOW), AND SHALL
REIMBURSE THE IHOP/APPLEBEE’S PARTIES, FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY THE IHOP/APPLEBEE’S PARTIES IN CONNECTION WITH
INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST OR APPEARING AS A
THIRD PARTY WITNESS IN CONNECTION WITH ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY
OR ACTION AS SUCH EXPENSES ARE INCURRED.


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 7 OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE
INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE
INDEMNIFYING PARTY PURSUANT TO

 

47

--------------------------------------------------------------------------------


 


SECTION 7(A) OR 7(B), NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE CLAIM OR
THE COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT THE FAILURE TO NOTIFY
THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE
UNDER THIS SECTION 7 EXCEPT TO THE EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED
(THROUGH THE FORFEITURE OF SUBSTANTIVE OR PROCEDURAL RIGHTS OR DEFENSES) BY SUCH
FAILURE; AND, PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING
PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO AN
INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 7.  IF ANY SUCH CLAIM OR
ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  EXCEPT AS OTHERWISE
SET FORTH IN THIS SECTION 7(C), AFTER NOTICE FROM THE INDEMNIFYING PARTY TO THE
INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE DEFENSE OF SUCH CLAIM OR ACTION,
THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTY UNDER THIS
SECTION 7 FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE
COSTS OF INVESTIGATION.  ANY INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN
ITS OWN COUNSEL, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE
EXPENSE OF SUCH INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE MUTUALLY AGREED TO THE RETENTION OF SUCH COUNSEL OR
(II) THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES)
INCLUDE BOTH THE INDEMNIFYING PARTIES AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY HAS REASONABLY CONCLUDED THAT REPRESENTATION OF BOTH PARTIES
BY THE SAME COUNSEL WOULD BE INAPPROPRIATE DUE TO MATERIAL ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN THEM.  IT IS UNDERSTOOD THAT THE INDEMNIFYING
PARTIES SHALL NOT, IN CONNECTION WITH ANY PROCEEDING OR RELATED PROCEEDINGS IN
THE SAME JURISDICTION, BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN ONE
SEPARATE FIRM (IN ADDITION TO ANY LOCAL COUNSEL) FOR ALL INDEMNIFIED PARTIES,
AND THAT ALL SUCH REASONABLE FEES AND EXPENSES SHALL BE REIMBURSED AS THEY ARE
INCURRED AND PAID.  IN THE CASE OF ANY SUCH SEPARATE FIRM FOR THE INDEMNIFIED
PARTIES, SUCH FIRM SHALL BE DESIGNATED IN WRITING BY THE INDEMNIFIED PARTIES. NO
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION OR
CLAIM EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), BUT IF SETTLED WITH ITS WRITTEN CONSENT OR IF THERE BE A
FINAL JUDGMENT FOR THE PLAINTIFF IN ANY SUCH ACTION OR CLAIM, THE INDEMNIFYING
PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND
AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT IN
ACCORDANCE WITH THE TERMS HEREOF.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY
PENDING OR THREATENED PROCEEDING IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR
COULD HAVE BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH
INDEMNIFIED PARTY UNLESS SUCH SETTLEMENT (I) INCLUDES AN EXPLICIT AND
UNCONDITIONAL RELEASE OF SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON CLAIMS
THAT ARE THE SUBJECT MATTER OF SUCH PROCEEDING AND (II) DOES NOT INCLUDE A
STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO ACT BY OR
ON BEHALF OF ANY INDEMNIFIED PARTY.


 


(D)           THE OBLIGATIONS OF THE PARENT COMPANIES, THE GUARANTORS, THE
CO-ISSUERS AND THE INITIAL PURCHASER IN THIS SECTION 7 AND IN SECTION 8 ARE IN
ADDITION TO ANY OTHER LIABILITY THAT THE PARENT COMPANIES, THE GUARANTORS, THE
CO-ISSUERS OR THE INITIAL

 

48

--------------------------------------------------------------------------------


 


PURCHASER, AS THE CASE MAY BE, MAY OTHERWISE HAVE, INCLUDING IN RESPECT OF ANY
BREACHES OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE HEREIN BY ANY SUCH
PARTY.


 

8.             Contribution

 

If the indemnification provided for in Section 7 is unavailable or insufficient
to hold harmless an indemnified party under Section 7(a) or 7(b), then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the IHOP/Applebee’s Parties on the one hand and the Initial
Purchaser on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the
IHOP/Applebee’s Parties on the one hand and the Initial Purchaser on the other
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the IHOP/Applebee’s
Parties on the one hand and the Initial Purchaser on the other with respect to
such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Securities purchased under this Agreement
(before deducting expenses) received by or on behalf of the Co-Issuers on the
one hand, and the total discounts and commissions received by the Initial
Purchaser with respect to the Securities purchased under this Agreement, on the
other, bear to the total gross proceeds from the sale of the Securities under
this Agreement as set forth on the cover page of the Offering Memorandum.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to IHOP/Applebee’s Parties or
information supplied by the IHOP/Applebee’s Parties on the one hand or to the
Initial Purchaser’s Information on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  For purpose of the preceding two
sentences, the net proceeds deemed to be received by the Co-Issuers shall be
deemed to be also for the benefit of the Parent Companies and the Guarantors,
and information supplied by the Co-Issuers shall also be deemed to have been
supplied by the Parent Companies and the Guarantors.  The Parent Companies, the
Guarantors, the Co-Issuers and the Initial Purchaser agree that it would not be
just and equitable if contributions pursuant to this Section 8 were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 8 shall be deemed to include, for purposes of this Section 8, any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending or preparing to defend any such action or
claim.  Notwithstanding the provisions of this Section 8, the Initial Purchaser
shall not be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by the Initial Purchaser with
respect to the Securities

 

49

--------------------------------------------------------------------------------


 

purchased by it under this Agreement exceeds the amount of any damages which the
Initial Purchaser has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

9.             Persons Entitled to Benefit of Agreement

 

This Agreement shall inure to the benefit of and be binding upon the Initial
Purchaser, the Co-Issuers, the Guarantors, the Parent Companies and their
respective successors.  This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except as provided in Sections 7 and
8 with respect to controlling persons of the Co-Issuers and the Initial
Purchaser and in Section 4(k) with respect to holders and prospective purchasers
of the Securities.  Nothing in this Agreement is intended or shall be construed
to give any person, other than the persons referred to in this Section 9, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 

10.           Expenses, Fees and Swap Termination

 


(A)           THE CO-ISSUERS AND THE GUARANTORS, JOINTLY AND SEVERALLY, IN
ACCORDANCE WITH THIS AGREEMENT, AGREE TO PAY (I) THE COSTS INCIDENT TO THE
AUTHORIZATION, ISSUANCE, SALE, RESALE, PREPARATION AND DELIVERY OF THE
GUARANTEED SECURITIES AND ANY TAXES PAYABLE IN THAT CONNECTION; (II) THE COSTS
INCIDENT TO THE PREPARATION, PRINTING AND DISTRIBUTION OF THE PRELIMINARY
MARKETING MATERIALS, THE SUPPLEMENTAL MATERIALS AND THE OFFERING MEMORANDUM AND
ANY AMENDMENTS OR SUPPLEMENTS THERETO; (III) THE COSTS OF REPRODUCING AND
DISTRIBUTING EACH OF THE TRANSACTION DOCUMENTS; (IV) THE COSTS INCIDENT TO THE
PREPARATION, PRINTING AND DELIVERY OF THE GLOBAL CERTIFICATES EVIDENCING THE
GUARANTEED SECURITIES, INCLUDING STAMP DUTIES AND TRANSFER TAXES, IF ANY,
PAYABLE UPON ISSUANCE OF THE SECURITIES; (V) THE FEES AND EXPENSES OF COUNSEL TO
THE CO-ISSUERS AND THE GUARANTORS; (VI) THE FEES AND EXPENSES OF QUALIFYING THE
GUARANTEED SECURITIES UNDER THE SECURITIES LAWS OF THE SEVERAL JURISDICTIONS AND
OF PREPARING, PRINTING AND DISTRIBUTING BLUE SKY MEMORANDA (INCLUDING RELATED
FEES AND EXPENSES OF COUNSEL FOR THE INITIAL PURCHASER); (VII) ANY FEES CHARGED
BY THE RATING AGENCIES IN CONNECTION WITH THEIR RATING OF THE GUARANTEED
SECURITIES; (VIII) THE FEES AND EXPENSES OF THE TRUSTEE AND ANY PAYING AGENT
(INCLUDING RELATED FEES AND EXPENSES OF ANY COUNSEL TO SUCH PARTIES); (IX) ALL
EXPENSES AND APPLICATION FEES INCURRED IN CONNECTION WITH THE APPROVAL OF THE
GUARANTEED SECURITIES FOR BOOK-ENTRY TRANSFER BY DTC; (X) FEES AND EXPENSES
INCURRED BY THE CO-ISSUERS AND THE GUARANTORS IN CONNECTION WITH ANY “ROADSHOW”
PRESENTATIONS TO INVESTORS, INCLUDING, WITHOUT LIMITATION, EXPENSES RELATED TO
THE USE OF ANY AIRCRAFT IN CONNECTION THEREWITH; AND (XI) ALL OTHER COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF THE OBLIGATIONS OF THE CO-ISSUERS AND
THE GUARANTORS UNDER THIS AGREEMENT WHICH ARE NOT OTHERWISE SPECIFICALLY
PROVIDED FOR IN THIS SECTION 10.


 


(B)           THE PARENT COMPANIES, IN ACCORDANCE WITH THIS AGREEMENT, AGREE TO
PAY (I) THE FEES AND EXPENSES OF COUNSEL TO THE PARENT COMPANIES AND THE
PRE-SECURITIZATION

 

50

--------------------------------------------------------------------------------

 

Entities, (ii) the fees and expenses of the independent accountants of the
Applebee’s Entities and the IHOP Entities; (iii) the fees and expenses of the
accountants incurred in connection with the delivery of the comfort letters and
“agreed upon procedures” letters to the Initial Purchaser pursuant to the terms
of this Agreement, (iv) the fees and expenses incurred by the Parent Companies
in connection with any “roadshow” presentations to investors, including, without
limitation, expenses related to the use of any aircraft in connection therewith,
(v) the fees and expenses of the Initial Purchaser incurred in connection with
the transactions contemplated by this Agreement, including but not limited to
fees and expenses incurred by the Initial Purchaser in connection with any
“roadshow” presentations to investors, including, without limitation, expenses
related to the use of any aircraft in connection therewith, the fees and
expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the Initial
Purchaser (including expenses incurred in connection with due diligence and
travel, courier, reproduction, printing and delivery expenses, but excluding the
IHOP Excluded Fees), the fees of outside accountants, the costs of any diligence
service and the fees of any other advisor retained by the Initial Purchaser with
the prior approval of the Parent Companies (not to be unreasonably withheld)
(whether incurred prior to or subsequent to the Closing Date) and (vi) all other
costs and expenses incident to the performance of the obligations of the Parent
Companies under this Agreement and under the Transaction Documents which are not
otherwise specifically provided for in this Section 10.  Notwithstanding the
foregoing, if (a) this Agreement shall have been terminated pursuant to
Section 6, (b) the Co-Issuers shall fail to tender the Guaranteed Securities for
delivery to the Initial Purchaser for any reason permitted under this Agreement
or (c) the Initial Purchaser shall decline to purchase the Guaranteed Securities
for any reason permitted under this Agreement, the Parent Companies shall
reimburse the Initial Purchaser for such out-of-pocket expenses (including
reasonable fees and disbursements of counsel) as shall have been reasonably
incurred by the Initial Purchaser in connection with this Agreement and the
proposed purchase and resale of the Guaranteed Securities.  For purposes of this
Agreement, the “IHOP Excluded Fees” means legal fees and expenses of Paul,
Weiss, Rifkind, Wharton & Garrison LLP incurred prior to the Closing Date in
connection with (x) such counsel’s due diligence investigation of the assets and
business of IHOP and its existing subsidiaries (which, for the avoidance of
doubt, excludes Applebee’s and its existing subsidiaries) and (y) the
preparation, review, negotiation, execution and delivery of all documentation in
connection with the IHOP Securitization.


 


(C)           THE INTEREST RATE SWAP THAT IS DOCUMENTED IN THE CONFIRMATION
DATED JULY 16, 2007 (THE “SWAP CONFIRMATION”) BETWEEN IHOP AND LEHMAN BROTHERS
SPECIAL FINANCING INC. IS DEEMED TERMINATED AS IF AN “ADDITIONAL TERMINATION
EVENT” HAD OCCURRED THEREUNDER, THE “SETTLEMENT AMOUNT” TO BE PAID IN CASH, IN
IMMEDIATELY AVAILABLE FUNDS, ON THE CLOSING DATE.  FOR PURPOSES OF THE SWAP
CONFIRMATION, AN “EARLY TERMINATION DATE” SHALL BE DEEMED TO HAVE OCCURRED AS OF
NOVEMBER 28, 2007, AND IHOP CORP. SHALL BE THE SOLE “AFFECTED PARTY.”


 


(D)           IHOP AGREES TO PAY TO THE INITIAL PURCHASER AN ADDITIONAL
PLACEMENT FEE, IN IMMEDIATELY AVAILABLE FUNDS, ON AUGUST 29, 2008, OF
$40,780,000 (THE “INCREMENTAL DEFERRED DISCOUNTS”), IN RESPECT OF THE DISCOUNT
AT WHICH THE GUARANTEED SECURITIES AND THE $245,000,000 AGGREGATE PRINCIPAL
AMOUNT OF SERIES 2007-3 FIXED RATE TERM NOTES

 

51

--------------------------------------------------------------------------------



 


(THE “IHOP NOTES” AND, TOGETHER WITH THE GUARANTEED SECURITIES, THE “NOTES”)
BEING ISSUED IN THE IHOP SECURITIZATION BY THE IHOP SECURITIZATION ENTITIES ARE
EXPECTED TO BE RESOLD.


 


(E)           THE INITIAL PURCHASER HEREBY WAIVES (A) ALL “SALE LEASEBACK FEES”
PROVIDED FOR IN THE ENGAGEMENT LETTER, DATED OCTOBER 8, 2007 (THE “SLB
ENGAGEMENT LETTER”), BETWEEN THE INITIAL PURCHASER AND IHOP AND (B) ALL FEES
ASSOCIATED WITH ANY ADDITIONAL ASSET-BACKED SECURITIES (THE PROCEEDS OF WHICH
ARE USED TO REPAY THE SUBORDINATED NOTES) THAT ARE ISSUED BY THE IHOP
SECURITIZATION ENTITIES PRIOR TO NOVEMBER 29, 2008 (THE “ADDITIONAL IHOP
SECURITIZATION”); PROVIDED THAT IHOP SHALL PAY ALL LEGAL FEES AND OTHER EXPENSES
(INCLUDING THOSE OF THE INITIAL PURCHASER) UNDER THE SLB ENGAGEMENT LETTER AND
THOSE RELATED TO THE ADDITIONAL IHOP SECURITIZATION.


 


(F)            WITHIN FIVE BUSINESS DAYS (SUCH DATE, THE “REFUND DATE”) AFTER
THE LATER OF (I) THE COMPLETION OF THE RESALE OF ALL OF THE NOTES BY THE INITIAL
PURCHASER TO UNAFFILIATED THIRD PARTY INVESTORS AND (II) THE DATE ON WHICH ALL
FEES AND EXPENSES DUE AND PAYABLE TO THE INITIAL PURCHASER UNDER THIS LETTER
AGREEMENT, THE ENGAGEMENT LETTER, THE COMMITMENT LETTER OR OTHERWISE HAVE BEEN
PAID BY IHOP, THE INITIAL PURCHASER AGREES TO REFUND TO IHOP AN AMOUNT, IN
IMMEDIATELY AVAILABLE FUNDS, EQUAL TO 40% TIMES THE SUM, IF POSITIVE, OF THE
RESALE DIFFERENTIALS (AS DEFINED) FOR THE NOTES RESOLD.  THE “RESALE
DIFFERENTIAL” (WHICH MAY BE NEGATIVE) FOR ANY NOTE RESOLD IS (A) THE PROCEEDS
(THE “RESALE PROCEEDS”) FROM THE RESALE OF SUCH NOTE TO A THIRD PARTY INVESTOR
WHICH REFLECT THE DOLLAR PRICE (IN EACH CASE, ADJUSTED TO INCLUDE THE COST OF
ANY SECONDARY SURETY POLICY, DERIVATIVE AND/OR FINANCING TRANSACTIONS ENTERED
INTO IN CONNECTION WITH SELLING SUCH NOTE THE COST OF WHICH WERE NOT REFLECTED
IN THE PROCEEDS PAID TO THE INITIAL PURCHASER ON ACCOUNT OF THE SALE OF SUCH
NOTE) AT WHICH THE INITIAL PURCHASER SELLS SUCH NOTE TO A THIRD PARTY INVESTOR;
PROVIDED, HOWEVER, IN THE CASE OF THE REPAYMENT OF A NOTE PRIOR TO THE RESALE OF
SUCH NOTE, THE RESALE PROCEEDS WILL BE CALCULATED AS IF THE NOTE WAS RESOLD AT
PAR, MINUS (B) THE HYPOTHETICAL SALE PROCEEDS RESULTING FROM THE HYPOTHETICAL
DOLLAR PRICE (THE “ADJUSTED PURCHASE PRICE”) THAT WOULD HAVE BEEN CALCULATED FOR
SUCH NOTE AT THE ACTUAL TIME OF SUCH SALE TO A THIRD-PARTY INVESTOR USING THE
THEN-CURRENT BENCHMARK YIELD TO MATURITY APPLICABLE TO SUCH SERIES OF NOTE AND
THE PURCHASE DATE SPREAD (AS DEFINED) ON SUCH NOTE.  THE “PURCHASE DATE SPREAD”
FOR A NOTE IS THE IMPLIED SPREAD AT WHICH THE INITIAL PURCHASER AGREED TO
PURCHASE SUCH NOTE, AS REFLECTED IN THE LETTER AGREEMENT (THE “LETTER
AGREEMENT”), DATED NOVEMBER 28, 2007, AMONG IHOP, CHLH CORP., THE INITIAL
PURCHASER AND LEHMAN COMMERCIAL PAPER INC., TAKING INTO ACCOUNT THE COUPON ON
SUCH NOTE SPECIFIED IN THE LETTER AGREEMENT AND THE AGGREGATE ORIGINAL ISSUE
DISCOUNT APPLIED EVENLY ACROSS ALL OF THE NOTES WHICH, FOR THE PURPOSES OF THIS
DEFINITION, WILL BE DEEMED TO INCLUDE ALL OF THE “APPB ENGAGEMENT LETTER AND
COMMITMENT LETTER FEES” (AS DEFINED IN THE LETTER AGREEMENT), THE “IHOP
ENGAGEMENT LETTER AND COMMITMENT LETTER FEES” (AS DEFINED IN THE LETTER
AGREEMENT), THE INCREMENTAL DEFERRED DISCOUNTS (AS DEFINED IN THE LETTER
AGREEMENT), THE APPB COUPON ROUNDING DISCOUNT (AS DEFINED IN THE LETTER
AGREEMENT) AND THE IHOP COUPON ROUNDING DISCOUNT (AS DEFINED IN THE LETTER
AGREEMENT).  LEHMAN HEREBY AGREES TO PROVIDE TO IHOP CORP., ON THE REFUND DATE,
(I) A SCHEDULE SPECIFYING THE RESALE PROCEEDS, ADJUSTED PURCHASE PRICE AND
RESALE DIFFERENTIAL IN CONNECTION WITH THE RESALE OF ALL OF THE NOTES RESOLD AND
(II) REDACTED TRADE CONFIRMATIONS EVIDENCING THE RESALES OF THE NOTES, WHICH
SHALL BE SUBJECT TO A CUSTOMARY

 

52

--------------------------------------------------------------------------------



 


CONFIDENTIALITY AGREEMENT BETWEEN IHOP AND LEHMAN.  FOR PURPOSES OF THIS
10(F) ONLY, THE $100,000,000 SERIES 2007-CLASS A-1 VARIABLE FUNDING SENIOR NOTES
OF THE CO-ISSUERS SHALL BE TREATED AS “NOTES”.

 

11.           Survival

 

The respective indemnities, rights of contribution, representations, warranties
and agreements of the Co-Issuers, the Guarantors, the Parent Companies and the
Initial Purchaser contained in this Agreement or made by or on behalf of the
Co-Issuers, the Guarantors, the Parent Companies or the Initial Purchaser
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any of
their respective affiliates, officers, directors, employees, representatives,
agents or controlling persons.

 

12.           Notices, etc.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and:

 


(A)           IF TO THE INITIAL PURCHASER, SHALL BE DELIVERED OR SENT BY MAIL OR
FACSIMILE TRANSMISSION TO:

 

 

Lehman Brothers Inc.

 

745 Seventh Avenue

 

New York, NY 10019

 

Attention: Scott C. Lechner

 

Facsimile No.: (646) 758-4203

 


(B)           IF TO THE CO-ISSUERS, THE GUARANTORS OR THE PARENT COMPANIES,
SHALL BE DELIVERED OR SENT BY MAIL OR FACSIMILE TRANSMISSION TO:

 

 

If to the Master Issuer:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

53

--------------------------------------------------------------------------------


 

 

If to the IP Holder:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

If to the Restaurant Holders:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

 

If to Holdings:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

If to Holdings II:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

If to the Franchise Holder:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

54

--------------------------------------------------------------------------------


 

 

If to Applebee’s International:

 

 

Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

If to the Servicer:

 

 

c/o Applebee’s International, Inc.,

 

11201 Renner Blvd.

 

Lenexa, KS 66219

 

Attention:  Deputy General Counsel

 

Facsimile No.:  913-890-9100

 

 

If to the Merger Sub:

 

 

c/o IHOP, Corp.

 

450 North Brand Boulevard

 

Glendale, California  91203-2306

 

Attention:  General Counsel

 

Facsimile No.:  818-637-5361

 

 

 

If to IHOP Corp.:

 

 

IHOP, Corp.

 

450 North Brand Boulevard

 

Glendale, California  91203-2306

 

Attention:  General Counsel

 

Facsimile No.:  818-637-5361

 

 

If to IHOP Franchising, LLC:

 

 

c/o IHOP, Corp.

 

450 North Brand Boulevard

 

Glendale, California  91203-2306

 

Attention:  General Counsel

 

Facsimile No.:  818-637-5361

 

55

--------------------------------------------------------------------------------


 

 

If to IHOP IP, LLC:

 

 

c/o IHOP, Corp.

 

450 North Brand Boulevard

 

Glendale, California  91203-2306

 

Attention:  General Counsel

 

Facsimile No.:  818-637-5361

 

 

If to any Co-Issuer, Guarantor or Parent Company with a copy to:

 

 

c/o International House of Pancakes, Inc.

 

450 North Brand Boulevard

 

Glendale, California  91203-2306

 

Attention:  General Counsel

 

Facsimile No.:  818-637-5361

 

 

with copies to (which copies shall not constitute notice to the Co-Issuers or
any Parent Company):

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

Four Times Square

 

New York, NY  10036

 

Attention:  David H. Midvidy

 

Facsimile No.:  (917) 777-2089

 

Email:  dmidvidy@skadden.com

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

13.           Initial Purchaser’s Information

 

The parties hereto acknowledge and agree that, for all purposes of this
Agreement, the “Initial Purchaser’s Information” consists solely of the
information to be specified in a letter signed by a representative of the
Initial Purchaser, dated the date of the relevant Offering Memorandum, and
(ii) the names and phone numbers of certain personnel of the Initial Purchaser
on page 60 of the preliminary materials dated November 7, 2007 (posted on the
IntraLinks electronic data site on November 8, 2007).

 

14.          Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of law principles (other than
Sections 5-1401 and 5-1402 of the General Obligations Law of the State
New York).

 

56

--------------------------------------------------------------------------------


 

15.           Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

16.           Submission to Jurisdiction.

 

Each of the parties hereto hereby irrevocably and unconditionally:

 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF,
TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;

 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ANY PARTY HERETO AT
ITS ADDRESS SET FORTH IN SECTION 12 OR AT SUCH OTHER ADDRESS OF WHICH SUCH PARTY
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION 16 ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

17.           Counterparts

 

This Agreement may be executed in one or more counterparts (which may include
counterparts delivered by facsimile) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

 

18.           Amendments

 

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

 

57

--------------------------------------------------------------------------------


 

19.           Headings

 

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

20.           Absence of Fiduciary Relationship

 

The Co-Issuers, the Guarantors and the Parent Companies acknowledge and agree
that in connection with this offering, sale and resale of the Securities or any
other services the Initial Purchaser may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchaser: (i) no fiduciary or agency relationship between
the Co-Issuers, the Guarantors, the Parent Companies and any other person, on
the one hand, and the Initial Purchaser, on the other, exists; (ii) the Initial
Purchaser is not acting as an advisor, expert or otherwise, to the Co-Issuers,
the Guarantors and the Parent Companies, including, without limitation, with
respect to the determination of the offering price of the Securities, and such
relationship between the Co-Issuers, the Guarantors and the Parent Companies, on
the one hand, and the Initial Purchaser, on the other, is entirely and solely
commercial, based on arms-length negotiations; (iii) any duties and obligations
that the Initial Purchaser may have to the Co-Issuers, the Guarantors and the
Parent Companies shall be limited to those duties and obligations specifically
stated herein; and (iv) the Initial Purchaser and its respective affiliates may
have interests that differ from those of the Co-Issuers, the Guarantors and the
Parent Companies.  The Co-Issuers, the Guarantors and the Parent Companies
hereby waive any claims that the Co-Issuers, the Guarantors and the Parent
Companies may have against the Initial Purchaser with respect to any breach of
fiduciary duty in connection with the offering of the Securities.

 

21.           Effect on Previous Letter Agreement.  This Agreement supersedes in
its entirety the Letter Agreement.

 

[Remainder of page intentionally left blank]

 

58

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement, effective as of the date first written above,
among the Co-Issuers, the Guarantors, the Parent Companies and the Initial
Purchaser in accordance with its terms.

 

 

Very truly yours,

 

 

APPLEBEE’S ENTERPRISES LLC,
as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S IP LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S RESTAURANTS
    NORTH LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S RESTAURANTS
    WEST LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Beverly Elving

 

Name:  Beverly Elving

 

Title:

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S RESTAURANTS
    TEXAS LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:

 

 

 

APPLEBEE’S RESTAURANTS
    INC., as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S RESTAURANTS
    MID-ATLANTIC LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S RESTAURANTS
    VERMONT, INC., as Co-Issuer

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

Name:  Rebecca Tilden

 

Title:    President

 

 

 

APPLEBEE’S RESTAURANTS
    KANSAS LLC, as Co-Issuer

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

--------------------------------------------------------------------------------

 

 

APPLEBEE’S HOLDINGS LLC, as
Guarantor

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

APPLEBEE’S FRANCHISING LLC, as
Guarantor

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

 

 

IHOP CORP., as Parent Company

 

 

 

 

 

By:

/s/ Julia Stewart

 

Name:  Julia Stewart

 

Title:    Chairman and Chief Executive Officer

 

 

 

APPLEBEE’S INTERNATIONAL, INC., as
Parent Company

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

Name:  Rebecca Tilden

 

Title:    Vice President

 

 

 

APPLEBEE’S SERVICES, INC., as
Servicer

 

 

 

 

 

By:

/s/ Rebecca Tilden

 

Name:  Rebecca Tilden

 

Title:    Secretary

 

--------------------------------------------------------------------------------


 

 

APPLEBEE’S HOLDINGS II CORP., as
Parent Company

 

 

 

 

 

By:

/s/ Carin Stutz

 

Name:  Carin Stutz

 

Title:    President

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed:

 

 

 

LEHMAN BROTHERS INC.,

 

as Initial Purchaser

 

 

 

 

 

By:

/s/ Cory Wishengrad

 

 

Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE A-1

 

 

The Restaurant Holders

 


(I)            APPLEBEE’S RESTAURANTS NORTH LLC (A DELAWARE LIMITED LIABILITY
COMPANY)


 


(II)           APPLEBEE’S RESTAURANTS WEST LLC (A DELAWARE LIMITED LIABILITY
COMPANY)


 


(III)          APPLEBEE’S RESTAURANTS TEXAS LLC (A TEXAS LIMITED LIABILITY
COMPANY)


 


(IV)          APPLEBEE’S RESTAURANTS INC. (A KANSAS CORPORATION)


 


(V)           APPLEBEE’S RESTAURANTS MID-ATLANTIC LLC (A DELAWARE LIMITED
LIABILITY CORPORATION)


 


(VI)          APPLEBEE’S RESTAURANTS VERMONT, INC. (A VERMONT CORPORATION)


 


(VII)         APPLEBEE’S RESTAURANTS KANSAS LLC (A KANSAS LIMITED LIABILITY
COMPANY)


 

1

--------------------------------------------------------------------------------


 

SCHEDULE A-2

 

 

The Liquor License Holders

 


(I)            APPLEBEE’S RESTAURANTS CALVERT COUNTY LICENSING LLC (A DELAWARE
LIMITED LIABILITY COMPANY)

 


(II)           APPLEBEE’S RESTAURANTS ALLEGANY COUNTY LICENSING LLC (A DELAWARE
LIMITED LIABILITY COMPANY)

 


(III)          APPLEBEE’S RESTAURANTS MARYLAND LICENSING LLC (A DELAWARE LIMITED
LIABILITY COMPANY)

 


(IV)          APPLEBEE’S RESTAURANTS ST. MARY’S COUNTY LICENSING LLC (A DELAWARE
LIMITED LIABILITY COMPANY)

 

1

--------------------------------------------------------------------------------


 

SCHEDULE B-1

 

 

Bridge Syndication Materials

 

1.             Rating assessment letter of Standard & Poor’s Rating Evaluation
Services dated July 13, 2007.

 

2.             Financial guaranty insurance policy agreement between Financial
Guaranty Insurance Company and IHOP Corporation dated July 15, 2007.

 

3.             Financial guaranty insurance policy agreement between Financial
Guaranty Insurance Company and IHOP Corporation dated as of July 15, 2007.

 

4.             Financial guaranty insurance policies agreement among Financial
Guaranty Insurance Company, Assured Guaranty Corp., XL Capital Assurance Inc.,
Applebee’s International Inc. and IHOP Corporation dated as of July 15, 2007.

 

5.             Letter of expression of interest of Spirit Finance Corporation
and GE Capital Franchise Finance Corporation to provide sale/lease back
financing for approximately 200 fee simple Applebee’s restaurants dated
August 30, 2007.

 

6.             Letter of expression of interest of Corporate Property Associates
16 – Global Incorporated to provide sale/lease back financing for approximately
200 fee simple Applebee’s restaurants dated August 30, 2007.

 

7.             The Pro Forma Financial Assumptions made available on IntraLinks
data site September 7, 2007.

 

8.             The Pro Forma Financial Statement – Base Case No Refinance made
available on IntraLinks data site September 12, 2007.

 

9              The Pro Forma Financial Statement – Summary made available on
IntraLinks data site September 13, 2007.

 

10.           The 2006 Applebee’s International Corporation Form of Franchise
Agreement made available on IntraLinks data site September 12, 2007.

 

10.           Summary of Terms of First Lien Securitization Bridge Facilities
made available on IntraLinks data site September 14, 2007.

 

11.           Excerpt from Engagement Letter between IHOP and the Initial
Purchaser, dated July 17, 2007, made available on IntraLinks data site
September 17, 2007.

 

12.           Pro Forma Financial Statements Summary made available on
IntraLinks data site September 17, 2007.

 

13.           WBS Model made available on IntraLinks data site September 17,
2007.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE B-2

 

 

Preliminary Marketing Materials

 

1.             Preliminary Materials dated October 24, 2007.

 

2.             Preliminary Materials dated November 7, 2007.

 

3.             Applebee’s and IHOP model runs made available on IntraLinks data
site October 31, 2007.

 

4.             Applebee’s and IHOP model runs made available on IntraLinks data
site November 8, 2007.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

DRAFT OFFERING MEMORANDUM

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

BASE INDENTURE

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

SUPPLEMENT

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

FORM OF 10b-5 LETTER OF
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
PURSUANT TO SECTION 5(k) HEREIN

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
PURSUANT TO SECTION 5(l) HEREIN

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
PURSUANT TO SECTION 5(m) HEREIN

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

FORM OF OPINION OF SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
PURSUANT TO SECTION 5(n) HEREIN

 

1

--------------------------------------------------------------------------------
